Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

$185,000,000

CREDIT AGREEMENT,

dated as of April 29, 2016

among

GRUBHUB HOLDINGS INC.,

as Borrower,

 

GRUBHUB INC.,

as Guarantor,

 

CERTAIN FINANCIAL INSTITUTIONS,

as the Lenders,

 

and

CITIBANK, N.A.,

as Administrative Agent for the Lenders

 

 

 

CITIBANK, N.A.

and

BMO CAPITAL MARKETS CORP.,

as Co-Lead Arrangers and Bookrunners

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

Section 1.1

Defined Terms

1

 

Section 1.2

Use of Defined Terms

29

 

Section 1.3

Certain Rules of Construction

29

 

Section 1.4

Accounting and Financial Determinations

30

 

Section 1.5

Rounding

31

ARTICLE II. COMMITMENTS AND CREDIT EXTENSIONS

31

 

Section 2.1

Commitments

31

 

Section 2.2

Lenders Not Permitted or Required To Make Credit Extensions

32

 

Section 2.3

Voluntary Reduction of the Commitment Amounts

32

 

Section 2.4

Borrowing Procedures.

32

 

Section 2.5

Continuation and Conversion Elections

33

 

Section 2.6

Funding

33

 

Section 2.7

Letters of Credit

33

 

Section 2.8

Swing Line Loans.

38

 

Section 2.9

Notes

40

 

Section 2.10

Cashless Settlement

40

 

Section 2.11

Increase in Commitment.

40

ARTICLE III. PAYMENTS, INTEREST AND FEES

42

 

Section 3.1

Repayments and Prepayments

42

 

Section 3.2

Interest Provisions

44

 

Section 3.3

Fees

45

 

Section 3.4

Administrative Agent’s Fees, etc.

46

ARTICLE IV. YIELD PROTECTION, TAXES AND RELATED PROVISIONS

46

 

Section 4.1

Eurodollar Rate Lending Unlawful

46

 

Section 4.2

Inability to Determine Rates

46

 

Section 4.3

Increased Costs, Generally

46

 

Section 4.4

Funding Losses

47

 

Section 4.5

Increased Capital Requirements

48

 

Section 4.6

Taxes.

48

 

Section 4.7

Payments, Interest Calculations, etc.

52

 

Section 4.8

Sharing of Payments

53

 

Section 4.9

Setoff

53

 

Section 4.10

Use of Proceeds.

54

 

Section 4.11

Funding and Payment Reliance, etc.

54

 

Section 4.12

Designation of a Different Lending Office

55

 

Section 4.13

Replacement of Lenders

55

 

Section 4.14

Defaulting Lenders.

56

 

Section 4.15

New Swing Line Loans and Letters of Credit

58

 

Section 4.16

Cash Collateral by the Borrower.

59

ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

59

 

Section 5.1

Conditions to Effective Date

59

 

Section 5.2

Condition to Any Credit Extension After the Effective Date.

63

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

64

 

Section 6.1

Organization, etc.

64

 

Section 6.2

Due Authorization, Non Contravention, etc.

64

 

Section 6.3

Required Approvals

65

 

Section 6.4

Validity, etc.

65

 

Section 6.5

Financial Condition.

65

 

Section 6.6

No Material Adverse Change

66

 

Section 6.7

Litigation, Labor Matters, etc.

66

 

Section 6.8

Capitalization and Subsidiaries

66

 

Section 6.9

Compliance with Laws, etc.

66

 

Section 6.10

Properties, Permits, etc.

67

- i -

--------------------------------------------------------------------------------

 

Section 6.11

Taxes, etc.

68

 

Section 6.12

ERISA.

68

 

Section 6.13

Environmental Warranties

69

 

Section 6.14

Intellectual Property

69

 

Section 6.15

Accuracy of Information.

69

 

Section 6.16

Absence of Default

70

 

Section 6.17

Margin Regulations

70

 

Section 6.18

Investment Company Status

70

 

Section 6.19

Compliance with Agreements

70

 

Section 6.20

Solvency

71

 

Section 6.21

Insurance

71

 

Section 6.22

Affiliate Transactions

71

 

Section 6.23

Patriot Act, etc.

71

 

Section 6.24

Sanctions.

72

ARTICLE VII. COVENANTS

72

 

Section 7.1

Affirmative Covenants

72

 

Section 7.2

Negative Covenants

82

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

90

 

Section 8.1

Events of Default

90

 

Section 8.2

Action if Bankruptcy

92

 

Section 8.3

Action if Other Event of Default

92

 

Section 8.4

Foreclosure on Collateral

92

 

Section 8.5

Appointment of Administrative Agent as Attorney in Fact

92

 

Section 8.6

Payments Upon Acceleration

93

 

Section 8.7

Swap Liabilities and Cash Management Liabilities

94

ARTICLE IX. THE ADMINISTRATIVE AGENT

94

 

Section 9.1

Appointment; Lender Indemnification.

94

 

Section 9.2

Exculpation.

95

 

Section 9.3

Reliance by Administrative Agent

96

 

Section 9.4

Delegation of Duties

96

 

Section 9.5

Resignation of Administrative Agent.

96

 

Section 9.6

Rights as a Lender

97

 

Section 9.7

Non Reliance on Administrative Agent and Other Lenders

98

 

Section 9.8

Copies, etc.

98

 

Section 9.9

Certain Collateral Matters.

98

 

Section 9.10

Administrative Agent May File Proofs of Claim

99

 

Section 9.11

Application to L/C Issuers

100

ARTICLE X. MISCELLANEOUS PROVISIONS

100

 

Section 10.1

Waivers, Amendments, etc.

100

 

Section 10.2

Notices.

101

 

Section 10.3

Payment of Costs and Expenses.

102

 

Section 10.4

Indemnification by the Borrower.

104

 

Section 10.5

Survival

105

 

Section 10.6

Severability

106

 

Section 10.7

Headings

106

 

Section 10.8

Execution in Counterparts, Effectiveness, etc.

106

 

Section 10.9

Governing Law; Entire Agreement

106

 

Section 10.10

Assignments and Participations.

107

 

Section 10.11

Press Releases and Related Matters

111

 

Section 10.12

Forum Selection and Consent to Jurisdiction

111

 

Section 10.13

Waiver of Jury Trial, etc.

112

 

Section 10.14

Waiver of Consequential Damages, etc.

112

 

Section 10.15

No Strict Construction

112

 

Section 10.16

Confidentiality

113

 

Section 10.17

Patriot Act Information

113

 

Section 10.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

114

- ii -

--------------------------------------------------------------------------------

 

Section 10.19

No Advisory or Fiduciary Responsibility

114

 

Section 10.20

Other Agents

115

ARTICLE XI. GUARANTY

115

 

Section 11.1

Guaranty

115

 

Section 11.2

Waivers

115

 

Section 11.3

Guarantee Absolute

115

 

Section 11.4

Acceleration

116

 

Section 11.5

Delay of Subrogation, etc.

116

 

Section 11.6

Subordination of Indebtedness

117

 

Section 11.7

Keepwell

117

 

Section 11.8

Termination; Reinstatement

117

 

Section 11.9

Stay of Acceleration

117

 

Section 11.10

Condition of Borrower

117

 

 




- iii -

--------------------------------------------------------------------------------

SCHEDULES

SCHEDULE I

-

Disclosure Schedules

SCHEDULE II

-

Percentages and Amounts

SCHEDULE III

-

Guarantors Schedule

SCHEDULE IV

-

Administrative Information

 

 

EXHIBITS

Exhibit A-1

-

Form of Revolving Note

Exhibit A-2

-

Form of Swing Line Note

Exhibit B-1

-

Form of Borrowing Request

Exhibit B-2

-

Form of Continuation/Conversion Notice

Exhibit B-3

-

Form of Letter of Credit Issuance Request

Exhibit C

-

Form of Assignment and Assumption

Exhibit D

-

Form of Compliance Certificate

Exhibit E

-

Form of Pledge Agreement

Exhibit F

-

Form of Security Agreement

Exhibit G

-

Form of Guaranty

Exhibit H-1

-

Form of U.S. Tax Compliance Certificate (for Foreign Lenders that are Not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit H-2

-

Form of U.S. Tax Compliance Certificate (for Foreign Participants that are Not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit H-3

-

Form of U.S. Tax Compliance Certificate (for Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit H-4

-

Form of U.S. Tax Compliance Certificate (for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit I

-

Form of Incremental Commitment Joinder Agreement

 

 

 

 

 

- iv -

--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of April 29, 2016 (this “Agreement”), by and among
GRUBHUB HOLDINGS, INC., a corporation organized and existing under the laws of
the State of Delaware (the “Borrower”); GRUBHUB INC., a corporation organized
and existing under the laws of the State of Delaware (the “Parent”); CITIBANK,
N.A., a national banking association organized and existing under the laws of
the United States of America (“Citibank”) and BMO HARRIS BANK, N.A. (“BMOH”),
each other Lender from time to time party hereto (each a “Lender” and
collectively, the “Lenders”); and Citibank, acting as Administrative Agent,
Swing Line Lender and L/C Issuer.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders provide Revolving Loan
Commitments pursuant to which (a) Revolving Loans will be made by the Lenders
from time to time in an aggregate principal amount at any one time outstanding
not to exceed the Revolving Loan Commitment Amount; (b) Letters of Credit will
be issued by each L/C Issuer from time to time in a maximum aggregate principal
amount at any one time outstanding not to exceed the Letter of Credit Commitment
Amount; and (c) Swing Line Loans will be made by the Swing Line Lender in an
aggregate principal amount at any one time outstanding not to exceed the Swing
Line Loan Commitment Amount, provided that, in any event, the aggregate
outstanding principal amount of all Revolving Loans and Swing Line Loans,
together with the aggregate principal amount of all Letter of Credit
Outstandings, shall not at any one time exceed the Revolving Loan Commitment
Amount; and

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article V), to extend such Commitments, make
such Loans and issue (or participate in) Letters of Credit, in each case for the
account of the Borrower;

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

Section 1.1Defined Terms.  The following terms when used in this Agreement,
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meanings:

“Account” means any “account” (as defined in Section 9-102(a)(2)(i) or
9-102(a)(2)(ii) of the U.C.C.) of any Person.

“Accounting Change” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

“Adjusted Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum obtained by dividing (rounded upwards
to the next nearest 1/100 of 1%) (a) (i) the rate per annum equal to the rate
determined by the Administrative Agent to be the rate per annum (rounded upward
to the nearest 1/100 of 1%) appearing on Reuters LIBOR01 Page (or any successor
page) as the London interbank offered Rate for deposits (for delivery on the
first day of such Interest

- 1 -

--------------------------------------------------------------------------------

Period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
the first day of such Interest Period, or (ii) in the event the rates referenced
in the preceding clause (i) are not available, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the offered quotation rate to major
banks in the London interbank market by the Administrative Agent for deposits
(for delivery on the first day of the relevant Interest Period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Adjusted Eurodollar Rate is then being determined with maturities comparable to
such period as of approximately 11:00 a.m. (London, England time) two (2)
Business Days prior to the first day of such Interest Period, by (b) an amount
equal to (i) one minus (ii) the Eurodollar Reserve Requirement; provided that,
if the Adjusted Eurodollar Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Administrative Agent” is defined in the preamble and includes each successor
Administrative Agent pursuant to Section 9.5.

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly through one or more of its intermediaries Controls or is
Controlled by or is under direct or indirect common Control with such specified
Person.  

“Agreement” is defined in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of:

(a)the rate of interest announced publicly by Citibank in New York, New York, in
effect on such date, as Citibank’s prime rate for loans denominated in Dollars;

(b)the Federal Funds Rate in effect on such day plus ½ of one percent; and

(c)the Adjusted Eurodollar Rate for a one month Interest Period on such day plus
2.00% (for the avoidance of doubt, the Adjusted Eurodollar Rate for any day
shall be based on the rate appearing on Reuters LIBOR01 Page (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 a.m. London, England time on
such day); provided, that if the Alternate Base Rate is less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

Any change in the Alternate Base Rate due to a change in Citibank’s prime rate,
the Federal Funds Rate or the Adjusted Eurodollar Rate shall be effective from
and including the effective date of such change in Citibank’s prime rate, the
Federal Funds Rate or the Adjusted Eurodollar Rate, respectively and without the
necessity of notice being provided to the Borrower or any other Person.

“AML Legislation” is defined in Section 5.1.15.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 (the
“FCPA”) and the rules, regulations and legally enforceable requirements
thereunder, the United Kingdom Bribery Act 2010 (“UK Bribery Act”) and all laws,
rules, and regulations of any jurisdiction applicable to the Loan Parties at the
relevant time concerning or relating to bribery or corruption.

- 2 -

--------------------------------------------------------------------------------

“Anti-Terrorism and AML Laws” means any of the following” (a) Section 1 of
Executive Order 13224 of September 24, 2001, Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(Title 12, Part 595 of the US Code of Federal Regulations); (b) the Terrorism
Sanctions Regulations (Title 31 Part 595 of the US Code of Federal Regulations);
(c) the Terrorism List Governments Sanctions Regulations (Title 31 Part 596 of
the US Code of Federal Regulations); (d) the Foreign Terrorist Organizations
Sanctions Regulations (Title 31 Part 597 of the US Code of Federal Regulations);
(e) the USA Patriot Act of 2001 (Pub. L. No. 107-56); (f) the U.S. Money
Laundering Control Act of 1986, as amended; (g) the Bank Secrecy Act, 31 U.S.C.
sections 5301 et seq.; (h) Laundering of Monetary Instruments, 18 U.S.C. section
1956; (i) Engaging in Monetary Transactions in Property Derived from Specified
Unlawful Activity, 18 U.S.C. section 1957; (j) the Financial Recordkeeping and
Reporting of Currency and Foreign Transactions Regulations (Title 31 Part 103 of
the US Code of Federal Regulations); (k) any other similar United States federal
Government Rule having the force of law and relating to money laundering,
terrorist acts or acts of war; and (l) any regulations promulgated under any of
the foregoing.

“Applicable Margin” means (a) with respect to the unpaid principal amount of
each Base Rate Loan, the applicable percentage set forth below in the column
entitled “Applicable Margin for Base Rate Loans”; and (b) with respect to the
unpaid principal amount of each Eurodollar Rate Loan, the applicable percentage
set forth below in the column entitled “Applicable Margin for Eurodollar Rate
Loans”.

 

Level

 

Consolidated Leverage Ratio

 

Applicable Margin For Base Rate Loans

 

Applicable Margin For Eurodollar Rate Loans

 

Unused Commitment Fee Rate

I.

 

Greater than or equal to 2.00:1.00

 

1.000%

 

2.000%

 

0.300%

II.

 

Greater than or equal to 1.50:1.00 but less than 2.00:1.00

 

0.750%

 

1.750%

 

0.250%

III.

 

Greater than or equal to 1.00:1.00 but less than 1.50:1.00

 

0.500%

 

1.500%

 

0.225%

IV.

 

Less than 1.00:1.00

 

0.250%

 

1.250%

 

0.200%

 

The Consolidated Leverage Ratio that is used to compute the Applicable Margin
shall be the Consolidated Leverage Ratio set forth in the Compliance Certificate
most recently delivered by the Borrower to the Administrative Agent pursuant to
clause (f) of Section 7.1.1; changes in the Applicable Margin resulting from a
change in the Consolidated Leverage Ratio shall become effective on the first
day of the month following delivery by the Borrower to the Administrative Agent
of a new Compliance Certificate pursuant to clause (f) of Section 7.1.1.  If the
Borrower shall fail to deliver a Compliance Certificate as and when required
pursuant to clause (f) of Section 7.1.1, the Applicable Margin from and
including the date of such required delivery, to but not including, the date the
Borrower delivers to the Administrative Agent such Compliance Certificate shall
conclusively be presumed to equal the relevant Applicable Margin set forth at
Level I above.  In the event that (i) any financial statement delivered pursuant
to clause (a) or (b) of Section 7.1.1 or any Compliance Certificate delivered by
the Borrower is shown to be inaccurate; and (ii) such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
than the Applicable Margin applied for such period, then (x) the Borrower shall
promptly (and, in any event, within three (3) Business Days thereafter) deliver
to the Administrative Agent a corrected Compliance Certificate for such period;
(y) the Applicable Margin for such period shall be the corrected Applicable
Margin; and (z) the Borrower shall promptly (and, in any

- 3 -

--------------------------------------------------------------------------------

event, within five (5) Business Days thereafter) pay to the Administrative
Agent  the accrued additional interest owing as a result of the application of
such increased Applicable Margin for such period.  The Applicable Margin shall
be automatically increased to the Applicable Margin set forth in Level I above
during all periods of time in which any Event of Default has occurred and is
continuing.  Subject to the preceding sentence, until the first Compliance
Certificate is delivered as provided in clause (f) of Section 7.1.1 after the
Effective Date, the Applicable Margin shall conclusively be presumed to equal
the relevant Applicable Margin set forth in Level IV above.

“Applicable Revolving Percentage” means, relative to any Lender, the percentage
of the total Revolving Loan Commitment represented by such Lender’s Revolving
Loan Commitment.  If the Revolving Loan Commitment has terminated or expired,
the Applicable Revolving Percentage shall be determined based upon the Revolving
Loan Commitment most recently in effect, giving effect to any assignments.

“Approved Fund” means any Fund that is administered or managed by: (a) a Lender;
(b) an Affiliate of a Lender; or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Authorized Officer” means, relative to any Loan Party, each Financial Officer
and other officers of such Loan Party whose signatures and incumbency shall have
been certified to the Administrative Agent and the Lenders pursuant to Section
5.1.1, as such certificate may be updated from time to time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law of such EEA Member Country from time
to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate Loan” means a Loan bearing interest at a fluctuating interest rate
determined by reference to the Alternate Base Rate.

“BMOH” is defined in the preamble.

“Borrower” is defined in the preamble.

“Borrowing” means the Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by all Lenders on the same Business
Day and pursuant to the same Borrowing Request in accordance with Section 2.1.

- 4 -

--------------------------------------------------------------------------------

“Borrowing Request” means a Borrowing Request, duly executed by an Authorized
Officer of the Borrower, in substantially the form of Exhibit B-1 attached
hereto.

“Business Day” means (a) any day on which the Administrative Agent is open for
business and is neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed under the Laws of, or
are in fact closed in, New York, New York; and (b) relative to the making,
continuing, conversion into, prepaying or repaying of any Eurodollar Rate Loan,
any day which is a Business Day described in clause (a) above and which is also
a day on which dealings in Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Capitalized Lease” of the Borrower means any lease of real or personal property
by the Borrower as lessee which in accordance with GAAP, is classified on the
balance sheet of the Borrower as a capitalized lease.

“Capitalized Lease Liabilities” means all monetary obligations of the Parent and
its Subsidiaries under any Capitalized Lease and, for purposes of this Agreement
and each other Loan Document, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP, and the stated
maturity date thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a penalty.

“Cash Collateral” shall have a meaning correlative to the definition “Cash
Collateralize” and shall include the proceeds of such cash collateral and other
credit support.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Lenders, as collateral for Letter of Credit Outstandings or obligations of the
Lenders to fund participations in respect of Letter of Credit Outstandings, cash
or deposit account balances or, if the Administrative Agent and each applicable
L/C Issuer shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable L/C Issuer.

“Cash Equivalent Investment” means, at any time:

(a)any evidence of Indebtedness, maturing not more than one year after the date
of issuance, issued or guaranteed by the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States);

(b)Dollar denominated commercial paper (including asset-backed commercial paper)
and Euro denominated commercial paper rated at least A-1 by S&P or P 1 by
Moody’s, which is issued by a corporation (other than an Affiliate of any Loan
Party);

(c)any certificate of deposit or bankers’ acceptance or time deposit, maturing
not more than one year after such time, which is issued by a commercial banking
institution that (i) is a member of the Federal Reserve System; (ii) has a
combined capital and surplus and undivided profits of not less than
$1,000,000,000; and (iii) has a credit rating at least A-1 by S&P or P 1 by
Moody’s;

(d)any investment in money market mutual funds rated at least AAA by S&P or aaa
by Moody’s; provided, that in no event may the amount invested by any such money
market mutual

- 5 -

--------------------------------------------------------------------------------

fund in any individual issuer exceed (i) more than 5% of the total amount
invested by such money market mutual fund; or (ii) $200,000,000; or

(e)any repurchase agreement that is entered into with a commercial banking
institution of the stature referred to in clause (c) that is secured by a fully
perfected Lien in any securities of the type described in any of clauses (a)
through (c), has a maturity of not more than 90 days and a market value at the
time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation thereunder of such commercial banking institution.

“Cash Management Liabilities” means all obligations of the Parent or any of its
Subsidiaries owing to any Lender or Affiliate thereof with respect to (a)
commercial credit cards, merchant card services, purchase or debit cards,
including non-card e-payables services, or electronic funds transfer services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items, and depository
network services) and (c) any other demand deposit or operating account
relationships or other cash management services that are provided to the Parent
or any of its Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“CFTC” means U.S. Commodity Futures Trading Commission.

“Change in Control” means:

(a)the failure at any time of the Parent to (i) own beneficially at least 100%
of the issued and outstanding Equity Interests of the Borrower (whether voting
or non-voting), on a fully diluted basis; or (ii) have and exercise voting power
for the election of at least a majority of the board of directors of the
Borrower, such Equity Interests to be held free and clear of all Liens (other
than Liens in favor of the Lender Parties pursuant to the Loan Documents);

(b)the failure of the Borrower at any time to own beneficially 100% of the
issued and outstanding Equity Interests of any of its Subsidiaries (whether
voting or non-voting), on a fully diluted basis, such Equity Interests to be
held free and clear of all Liens (other than Liens in favor of the Lender
Parties pursuant to the Loan Documents);

(c)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of Exchange Act), excluding the Parent, shall become, or obtain rights (whether
by means or warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 30% of the outstanding Equity Interests of the Parent;
or  

(d)the majority of the seats (other than vacant seats) on the board of directors
or similar governing body of the Parent shall cease to be occupied by Persons
(i) who were members of the board of directors or similar governing body of the
Parent on the Effective Date; or (ii) who were

- 6 -

--------------------------------------------------------------------------------

nominated, appointed or approved by the Borrower or the Parent or the board of
directors or similar governing body of the Borrower or the Parent.

“Change in Law” means the occurrence, after the Effective Date, of (a) the
adoption or taking effect of any Law; (b) any change in any Law or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of Law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith; and (ii) all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted or issued.

“Citibank” is defined in the preamble.

“Class” means each separate class of Lenders comprising the Lenders or the Swing
Line Lender, as the case may be.

“Code” means the Internal Revenue Code of 1986, as amended or otherwise modified
from time to time.

“Co-Lead Arrangers” means Citibank and BMO Capital Markets Corp., in their
capacities as co-lead arrangers and book-runners.

“Collateral” means the “Collateral” or other similar term referred to in any
Collateral Document and all of the other property and assets that are or are
intended under the terms of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, intellectual property security agreements, or similar agreements, and
any joinders to any of the Collateral Documents delivered to the Administrative
Agent pursuant to Section 7.1.8, and each of the other agreements, instruments
or documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means, as the context may require, a Lender’s Revolving Loan
Commitment, Letter of Credit Commitment or Swing Line Loan Commitment.

“Commitment Amount” means, as the context may require, either (i) the Revolving
Loan Commitment Amount; (ii) the Letter of Credit Commitment Amount; or (iii)
the Swing Line Loan Commitment Amount.

“Commitment Termination Event” means (a) the occurrence of any Event of Default
described in clauses (a) through (d) of Section 8.1.9 or (b) the occurrence and
continuance of any other Event of Default and either (i) the declaration of the
Loans to be due and payable pursuant to Section 8.3 or (ii) the giving of notice
by the Administrative Agent, acting at the direction of the Required Lenders, to
the Borrower that the Commitments have been terminated.

- 7 -

--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et.
seq.), as amended from time to time and any successor statute.

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is a part of a group which includes the Borrower and which is treated
as a single employer under Section 414 of the Code.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any Lender Party by means of
electronic communications pursuant to this Section, including through the
Platform.

“Compliance Certificate” means a Compliance Certificate duly executed by a
Financial Officer of the Parent, substantially in the form of Exhibit F attached
hereto, together with such changes thereto as the Administrative Agent may from
time to time reasonably request for the purpose of monitoring the compliance of
the Loan Parties with the financial covenants contained herein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, the sum, without duplication, for
such period, of Consolidated Net Income during such periods; plus the following
to the extent deducted in calculating Consolidated Net Income:  (a) Consolidated
Interest Expense during such period; (b) the provision for all income, franchise
and similar taxes (whether paid or deferred) of the Parent and its Subsidiaries;
(c) the amortization, accretion and depreciation of expense of the Parent and
its Subsidiaries during such period; (d) reasonable fees, expenses and charges
related to (A) the Loans and the Loan Documents, (B) other Indebtedness
permitted to be incurred by the Borrower or any other Loan Party under this
Agreement, and (C) mergers, acquisitions, restructurings and dispositions
permitted by this Agreement in an aggregate amount during any rolling twelve
month period not to exceed 10% of Consolidated EBITDA prior to giving effect to
any such add-backs; (e) stock-based compensation expenses; and (f) other
expenses reducing Consolidated Net Income which do not represent a cash item in
such period or any future period (in each case of or by the Parent and its
Subsidiaries for such period), minus the following to the extent included in
calculating Consolidated Net Income:  (i) all income and franchise tax credits;
and (ii) all non-cash items increasing Consolidated Net Income (in each case of
or by the Parent and its Subsidiaries for such period).

“Consolidated Interest Coverage Ratio” means, as of the close of any Fiscal
Quarter, the ratio, computed for the Rolling Period ending as of the close of
such Fiscal Quarter, of:

 

(a)

Consolidated EBITDA for the Rolling Period ending as of such Fiscal Quarter end;

to

 

(b)

Consolidated Interest Expense (other than pay-in-kind interest that is added to
the principal amount of the applicable Indebtedness) during such Rolling Period.

- 8 -

--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the aggregate
consolidated interest expense of the Parent and its Subsidiaries for such
period, as determined in accordance with GAAP, including, without duplication,
the portion of any Capitalized Lease Liabilities of the Parent and its
Subsidiaries allocable to interest expense, all commissions, discounts and other
fees charged with respect to letters of credit and bankers’ acceptance
financing, the amortization of debt discounts and the net costs under Swap
Agreements in respect of interest rates, and the interest portion of any
deferred payment obligations, in each case paid, payable or allocable during
such period.

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of:

 

(a)

the outstanding principal amount of Consolidated Total Indebtedness as of the
last day of such Fiscal Quarter end of the Parent and its Subsidiaries;

to

 

(b)

Consolidated EBITDA for the Rolling Period ending as of the last day of such
Fiscal Quarter end.

“Consolidated Net Income” means, for any period, all amounts (exclusive of all
amounts, net of tax, in respect of any extraordinary gains or losses) which, in
accordance with GAAP, would be included as net income or net loss on the
consolidated statements of income of the Parent and its Subsidiaries at such
time; provided, however, that there shall be excluded from Consolidated Net
Income, without duplication, (a) the income of any Person in which any other
Person has a joint interest (other than a Subsidiary), except to the extent of
the amount of dividends or other distributions that were actually paid in cash
to the Parent or any of its Subsidiaries by such Person during such period; (b)
the net income or net loss of any Person prior to the date it became a
Subsidiary of, or was merged or consolidated into, the Borrower or any of its
Subsidiaries; or (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of such dividends or
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of Law applicable to such Subsidiary.

“Consolidated Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of the Parent and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.  For purpose of
determining Consolidated Total Indebtedness, the Indebtedness of the Parent or
any Subsidiary in respect of a Swap Agreement on the date of determination shall
be the maximum aggregate amount (giving effect to netting agreements) that the
Parent or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss (including by providing a Lien on
its property or assets, maintaining any financial statement condition or
liquidity level, or purchasing or leasing any property or services)) the
indebtedness or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the Equity Interests of any
other Person.  The principal amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to

- 9 -

--------------------------------------------------------------------------------

be the outstanding principal amount (or maximum principal amount, if larger) of
the debt, obligation or other liability guaranteed thereby.

“Continuation/Conversion Notice” means a Continuation/Conversion Notice duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B-2 attached hereto.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means, as the context may require (a) the making of a Loan by
a Lender; or (b) the issuance of any Letter of Credit, any increase in the
Stated Amount of any Letter of Credit or the extension of any Stated Expiry Date
of any existing Letter of Credit, by an L/C Issuer.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions, in each case from time to time in effect.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Defaulting Lender” means, subject to clause (b) of Section 4.14, any Lender
that (a) has failed to: (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, if any, shall be specifically identified in
writing) has not been satisfied; or (ii) pay to the Administrative Agent or any
other Lender Party any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Loans) within two (2) Business Days of the date when due; (b) has notified the
Borrower, the Administrative Agent, any L/C Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied); (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause upon
receipt of such written confirmation by the Administrative Agent and the
Borrower); or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law; (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; or (iii) became the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect

- 10 -

--------------------------------------------------------------------------------

parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to clause (b) of
Section 4.14) upon delivery of written notice of such determination to the
Borrower and each other Lender Party.

“Deposit Account” has the meaning provided for in the U.C.C. and includes,
without limitation, each bank account, lock-box account, concentration account
and collateral account maintained by the Parent, the Borrower or any of their
Subsidiaries.

“Deposit Account Bank” means each bank or other financial institution that has
entered into a Deposit Account Control Agreement.

“Deposit Account Control Agreement” means each Deposit Account Control
Agreement, in form and substance reasonably acceptable to the Administrative
Agent, executed by a Deposit Account Bank and the Borrower or other applicable
Loan Party.

“Disbursement” is defined in Section 2.7.3.

“Disbursement Date” is defined in Section 2.7.3.

“Disclosure Schedule” means the Disclosure Schedule attached as Schedule I
hereto, as amended, supplemented or otherwise modified from time to time by the
Borrower with the consent of the Administrative Agent and the Required Lenders.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or any other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than for
Qualified Equity Interests and cash in lieu of fractional shares of such
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale), (b) is redeemable at
the option of the holder thereof (other than for Qualified Equity Interests and
cash in lieu of fractional shares of such Qualified Equity Interests), in whole
or in part (except as a result of a change of control or asset sale), (c)
provides for and requires scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interest that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date in effect at the time
of issuance; provided that if such Equity Interests are issued pursuant to a
plan for the benefit of employees, directors, managers, officers or consultants
of the Parent (or any parent company) or its Subsidiaries or by any such plan to
such Persons, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Parent or
any of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

“Dollar” and the symbol “$” mean lawful money of the United States.

- 11 -

--------------------------------------------------------------------------------

“Domestic Subsidiary” means each Subsidiary of the Borrower that is organized
under the Laws of any State of the United States or the District of Columbia.

“ECP Guarantor” means, with respect to any transaction under a Lender Provided
Swap Agreement, a Guarantor that, at the time such transaction is entered into
or, if later, when such Guarantor becomes a party to a Guaranty, is an “eligible
contract participant” as defined in Section 1(a)(18) of the Commodity Exchange
Act (and any related regulations promulgated thereunder and the applicable rules
issued by the CFTC and/or the SEC) by virtue of having total assets exceeding
$10,000,000 and/or satisfying any other criteria relevant to such status under
said Section 1a(18) (and related regulations).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) if this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.  

“Effective Date” means the date this Agreement becomes effective pursuant to
Section 10.8.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.10(b)(iii)).

“Environmental Laws” means all Laws relating to public health and safety and
protection of the environment, preservation or reclamation of natural resources,
Release of any Hazardous Material or to health and safety matters, including
CERCLA, the Resource Conservation and Recovery Act, the Federal Water Pollution
Control Act, as amended by the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et
seq., the Clean Air Act of 1970, 42 U.S.C. §§ 7401 et seq., the Toxic Substances
Control Act of 1976, 15 U.S.C. §§ 2601 et seq., the Occupational Safety and
Health Act of 1970, as amended, 29 U.S.C., §§ 651 et seq., the Emergency
Planning and Community Right to Know Act of 1986, 42 U.S.C. §§ 11001 et seq.,
the Safe Drinking Water Act of 1974, as amended, 42 U.S.C. §§ 300(f) et seq.,
the Hazardous Materials Transportation Act, 49 U.S.C. §§ 5101 et seq., the Solid
Waste Disposal Act, 42 U.S.C. §§ 6901 et seq., the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq., and any similar or
implementing state or local Law.

“Equipment” has the meaning provided for in the U.C.C. and includes, without
limitation, all Equipment wherever located and whether or not affixed to any
real property, including all accessories, additions, attachments, improvements,
substitutions and replacements thereto.

- 12 -

--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all shares of capital
stock, partnership interests, membership interests in a limited liability
company or other ownership in participation or equivalent interests (however
designated, whether voting or non-voting) of such Person’s equity capital
(including any warrants, options or other purchase rights with respect to the
foregoing), whether now outstanding or issued after the Effective Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) any ERISA Reportable Event with respect to a Pension
Plan or Multiemployer Plan; (b) the failure by any Pension Plan or Multiemployer
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA) and, in the case of any
Multiemployer Plan, Sections 431 and 432 of the Code, in all cases whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
303(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Pension Plan or Multiemployer Plan; (d) the incurrence by
the Borrower or any of it ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Pension Plan; (e) the receipt by
the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate or to appoint a trustee to
administer any Pension Plan or Multiemployer Plan, or the commencement of
proceedings by the PBGC to terminate any Pension Plan or Multiemployer Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any Withdrawal
Liability; or (g) the receipt by the Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“ERISA Reportable Event” means (a) any of the events set forth in Section
4043(b) of ERISA, other than those events as to which the 30 day notice period
is waived under subsection .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 4043;
(b) withdrawal from a Pension Plan described in Section 4063 of ERISA; (c) a
cessation of operations described in Section 4062(e) of ERISA; (d) any
requirement to make additional contributions or give security to any Pension
Plan pursuant to Section 436 of the Code or Section 206(g) of ERISA; or (e)
a  failure to make a payment required by Section 412(m) of the Code or Section
302(e) of ERISA when due.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a fixed rate of interest determined
by reference to the Adjusted Eurodollar Rate.  All Eurodollar Rate Loans shall
bear interest from and including the first day of the applicable Interest Period
to (but not including) the last day of such Interest Period at the interest rate
determined as applicable to such Eurodollar Rate Loan.

- 13 -

--------------------------------------------------------------------------------

“Eurodollar Reserve Requirement” means, for any Eurodollar Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D of the
F.R.S. Board) under regulations issued from time to time by the F.R.S. Board or
other applicable banking regulator.  Without limiting the effect of the
foregoing, the Eurodollar Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to (a) any category
of liabilities which includes deposits by reference to which the applicable
Adjusted Eurodollar Rate or any other interest rate of a Loan is to be
determined or (b) any category of extensions of credit or other assets which
include Eurodollar Rate Loans.  For the purposes of this Agreement, Eurodollar
Rate Loans shall constitute Eurocurrency liabilities and shall be subject to
applicable reserve requirements without the benefit of or credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender.  The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Eurodollar
Reserve Requirement.

“Event of Default” is defined in Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Foreign Subsidiary” means any Subsidiary (a) that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code; (b)
substantially all of the assets of which consist of Equity Interests in one or
more Subsidiaries described in clause (a) of this definition; or (c) the Equity
Interests of which are directly or indirectly owned by any Subsidiary described
in clause (a).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 11.7 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender Party or required to be withheld or deducted from a payment to a Lender
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Lender Party being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof); or
(ii) that are Other Connection Taxes; (b) in the case of a Lender Party, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other

- 14 -

--------------------------------------------------------------------------------

than pursuant to an assignment request by the Borrower under Section 4.13); or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 4.6, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office; (c)
Taxes attributable to such Lender Party’s failure to comply with clause (g) of
Section 4.6; and (d) any U.S. federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Fund Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent in a commercially reasonable manner.

“Fee Letter” means the Fee Letter, dated as of March 16, 2016, by and between
Citibank, BMOH, and the Borrower.

“Financial Officer” means the president, chief financial officer and principal
accounting officer, treasurer or controller of the Borrower and the Parent whose
signatures and incumbency have been certified to the Administrative Agent and
the Lenders pursuant to Section 5.1.1 or otherwise.

“Fiscal Quarter” means any fiscal quarter of a Fiscal Year.

“Fiscal Year” means any period of 12 consecutive calendar months ending on
December 31.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Revolving
Percentage of the outstanding Letter of Credit Outstandings with respect to
Letters of Credit issued by such L/C Issuer, other than Letter of Credit
Outstandings as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to any Swing Line Lender, such Defaulting
Lender’s Applicable Revolving Percentage of outstanding Swing Line Loans made by
such Swing Line Lender, other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

- 15 -

--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” is means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantor” or “Guarantors” means the Parent and the other entities listed on
the Guarantors Schedule and each direct or indirect Domestic Subsidiary
subsequently acquired by the Parent.

“Guarantors Schedule” means the Guarantors Schedule attached as Schedule III
hereto, as amended, supplemented or otherwise modified from time to time by the
Borrower with the consent of the Administrative Agent and the Required Lenders.

“Guaranty” means the Guaranty made by the Parent under Article XI in favor of
the Secured Parties and the Guaranty made by the other Guarantors in favor of
the Secured Parties substantially in the form of Exhibit G attached hereto,
together with each other guaranty and guaranty supplement delivered pursuant to
Section 7.1.8.

“Hazardous Material” means (a) any “hazardous substance” as defined by CERCLA,
(b) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act, (c) any petroleum product or (d) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material or substance within the meaning of any Law
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material.

“Incremental Commitment” is defined in clause (a) of Section 2.11.

“Incremental Commitment Increase Effective Date” is defined in clause (d) of
Section 2.11.

“Incremental Commitment Joinder Agreement” means Incremental Commitment Joinder
Agreement, substantially in the form of Exhibit I attached hereto.

“Incremental Commitment Request” is defined in clause (a) of Section 2.11.

“Indebtedness” of any Person means, without duplication:

(a)all obligations of such Person for borrowed money, including all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments (including, without limitation, the Loans);

- 16 -

--------------------------------------------------------------------------------

(b)all obligations, contingent or otherwise, relative to the face amount of all
letters of credit (including, without limitation, the Letters of Credit),
whether or not drawn, and banker’s acceptances issued for the account of such
Person;

(c)all obligations of such Person in the nature of Capitalized Lease
Liabilities;

(d)the Termination Value of all Swap Agreements of such Person;

(e)whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable arising in the ordinary course of
business), and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)all obligations of such Person to purchase, redeem, retire or otherwise
acquire for value (including by means of converting into, or exchanging for,
Indebtedness) any Equity Interest of another Person;

(g)all obligations of such Person in respect of the Disqualified Equity
Interests of such Person;

(h)all obligations and liabilities secured by any Lien on such Person’s property
or assets, even though such Person shall not have assumed or become liable for
the payment thereof;

(j)all Off-Balance Sheet Obligations of such Person; and

(k)all Contingent Liabilities of such Person in respect of any of the foregoing.

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer; provided, however, that to the extent any
such Indebtedness is limited recourse to the Parent or any of its Subsidiaries
only the amount of such Indebtedness that is recourse to the Parent or its
Subsidiaries shall be included for purposes of this definition.

“Indemnified Liabilities” is defined in Section 10.4.

“Indemnified Parties” is defined in Section 10.4.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document; and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Intellectual Property Collateral” means, collectively, the Copyright
Collateral, the Patent Collateral, the Trademark Collateral and the Trade
Secrets Collateral, as set forth in Item 6.14 (“Intellectual Property”) of the
Disclosure Schedule, each as defined in the Security Agreement.

- 17 -

--------------------------------------------------------------------------------

“Interest Period” means, relative to any Eurodollar Rate Loan, the period
beginning on (and including) the date on which such Eurodollar Rate Loan is made
or continued as, or converted into, a Eurodollar Rate Loan pursuant to Section
2.4 or Section 2.5 and shall end on (but exclude) the day which numerically
corresponds to such date one, two, three, or six months thereafter, in each case
as the Borrower may select in its relevant notice pursuant to Section 2.4 or
Section 2.5; provided, however, that:

(a)the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than six
(6) different dates;

(b)if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a month, in which
case such Interest Period shall end on the Business Day next preceding such
numerically corresponding day);

(c)if there is no numerically corresponding day in such month, such Interest
Period shall end on the last Business Day of such month; and

(d)the Borrower shall not be permitted to select, and there shall not be
applicable, any Interest Period that would end later than the Maturity Date.

“Inventory” means “inventory” as defined in Section 9-102(a)(48) of the U.C.C.

“Investment” means, with respect to any Person, (a) any loan, advance, other
extension of credit or capital contribution made by such Person to any other
Person (excluding Accounts generated in the ordinary course of business of such
Person and loans, advances or guarantees provided by such Person to or for the
benefit of its employees in connection with an employee benefit program or
arrangement); (b) any Contingent Liability of such Person incurred in connection
with any item described in clause (a); and (c) any Equity Interest held by such
Person in any other Person.  The amount of any Investment shall be the original
principal or capital amount thereof less all returns of principal or equity
thereon (without adjustment by reason of the financial condition of such other
Person) and shall, if made by the transfer or exchange of property other than
cash, be deemed to have been made in an original principal or capital amount
equal to the fair market value of such property.

“Investment Company Act of 1940” means the Investment Company Act of 1940 (17
C.F.R. Part 270).

“IRS” means the United States Internal Revenue Service.

“Issuance Request” means an Letter of Credit Issuance Request duly executed by
an Authorized Officer of the Borrower, substantially in the form of Exhibit B-3
hereto.

“Laws” means, collectively, all statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities of any Governmental Authority, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, consent decrees, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

- 18 -

--------------------------------------------------------------------------------

“L/C Issuer” means Citibank, in its capacity as issuer of Letters of Credit or
any successor issuer of Letters of Credit hereunder.  At the request of
Citibank, another Lender or an Affiliate of Citibank may issue one or more
Letters of Credit hereunder, in which event such other Lender or Affiliate shall
be an L/C Issuer hereunder.

“Lender” or “Lenders” has the meaning specified in the preamble, and as the
context requires, includes the Swing Line Lender.

“Lender Party” means, as the context may require, any Lender (including the
Swing Line Lender), any L/C Issuer or the Administrative Agent, together with
each of their respective successors, transferees and assigns.

“Lender Provided Swap Agreement” means any Swap Agreement between a Loan Party
and a counterparty that at the time such Swap Agreement is entered into is a
Lender or an Affiliate of a Lender.

“Letter of Credit” is defined in Section 2.1.2.

“Letter of Credit Commitment” is defined in Section 2.1.2.  The Letter of Credit
Commitment is a sub-facility of the Revolving Loan Commitment and is a part of,
and not in addition to, the Revolving Loan Commitment.

“Letter of Credit Commitment Amount” means, on any date, $10,000,000, as such
amount is reduced from time to time in accordance with Section 2.3, Section 8.2
or Section 8.3.

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (a) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit plus (b) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.

“Lien” means any security interest, mortgage, pledge, hypothecation, collateral,
assignment for security, encumbrance, lien (statutory or otherwise), charge
against or interest in property to secure payment of a debt or performance of an
obligation, or other priority or preferential arrangement in the nature of a
security interest.

“Loan” means, as the context may require, either (i) a Revolving Loan; or (ii) a
Swing Line Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, the Letters of
Credit (and any applications related thereto), the Fee Letter, the Security
Agreement, the Pledge Agreement, the other Collateral Documents, the Guaranty,
each Assignment and Assumption, each Deposit Account Control Agreement and each
other agreement, instrument or document executed and delivered pursuant to or in
connection with this Agreement and the other Loan Documents.  Any reference in
this Agreement or any other Loan Document shall include all appendices, exhibits
or schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such other Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

- 19 -

--------------------------------------------------------------------------------

“Loan Party” or “Loan Parties” means, collectively, the Parent, the Borrower and
each Domestic Subsidiary of the Parent or any other Person (other than any
Lender Party) that has executed the Guaranty or a supplement thereto.

“Margin Stock” shall have the meaning set forth in Regulation U of the Board.

“Material Acquisition” means any Permitted Acquisition in excess of
$100,000,000.

“Material Adverse Effect” means any event or series of events (whether or not
related) that could reasonably be expected to have a material adverse effect on:

(a)the business, assets, operations, properties, condition (financial or
otherwise) or prospects of the Parent and its Subsidiaries, taken as a whole;

(b)the ability of the Parent, the Borrower or any other Loan Party to perform or
pay its Obligations in accordance with the terms hereof or of any other Loan
Document;

(c)the Administrative Agent’s first priority security interest (subject to any
Liens permitted in Section 7.2.3) in the Collateral; or

(d)the validity or enforceability of any Loan Document or the rights and
remedies available to the Administrative Agent or the Lenders under any Loan
Document.

“Maturity Date” means April 28, 2021.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all the L/C Issuers with respect to Letters of
Credit issued and outstanding at such time, and (b) otherwise, an amount
determined by the Administrative Agent and each applicable L/C Issuer in their
sole discretion.

“Monthly Payment Date” means the last Business Day of each calendar month or, if
any such day is not a Business Day, the next succeeding Business Day.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Disposition Proceeds” means the sum of:

(a)the gross cash proceeds received by the Parent or any of its Subsidiaries (i)
from any Permitted Disposition or (ii) as a result of the taking of any of their
assets under the power of eminent domain, condemnation or similar proceeding
(each, a “Taking”), including any cash payments received by way of a deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only when and as received;

minus

- 20 -

--------------------------------------------------------------------------------

(b)in connection with such Permitted Disposition or Taking (i) all reasonable
and customary fees and expenses paid in cash by the Parent or any of its
Subsidiaries which have not been paid to the Parent, any of its Subsidiaries or
any of their Affiliates; (ii) all taxes actually paid or reasonably estimated by
the Parent (determined in good faith by a Financial Officer) to be payable in
cash in the same year of such Permitted Disposition; and (iii) all Indebtedness
(other than Indebtedness incurred pursuant to the Loan Documents) permitted by
this Agreement that is payable to a Person other than the Parent, any of its
Subsidiaries or any of their Affiliates, which Indebtedness is secured by the
assets the subject of a Permitted Disposition or Taking and is required to be
repaid (and is in fact repaid) by the holder thereof upon consummation of such
Permitted Disposition or Taking.

“Net Insurance Proceeds” means the sum of:

(a)insurance proceeds that have been received on account of the loss or damage
to any of the property of the Parent or any of its Subsidiaries, net of all
out-of-pocket fees and expenses paid in cash by the Parent or any of its
Subsidiaries (to Persons other than the Parent, any of its Subsidiaries or any
of their Affiliates) in connection with the adjustment, settlement or collection
of any claims;

minus

(b)all Indebtedness (other than Indebtedness incurred pursuant to the Loan
Documents) permitted by this Agreement that is payable to a Person other than
the Parent, any of its Subsidiaries or any of their Affiliates, which
Indebtedness is secured by the property or assets the subject of the relevant
insurance event and is required to be repaid (and is in fact repaid) by the
holder thereof upon the occurrence of such insurance event.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.1 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means, as the context may require, either a Revolving Note or a Swing
Line Note.

“Obligations” means (a) all obligations (monetary or otherwise) of the Parent,
the Borrower and each other Loan Party arising under or in connection with this
Agreement and each other Loan Document, including principal, interest (including
post default interest and interest accruing after the commencement of any
bankruptcy, insolvency or similar proceeding referred to in Section 8.1.9,
whether or not a claim for post filing or post-petition interest is allowed in
any such proceeding), reimbursement obligations, fees, indemnities, costs and
expenses (including the reasonable fees and disbursements of counsel to the
Administrative Agent and each Lender required to be paid by the Borrower) that
are owing under this Agreement and the other Loan Documents, in each case
whether now existing or hereafter incurred, direct or indirect, absolute or
contingent, and due or to become due; (b) the Cash Management Liabilities; and
(c) Swap Liabilities arising from any Swap Agreement that is entered into in
accordance with the terms of this Agreement and at the time of entering into was
between the Borrower or any of its Subsidiaries, on the one hand, and a Lender
or an Affiliate of a Lender, on the other hand, provided that Obligations shall
exclude any Excluded Swap Obligations.

- 21 -

--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Laws” means any laws, regulations, and executive orders relating to the
economic sanctions programs administered by OFAC, including without limitation,
the International Emergency Economic Powers Act, 50 U.S.C. sections 1701 et
seq.; the Trading with the Enemy Act, 50 App. U.S.C. sections 1 et seq.; and the
OFAC, Department of the Treasury Regulations, 31 C.F.R. Parts 500 et seq.
(implementing the economic sanctions programs administered by OFAC).

“Off-Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so called synthetic, off-balance sheet or tax retention lease; or (b) an
agreement for the use of property or sale of assets that creates obligations
that do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, could be characterized as Indebtedness
of such Person (without regard to accounting treatment).

“Organizational Document” means, with respect to any Loan Party, its articles of
incorporation, partnership agreement, operating agreement, bylaws and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its authorized Equity Interests.

“Other Connection Taxes” means, with respect to any Lender Party, Taxes imposed
as a result of a present or former connection between such Lender Party and the
jurisdiction imposing such Tax (other than connections arising from such Lender
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.13).

“Parent” is defined in the preamble.

“Participant” is defined in clause (d)(i) of Section 10.10.

“Participant Register” is defined in clause (d)(ii) of Section 10.10.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

- 22 -

--------------------------------------------------------------------------------

“Percentage” means, relative to any Lender, the percentage set forth opposite
the name of such Lender on Schedule II hereto, in a duly executed Incremental
Commitment Joinder Agreement or in a duly executed Assignment and Assumption, as
such percentage may be adjusted from time to time pursuant to each Assignment
and Assumption executed and delivered pursuant to Section 10.10.

“Permitted Acquisition” means the acquisition (including Material Acquisitions)
by the Borrower or any of its Subsidiaries of all or substantially all the
assets of a Person or line of business of a Person, or all or substantially all
of the Equity Interests of a Person (referred to herein as the “Acquired
Entity”); provided that (a) such Acquired Entity is engaged in the same or
similar line of business or a business reasonably related and complementary
thereto or a logical extension thereof; (b) such acquisition was not preceded
by, or consummated pursuant to, an unsolicited tender offer or proxy contest
initiated by or on behalf of the Parent, any of its Subsidiaries or any of their
Related Parties; (c) the Acquired Entity shall, upon consummation of the
acquisition, be owned (or, in the case of an asset purchase, such assets shall
be owned) by the Borrower or a Wholly-Owned Subsidiary that is a Domestic
Subsidiary of the Borrower; (d) at the time of such transaction, both
immediately before and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing; (e) after giving effect to any
such acquisition and incurrence or assumption of Indebtedness in connection
therewith, the Parent and its Subsidiaries, as of the end of the most recent
Fiscal Quarter for which financial statements have been delivered, the
Consolidated Leverage Ratio shall be less than 2.25 to 1.00; (f) immediately
before and after giving effect to any such acquisition and the incurrence of
Indebtedness in connection therewith, the Parent and its Subsidiaries are in
compliance with the negative covenant regarding the Consolidated Interest
Coverage Ratio set forth in Section 7.2.4(a) as of the end of the most recent
Fiscal Quarter for which financial statements have been delivered; (g) all
actions required to be taken with respect to such Acquired Entity under Section
7.1.8 shall have been taken with the required time frames; (h) satisfactory
evidence of compliance with clauses (e) and (f); and (i) any other financial
information, transactional information or other information reasonably requested
by the Administrative Agent shall be provided to the Administrative Agent at
least ten (10) days prior to the closing of any such acquisition (including,
without limitation, information required pursuant to Section 5.1.15).

“Permitted Disposition” means any sale, lease, transfer or other disposition of
assets (including, without limitation, Equity Interests of any Subsidiary of the
Parent and Accounts) of the Parent or any of its Subsidiaries not otherwise
permitted by clause (a) or (b) of Section 7.2.9; provided, however, that (a) the
Borrower and each of its Subsidiaries shall receive only cash consideration
therefor; (b) the aggregate fair market value of all the assets subject to such
dispositions shall not exceed at any time (i) an amount equal to 10% of the
total net asset value reflected on the most recent consolidated financial
statement of the Parent and its Subsidiaries; or (ii) during the term of this
Agreement, an aggregate amount equal to 30% of the total net asset value
reflected on the most recent consolidated financial statement of the Parent and
its Subsidiaries, (c); the Parent and its Subsidiaries shall have received fair
value therefor; and (d) both immediately before and after giving effect to each
such disposition no Default or Event of Default shall have occurred and be
continuing.

“Permitted Refinancing Indebtedness” means Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that; (a) the principal amount (or accreted value, if
applicable) of such refinancing, refunding, extending, renewing or replacing
Indebtedness is not greater than the principal amount (or accreted value, if
applicable) of such

- 23 -

--------------------------------------------------------------------------------

Refinanced Indebtedness; (b) such refinancing, refunding, extending, renewing or
replacing Indebtedness has a final maturity that is no sooner than, and a
Weighted Average Life to Maturity that is no shorter than, such Refinanced
Indebtedness; (c) if such Refinanced Indebtedness or any Contingent Liabilities
thereof are subordinated to the Obligations, such refinancing, refunding,
extending, renewing or replacing Indebtedness and any Contingent Liabilities
thereof are subordinated on terms no less favorable to the Lenders in any
material respect; (d) the obligors in respect of such Refinanced Indebtedness
immediately prior to such refinancing, refunding, extending, renewing or
replacing are the only obligors on such refinancing, refunding, extending,
renewing or replacing Indebtedness, except as otherwise permitted hereunder; and
(e) the terms and conditions (excluding interest rates and any prepayment
premium, redemption or put provisions) of any such Permitted Refinancing
Indebtedness, taken as a whole, are not materially less favorable to the Lenders
than the terms and conditions of the Refinanced Indebtedness; provided that a
certificate of a Financial Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions, of such Indebtedness or substantially final drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirements.

“Person” means any natural person, corporation, partnership, limited liability
company, firm, joint venture, association, company, partnership, trust,
Governmental Authority or other entity, whether acting in an individual,
fiduciary or other capacity.

“Platform” is defined in Section 10.2(c).

“Pledge Agreement” means the Pledge Agreement substantially in the form of
Exhibit G attached hereto.

“Pro Rata” means (a) with respect to all payments, computations and other
matters relating to any Revolving Loan or the Revolving Loan Commitment of any
Revolving Lender, including any Letters of Credit or Swing Line Loans issued or
participated in by each such Lender, such Lender’s Percentage with respect to
the same; and (b) for all other purposes the percentage obtained by dividing (i)
the Revolving Loan Commitment Amount of such Lender (or, if the Revolving Loan
Commitment has been terminated, the sum of the aggregate outstanding principal
amount of the Revolving Loans of such Lender plus the aggregate principal amount
of all participations by such Lender in any Letter of Credit Outstandings and
obligation to make Revolving Loans with respect to outstanding Swing Line Loans)
by (ii) the Revolving Loan Commitment Amount of all the Lenders (or, if the
Revolving Loan Commitment has been terminated, the sum of the aggregate
outstanding principal amount of the Revolving Loans of all the Lenders plus the
aggregate principal amount of all participations of all the Lenders in any
Letter of Credit Outstandings and obligation to make Revolving Loans with
respect to outstanding Swing Line Loans).

“Qualified Equity Interest” means any Equity Interest, other than a Disqualified
Equity Interest.

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December, or, if any such day is not a Business Day, the next
succeeding Business Day.

- 24 -

--------------------------------------------------------------------------------

“Real Property Assets” means all interest (including leasehold interests) of any
Loan Party in any real property, including those referred to in Item 6.10(c)
(“Real Property Assets”) of the Disclosure Schedule.

“Refunded Swing Line Loans” is defined in clause (b) of Section 2.8.

“Register” is defined in clause (c) of Section 10.10.

“Reimbursement Obligation” is defined in Section 2.7.4.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means a “release” or “threatened release” as such terms are defined in
CERCLA, including any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material into the indoor or outdoor environment.

“Required Lenders” means, at the time any determination thereof is to be made,
Non Defaulting Lenders holding more than 50% of the then aggregate unused
Commitments and unpaid principal amount of the Loans and Letter of Credit
Outstandings (excluding the Commitments and aggregate unpaid principal amount of
Loans, Letter of Credit Outstandings and unused Commitments held by Defaulting
Lenders).

“Resource Conservation and Recovery Act” means, collectively, the Resource
Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, as amended, 42 U.S.C. §§6901, et seq., as in effect from
time to time.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Outstandings and Swing Line Loans at
such time.

“Revolving Loan Commitment” is defined in Section 2.1.1.

“Revolving Loan Commitment Amount” means, on any date, $185,000,000, as such
amount may, from time to time, be increased pursuant to Section 2.11 or reduced
pursuant to Section 2.3, Section 8.2 or Section 8.3.

“Revolving Loan Commitment Termination Date” means the earliest of (a) April 28,
2021; (b) the date on which the Revolving Loan Commitment Amount is terminated
in full or reduced to zero pursuant to Section 2.3; and (c) the date on which
any Commitment Termination Event occurs.  Upon the occurrence of any event
described above, the Revolving Loan Commitments shall terminate automatically
and without any further action.

“Revolving Loans” is defined in Section 2.1.1.

- 25 -

--------------------------------------------------------------------------------

“Revolving Note” means a promissory note of the Borrower that is payable to any
Lender, substantially in the form of Exhibit A-1 attached hereto, evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from outstanding
Revolving Loans, and also means all other promissory notes accepted from time to
time in substitution therefor or renewal thereof.

“Rolling Period” means, as of any date of calculation, the immediately preceding
four Fiscal Quarters.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw Hill
Companies, Inc.

“Sanctioned Country” means, at any time, any country or territory, in each case,
to the extent that such country or territory itself is the subject (or becomes
the subject) of any Sanctions. (at the time of this Agreement, the Crimea
Region, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means any Person subject to international economic sanctions
adopted, administered or enforced by the United Nations Security Council, the
European Union, Canada (including any Persons subject to country specific or
activity-specific sanctions administered by the Department of Foreign Affairs,
Trade and Development), the United Kingdom, OFAC (including any persons subject
to country-specific or activity-specific sanctions administered by OFAC and any
persons named on any OFAC List), the U.S. Department of Commerce Bureau of
Industry and Security, the U.S. Department of State or pursuant to any other
law, rules, regulations or other official acts of the United States (each of the
foregoing, collectively, “Sanctions”). As of the date hereof, certain
information regarding Sanctioned Persons issued by the United States can be
found on the website of the United States Department of Treasury at
www.treas.gov/ofac/.  

“Sanctions” is defined in the definition of “Sanctioned Person”.

“Sanctions Laws” means the economic sanctions laws, regulations, rules,
embargoes or restrictive measures promulgated or administered by any
Governmental Authority, including without limitation the sanctions and other
restrictive measures applied by OFAC, the US Department of State, the European
Union (and its member states) in pursuit of the Common Foreign and Security
Policy objectives set out in the Treaty on European Union or Her Majesty’s
Treasury.  

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, Lenders or Affiliates of Lenders who entered into interest rate
Swap Agreements in accordance with the terms of this Agreement, Lenders or
Affiliates of Lenders with Cash Management Liabilities in accordance with the
terms of this Agreement, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.4, and the other
Persons with Obligations owing to which are or are purported to be secured under
the terms of the Collateral Documents.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit F attached hereto.

- 26 -

--------------------------------------------------------------------------------

“Solvent” means, when used with respect to any Person, that, as of any date of
determination:

(a)the amount of the “present fair saleable value” of the assets of such Person,
as of such date, exceeds the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such value is established and such
liabilities are evaluated in accordance with Section 101(32) of the Federal
Bankruptcy Code and the relevant state Debtor Relief Laws governing
determinations of the insolvency of debtors of New York and each state where
such Person is organized or has its principal place of business;

(b)such Person does not have, as of such date, an unreasonably small amount of
capital with which to conduct its business; and

(c)such Person is able to pay its debts as they mature.

For purposes of this definition, (i) “debt” means liability on a “claim”; and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured; or (y)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.7).

“Stated Amount” of each Letter of Credit means the total amount available to be
drawn under such Letter of Credit upon the issuance thereof.

“Stated Expiry Date” is defined in Section 2.7.1.

“Subsidiary” means, with respect to any Person:

(a)any corporation of which more than 50% of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors or
other governing body of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, or by one or more Subsidiaries of
such Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Equity Interests (whether by proxy,
agreement, operation of  law or otherwise); or

(b)any partnership, joint venture, limited liability company or other entity as
to which such Person, or one or more Subsidiaries of such Person, owns (whether
in the form of voting or participation in profits or capital contribution) more
than a 50% Equity Interest, acts as the general partner or has power to direct
or cause the direction of management and policies, or the power to elect the
managing partner (or the equivalent), of such partnership, joint venture,
limited liability company or other entity, as the case may be.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one

- 27 -

--------------------------------------------------------------------------------

or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions.

“Swap Liabilities” means any and all obligations of the Parent or any of its
Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired, under (a) any and all Swap Agreements;
and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction.

“Swap Obligation” means, with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Lender” means Citibank, acting solely in its capacity as the Lender,
making Swing Line Loans, and any successor thereto in such capacity.

“Swing Line Loans” are defined in Section 2.1.3.

“Swing Line Loan Commitment” is defined in Section 2.1.3.  The Swing Line Loan
Commitment is a sub facility of the Revolving Loan Commitment and is a part of,
and not in addition to, the Revolving Loan Commitment.

“Swing Line Loan Commitment Amount” means, on any date, $10,000,000, as such
amount is reduced from time to time pursuant to Section 2.3.

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, in the form of Exhibit A-2 attached hereto, evidencing the
aggregate Indebtedness of the Borrower to the Swing Line Lender resulting from
outstanding Swing Line Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

“Taking” is defined in clause (a) of the definition “Net Disposition Proceeds”.

“Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Termination Value” means, with respect to one or more Swap Agreements at any
time, after taking into account the effect of any netting agreement relating to
such Swap Agreements, the maximum aggregate amount that the Borrower or any of
its Subsidiaries would be required to pay if any such Swap Agreement was
terminated at such time.

“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a Eurodollar Rate Loan.

“U.C.C.” means the Uniform Commercial Code as from time to time in effect in the
State of New York.

“United States” or “U.S.” means the United States of America.

- 28 -

--------------------------------------------------------------------------------

“Unused Commitment Fee Rate” means the applicable percentage set forth below the
column entitled “Unused Commitment Fee Rate” in the table in the definition of
“Applicable Margin”.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.6(g)(ii)(B)(3).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the product
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Permitted Refinancing Indebtedness, the effects of any
amortization or prepayments made on such Permitted Refinancing Indebtedness
prior to the date of the applicable modification, refinancing, refunding,
renewal, replacement or extension shall be disregarded.

“Wholly-Owned Subsidiary” means any Subsidiary of a Person of which the
securities (except in the case of a corporation for directors’ qualifying
shares) or other ownership interests representing 100% of the Equity Interests
are, at the time any determination is being made, owned, controlled or held by
such Person or one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each disclosure schedule and each other
Loan Document.

Section 1.3Certain Rules of Construction.  Unless otherwise specified,
references in this Agreement and in each other Loan Document to any Article or
Section are references to such Article or Section of this Agreement or such
other Loan Document, as the case may be.  The words “herein,” “hereof” and
“hereunder” and other words of similar import refer, as the context may require,
to the relevant agreement as a whole, including all annexes, exhibits and
schedules, and not to any particular section, subsection or clause contained in
such agreement, annex, exhibit or schedule.  Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, feminine and neuter
genders.  The words “including”, “includes” and “include” shall be

- 29 -

--------------------------------------------------------------------------------

deemed to be followed by the words “without limitation”, and where general words
are followed by a specific listing of items, the general words shall be given
their widest meaning and shall not be limited by an enumeration of specific
matters; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Loan Documents) or, in the case of any Governmental Authority,
Persons succeeding to the relevant functions of such Governmental Authority; all
references to any Law shall include any amendments and successors of the same;
all references to any agreement, instrument or document shall refer to each such
agreement, instrument or document as amended, restated, supplemented or
otherwise modified from time to time (subject to any restrictions on any of the
foregoing as may be set forth in this Agreement); and the words “asset” and
“property” shall have the same meaning and refer to tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  A Default shall be deemed to exist at all times during the period
commencing on the date that such Default occurs to the date on which such
Default is waived by the applicable Lender Parties as required under Section
10.1 or cured within any period of cure expressly provided for in this
Agreement.  An Event of Default shall be deemed to exist at all times during the
period commencing on the date that such Event of Default occurs to the date on
which such Event of Default is waived by the applicable Lender Parties as
required under Section 10.1.  Whenever any provision in any Loan Document refers
to the knowledge (or an analogous phrase) of any Loan Party, such words are
intended to signify that a senior member of management, a senior officer or a
member of the board of directors or comparable body of such Loan Party has
actual knowledge or awareness of a particular fact or circumstance or a senior
member of management, senior officer or member of the board of directors or
comparable body of such Loan Party, if it had exercised reasonable diligence,
would have known or been aware of such fact or circumstance.  For purposes of
computing a period of time from a specified date, the word “from” means “from
and including” and the word “to” and “until” each mean “to, but excluding”;
provided that in calculating fees and interest payable hereunder, such period
shall, in any event, consist of at least one full day.  Reference to “ordinary
course of business” means, in respect of any transaction relating to a Loan
Party, the ordinary course of such Loan Party’s business that is substantially
the same as previously conducted by such Loan Party or is substantially
consistent with past practice of such Loan Party, in each case undertaken by
such Loan Party in good faith and not for the purpose of evading any covenant or
restriction contained in this Agreement or any other Loan Document.

Section 1.4Accounting and Financial Determinations.  Unless otherwise specified,
all accounting terms used herein or in any other Loan Document shall be
interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared in
accordance with GAAP, as in effect from time to time; provided that
notwithstanding the foregoing, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to the re-characterization of leases that would
have been characterized as operating leases on the Effective Date as Capitalized
Leases.  In the event that any Accounting Change shall occur that results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, the Borrower and the Administrative Agent shall enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the financial condition and performance of the Parent
and its Subsidiaries shall be the same after such Accounting

- 30 -

--------------------------------------------------------------------------------

Changes as if such Accounting Changes had not been made.  Until such time as
such an amendment shall have been executed and delivered by the Parent, the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  

Section 1.5Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

ARTICLE II.
COMMITMENTS AND CREDIT EXTENSIONS

Section 2.1Commitments.  On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make Loans, and
each L/C Issuer agrees that it will issue Letters of Credit and each Lender
severally agrees that it will purchase participation interests in each such
Letter of Credit, all pursuant to the Commitments described in this Section.

2.1.1Revolving Loan Commitment.  From time to time on any Business Day occurring
prior to the Revolving Loan Commitment Termination Date, each Lender agrees to
make loans (relative to such Lender, its “Revolving Loans”) to the Borrower
equal to such Lender’s Percentage of the aggregate amount of the Borrowing of
the Revolving Loans requested by the Borrower to be made on such day.  The
commitment of each Lender described in this Section is herein referred to as its
“Revolving Loan Commitment”.  On the terms and subject to the conditions hereof,
the Borrower may from time to time borrow, prepay and re-borrow Revolving Loans.

2.1.2Letter of Credit Commitment.  From time to time on any Business Day
occurring prior to the Revolving Loan Commitment Termination Date and not less
than 30 Business Days prior to the Maturity Date, each L/C Issuer will issue one
or more standby letters of credit (relative to such L/C Issuer, its “Letter of
Credit”) for the account of the Borrower or its Domestic Subsidiaries subject to
the terms and conditions contained herein and pursuant to the procedures set
forth in Section 2.7. The commitment of each L/C Issuer to issue, and each
Lender to participate in, each Letter of Credit described in this Section is
herein referred to as the “Letter of Credit Commitment”.

2.1.3Swing Line Loan Commitment.  From time to time on any Business Day
occurring prior to the Revolving Loan Commitment Termination Date, in reliance
upon the agreements of the other Lenders set forth in Section 2.8, the Swing
Line Lender may in its sole discretion make loans (relative to such Lender, its
“Swing Line Loans”) to the Borrower equal to the aggregate amount of the
Borrowing of the Swing Line Loans requested by the Borrower to be made on such
day not to exceed at any time the Swing Line Loan Commitment Amount.  The (a)
commitment of the Swing Line Lender to consider requests by the Borrower to make
the Swing Line Loan and the making of such Swing Line Loans in its sole
discretion, and (b) deemed irrevocable and unconditional purchase of a
participation interest set out in Section 2.8 of the other Lenders is herein
referred to as the “Swing Line Loan Commitment”.  On the terms and subject to
the conditions hereof, the Borrower may from time to time borrow, prepay and
re-borrow Swing Line Loans.

- 31 -

--------------------------------------------------------------------------------

Section 2.2Lenders Not Permitted or Required To Make Credit Extensions.  No
Lender shall be permitted or required to make any Loan or participate in any
Letter of Credit, and no L/C Issuer shall be obligated to issue or extend any
Letter of Credit, under any circumstances described below in this Section.

2.2.1Revolving Loans, Swing Line Loans and Letters of Credit.  No Borrowing of
Revolving Loans or Swing Line Loans or issuance or extension of a Letter of
Credit shall be made if, after giving effect thereto:

(a)the aggregate outstanding principal amount of all the Revolving Loans and
Swing Line Loans, together with the aggregate principal amount of all Letter of
Credit Outstandings, (i) of all the Lenders and the Swing Line Lender would
exceed the Revolving Loan Commitment Amount or (ii) of any Lender would exceed
such Lender’s Percentage of the Loan Commitment Amount;

(b)the aggregate outstanding principal amount of all Swing Line Loans would
exceed the Swing Line Loan Commitment Amount; or

(c)the aggregate principal amount of all Letter of Credit Outstandings would
exceed the Letter of Credit Commitment Amount.

Section 2.3Voluntary Reduction of the Commitment Amounts.  The Borrower may,
from time to time on any Business Day after the Effective Date, voluntarily
reduce the unused amount of any remaining Commitment Amount; provided, however,
that (i) all such reductions shall be made on not less than one nor more than
five Business Days’ prior notice to the Administrative Agent and be permanent;
(ii) any partial reduction of the unused amount of the Revolving Loan Commitment
Amount shall be in a minimum amount of $1,000,000 and in an integral multiple of
$100,000; (iii) the Revolving Loans shall have been prepaid to the extent
required by Section 3.1.2; and (iv) any partial reduction of the unused amount
of the Swing Line Loan Commitment shall be in a minimum amount of $500,000 and
in an integral multiple of $100,000.  Any reduction of the Revolving Loan
Commitment Amount which reduces the Revolving Loan Commitment Amount below the
then current amount of the Swing Line Loan Commitment Amount or the Letter of
Credit Commitment Amount shall result in an automatic and corresponding
reduction of the Swing Line Loan Commitment Amount and Letter of Credit
Commitment Amount, as the case may be, to the amount of the Revolving Loan
Commitment Amount, as reduced, without any further action on the part of any
Lender Party or otherwise.

Section 2.4Borrowing Procedures.

(a)Borrowing Requests.  By delivering a duly completed and executed Borrowing
Request to the Administrative Agent on or before 11:00 a.m. (New York City
time), on a Business Day occurring prior to the Revolving Loan Commitment
Termination Date (in the case of the Revolving Loans), the Borrower may from
time to time irrevocably request that (i) a Base Rate Loan be made not less than
one nor more than five Business Days thereafter or that (ii) a Eurodollar Rate
Loan be made not less than three nor more than five Business Days thereafter;
provided, however, that (A) no Revolving Loan shall be made as a Eurodollar Rate
Loan after the day that is one month prior to the Maturity Date; and (B) any
request for a Base Rate Loan all the proceeds of which are used to finance any
Reimbursement Obligation may be made on or before 8:00 a.m. (New York City
time), on the day of the proposed Borrowing.  All (i) Base Rate Loans (other
than Swing Line Loans) shall be made in a

- 32 -

--------------------------------------------------------------------------------

minimum amount of $1,000,000 and an integral multiple of $100,000 or, if less,
in the unused amount of the applicable Commitment; and (ii) Eurodollar Rate
Loans shall be made in a minimum amount of $1,000,000 and an integral multiple
of $100,000.  The proceeds of all Loans shall be used solely for the purposes
described in Section 4.10.  

(b)Funding by Lenders.  The Administrative Agent shall promptly notify each
relevant Lender of its receipt of a Borrowing Request pursuant to clause (a),
the amount required to be funded by each such Lender and when such amount must
be funded.  On the terms and subject to the conditions of this Agreement, each
Borrowing shall be made on the Business Day specified in such Borrowing
Request.  On or before 10:00 a.m. (New York City time) on such Business Day each
relevant Lender shall deposit with the Administrative Agent same day funds in an
amount equal to such Lender’s Percentage of the requested Borrowing.  Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders.  To the extent funds are received
from the Lenders, the Administrative Agent shall make such funds available to
the Borrower by wire transfer to the accounts the Borrower shall have specified
in its Borrowing Request.

Section 2.5Continuation and Conversion Elections.  By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 11:00
a.m. (New York City time) on a Business Day, the Borrower may from time to time
irrevocably elect on not less than one nor more than five (5) Business Days’
notice, in the case of Base Rate Loans, and not less than three (3) Business
Days (but not more than five (5) Business Days’) notice, in the case of
Eurodollar Rate Loans, that all, or any portion in an aggregate minimum amount
of $1,000,000 and an integral multiple of $100,000 be, in the case of Base Rate
Loans, converted into Eurodollar Rate Loans (for the Interest Period specified
in such Continuation/Conversion Notice) or be, in the case of Eurodollar Rate
Loans, converted into Base Rate Loans or continued as Eurodollar Rate Loans (in
the absence of delivery of a Continuation/Conversion Notice with respect to any
Eurodollar Rate Loan at least three Business Days (but not more than five
Business Days) before the last day of the then current Interest Period with
respect thereto, such Eurodollar Rate Loan shall, on such last day,
automatically convert to a Base Rate Loan); provided, however, that; (a) each
such conversion or continuation shall be prorated among the applicable
outstanding Loans of all Lenders; (b) no portion of the outstanding principal
amount of any Loans may be continued as, or be converted into, Eurodollar Rate
Loans when any Default or Event of Default has occurred and is continuing,
unless the Required Lenders otherwise agree; (c) no Loans may be continued as,
or be converted into, Eurodollar Rate Loans after the day that is one month
prior to the Maturity Date; and (d) if the aggregate amount of Eurodollar Rate
Loans in respect of any Borrowing is reduced by payment, prepayment or
conversion to be less than $1,000,000 such Eurodollar Rate Loans shall
automatically convert to Base Rate Loans.

Section 2.6Funding.  Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert Eurodollar Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such Eurodollar Rate Loan; provided, however,
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Eurodollar Rate Loans in accordance with the terms of this
Agreement.

Section 2.7Letters of Credit.  The Borrower may request, in accordance with the
terms hereof, the issuance of a Letter of Credit for its own account, in form
and substance reasonably acceptable to the Administrative Agent and the
applicable L/C Issuer, at any time and from time to time while the Revolving
Loan Commitment remains in effect.

- 33 -

--------------------------------------------------------------------------------

2.7.1Issuance Procedures.

(a)By delivering to the relevant L/C Issuer, and, if the L/C Issuer is not
Citibank, the Administrative Agent, a duly completed and executed Issuance
Request, together with a duly completed application and agreement for such
Letter of Credit as such L/C Issuer may specify, on or before 11:00 a.m. (New
York City time) on a Business Day not less than 30 days prior to the Revolving
Loan Commitment Termination Date, the Borrower may, from time to time
irrevocably request, on not less than three Business Days’ notice, that such L/C
Issuer issue or extend the Stated Expiry Date of, as the case may be, a Letter
of Credit in such form as may be requested by the Borrower and approved by such
L/C Issuer, such Letter of Credit to be used solely for the purposes described
in Section 4.10.  Each Letter of Credit shall by its terms be stated to expire
on a date (its “Stated Expiry Date”) no later than the earlier of (i) one year
from the date of issuance; and (ii) five (5) Business Days prior to the Maturity
Date for the Revolving Loans; provided, however, that a Letter of Credit may, if
requested by the Borrower, provide on terms acceptable to the Administrative
Agent and each applicable L/C Issuer, for renewal for successive periods of one
year or less (but not beyond five (5) Business Days prior to the Maturity Date
for the Revolving Loans), unless the Administrative Agent  or such L/C Issuer
shall have delivered to the beneficiary of such Letter of Credit a notice of
non-renewal.  The relevant L/C Issuer will make available to the beneficiary
thereof the original of each Letter of Credit which it issues hereunder.  Unless
notified in writing by the Administrative Agent or the Required Lenders before
it issues a Letter of Credit that a Default or Event of Default exists or that
the conditions precedent for issuing the same have not been established, the
relevant L/C Issuer may issue the requested Letter of Credit in accordance with
such L/C Issuer’s customary practices.  In the event and to the extent that the
provisions of any Letter of Credit application and agreement of the Borrower
conflicts with this Agreement, the provisions of this Agreement shall govern.

(b)No L/C Issuer shall be under any obligation to issue any Letter of Credit if
at the time of request of such issuance any order, judgment or decree of any
Governmental Authority shall by its terms purport to enjoin or restrain such L/C
Issuer from issuing such Letter of Credit, or any requirement of Law applicable
to such L/C Issuer or any directive from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular, or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such L/C Issuer is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Effective Date and which such L/C
Issuer in good faith deems material to it.  No L/C Issuer shall be required to
amend, extend or renew any Letter of Credit if at the time of the request
therefor it would not be required to issue a Letter of Credit as provided in
this clause.

(c)If the Administrative Agent is an L/C Issuer, it will notify the Lenders,
within three (3) Business Days after the end of each calendar month, of all
issuance, renewal and amendment to Letters of Credit during the preceding
calendar month.  Each L/C Issuer that is not the Administrative Agent will
notify the Administrative Agent promptly (and, in any event, within three (3)
Business Days following the occurrence thereof) of the issuance, renewal and
amendment of all Letters of Credit issued by it.

- 34 -

--------------------------------------------------------------------------------

2.7.2Other Revolving Lenders’ Participation.

(a)Upon the issuance of each Letter of Credit pursuant hereto, and without
further action, each Lender (other than each L/C Issuer) shall be deemed to have
irrevocably and unconditionally purchased (without recourse, representation or
warranty), to the extent of its Percentage, a participation interest in each
such Letter of Credit, including all Reimbursement Obligations with respect
thereto.

(b)If either (i) any L/C Issuer makes any payment or disbursement under any
Letter of Credit and the Borrower has not, in accordance with Section 2.7.3,
reimbursed in full the applicable L/C Issuer with respect thereto or (ii) any
reimbursement received by any L/C Issuer from the Borrower is returned or
rescinded upon or during any bankruptcy or reorganization of any Loan Party or
otherwise, each Lender shall be irrevocably and unconditionally obligated to pay
to each applicable L/C Issuer its Percentage of such payment or disbursement;
provided that no such payment by the Lenders shall diminish the Obligations of
the Borrower under Section 2.7.3 to repay such disbursements and payments in
full.  Each Lender agrees to make its required reimbursement payment not later
than 4:00 p.m. (New York City time) on the Business Day that it receives a
notice of payment or disbursement by the Administrative Agent or the applicable
L/C Issuer (or, if any Lender receives such notice after 5:00 p.m. (New York
City time) on any Business Day, prior to 10:00 a.m. (New York City time) on the
next following Business Day), together with interest thereon from the date of
requested prepayment until the date of such reimbursement at a rate per annum
equal to the greater of (x) the Federal Funds Rate or (y) the rate determined by
the Administrative Agent in accordance with banking industry rates on interbank
compensation, for the first three Business Days following such Lender’s receipt
of such notice, and thereafter at the interest rate applicable to Base Rate
Loans that are Revolving Loans.  Any Lender’s failure to make available to the
applicable L/C Issuer its Percentage of any such payment or disbursement shall
not relieve any other Lender of its obligation hereunder to make available such
other Lender’s Percentage of such payment, but no Lender shall be responsible
for the failure of any other Lender to make available such other Lender’s
Percentage of any such payment or disbursement.

(c)Each Lender (i) that has complied with its obligations under this Section
shall be entitled to receive its Pro Rata share of Letter of Credit fees payable
pursuant to Section 3.3.2 with respect to each relevant Letter of Credit; and
(ii) if such Lender has funded a reimbursement payment as provided in clause (b)
with respect to a particular Letter of Credit, its Pro Rata share of all
reimbursement payments paid by the Borrower with respect thereto.

2.7.3Disbursements.  Each L/C Issuer will notify the Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit issued by such L/C Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”).  Subject to the terms and provisions of such Letter of Credit
and this Agreement, such L/C Issuer shall make such payment to the beneficiary
(or its designee) of such Letter of Credit.  Not later than 4:00 p.m. (New York
City time) on any Business Day that each relevant L/C Issuer notifies the
Borrower and the Administrative Agent that it has made a Disbursement under a
Letter of Credit (or, if the Borrower receives such notice after 1:00 p.m. (New
York City time) on any Business Day, prior to 11:00 a.m. (New York City time) on
the next following Business Day), the Borrower will reimburse the Administrative
Agent, for the account of the relevant L/C Issuer and each such Lender that has
made a reimbursement payment to such L/C Issuer with respect thereto pursuant to
Section 2.7.2(b), for all amounts which such L/C Issuer and each such Lender
have

- 35 -

--------------------------------------------------------------------------------

disbursed under such Letter of Credit, together with interest thereon from the
Disbursement Date through the date of such reimbursement at a rate per annum
applicable to Base Rate Loans that are Revolving Loans (subject to Section 3.2.2
with respect to late payments); provided, that the Borrower may request in
accordance with Section 2.4 that such payment be financed with Base Rate Loans
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such reimbursement payments shall be discharged and replaced
by the resulting Base Rate Loans.

2.7.4Reimbursement.  The obligation (a “Reimbursement Obligation”) of the
Borrower under Section 2.7.3 to reimburse each L/C Issuer with respect to each
Disbursement and, upon the failure of the Borrower to reimburse each such L/C
Issuer (or if any reimbursement by the Borrower must be returned or disgorged by
any such L/C Issuer for any reason), each Lender’s obligation under Section
2.7.2(b) to reimburse each such L/C Issuer, shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or each such Lender, as the case may be,
may have or have had against any L/C Issuer, the Administrative Agent or any
Lender, including any defense based upon the failure of any Disbursement to
conform to the terms of the applicable Letter of Credit, any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit, or
the existence of any Default or Event or Default; provided, however, that after
paying in full its Reimbursement Obligations hereunder, nothing herein shall
adversely affect the right of the Borrower or each such Lender, as the case may
be, to commence any proceeding against any L/C Issuer in accordance with the
last paragraph of Section 2.7.6.

2.7.5Deemed Disbursements.  Upon the occurrence and during the continuation of
any Event of Default of the type described in Section 8.1.9 or, with notice from
the Administrative Agent, upon the occurrence and during the continuation of any
other Event of Default, the Borrower shall Cash Collateralize all the Letters of
Credit Outstandings in an amount equal to 103% thereof.  Such cash collateral
shall be held in a collateral account under the sole dominion and control of the
Administrative Agent as collateral security for the Obligations, all on terms
and pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent.  Moneys in such collateral account shall be applied by
the Administrative Agent to reimburse each L/C Issuer for Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the Letter of Credit Outstandings at such time or, if the maturity of the Loans
has been accelerated, shall be applied to satisfy other Obligations.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.  

2.7.6Nature of Reimbursement Obligations.  The Borrower and, to the extent set
forth in Section 2.7.2, each Lender shall assume all risks of the acts,
omissions or misuse of any Letter of Credit by the beneficiary thereof.  No L/C
Issuer shall be responsible for, nor shall any of the obligations of the
Borrower or any Lender with respect to any Letter of Credit be affected by, any
of the following:

(a)the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Loan Document, any Letter of Credit or any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;

- 36 -

--------------------------------------------------------------------------------

(b)the form, validity, sufficiency, accuracy, genuineness or legal effect of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason;

(c)the failure of the beneficiary to comply fully with conditions required in
order to demand payment under a Letter of Credit;

(d)errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telecopier, telex or otherwise;

(e)any loss or delay in the transmission or otherwise of any document or draft
required in order;

(f)any other act or omission to act or delay of any kind of the L/C Issuers, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder; or

(g)the existence of any Default or Event of Default, or the termination of the
Commitments.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the L/C Issuers, the Administrative Agent or any
Lender hereunder.  In furtherance of the foregoing, neither the Administrative
Agent nor any L/C Issuer or Lender shall have any liability or responsibility by
reason of, or in connection with, the form, validity issuance, transfer,
payment, nonpayment or any other transaction related to any Letter of Credit,
provided the foregoing shall not excuse any L/C Issuer from liability to the
Borrower or the Lenders to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and the Lenders to the extent permitted by applicable Law) suffered by
the Borrower, the Administrative Agent or the Lenders that are caused by such
L/C Issuer’s failure to exercise reasonable care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any L/C Issuer (as finally
determined by a court of competent jurisdiction), such L/C Issuer shall be
deemed to have exercised reasonable care in each such determination.  Without
limiting the foregoing, the parties agree that, with respect to documents
presented which appear on their face to be in compliance with the terms of a
Letter of Credit, each L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

2.7.7International Standby Practices.  The International Standby Practices 1998
ISP 98 published by the Institute of International Banking Law & Practice most
recently at the time of issuance of any standby Letter of Credit shall apply to
each such Letter of Credit.

- 37 -

--------------------------------------------------------------------------------

Section 2.8Swing Line Loans.

(a)Borrowing Requests.  By utilizing a form of electronic communication that has
been approved by the Administrative Agent and the Swing Line Lender the Borrower
may irrevocably request, on or before 2:00 p.m. (New York City time) on any
Business Day a proposed Swing Line Loan is to be made, that Swing Line Loans be
made by the Swing Line Lender in any minimum amount.  Notwithstanding Section
3.2.1(a), all Swing Line Loans shall be made as Base Rate Loans and shall not be
entitled to be converted into Eurodollar Rate Loans.  Promptly following
confirmation from the Administrative Agent to the Swing Line Lender that all the
conditions for making a Swing Line Loan have been satisfied, the proceeds of
each Swing Line Loan shall be made available by the Swing Line Lender, by its
close of business on the Business Day in which it receives such confirmation
from the Administrative Agent, to the Borrower, by wire transfer in accordance
with the written instructions provided to the Swing Line Lender by the
Borrower.   Upon the making of any Swing Line Loan, and without further action,
each Lender (other than the Swing Line Lender) shall be deemed to have
irrevocably and unconditionally purchased (without recourse, representation or
warranty), to the extent of its Percentage, a participation interest in each
such Swing Line Loan.

(b)Refinancing Swing Line Loans.  

(i)If:

(1)requested at any time by the Swing Line Lender (as communicated to the
Administrative Agent and the Borrower) in its sole discretion;

(2)any Swing Line Loan is or will be outstanding on a date when the Borrower
requests that a Revolving Loan be made; or

(3)any Default or Event of Default shall occur and be continuing;

then in each case, each Lender (other than the Swing Line Lender) irrevocably
agrees that it will, promptly following notice from the Administrative Agent to
the Lenders of the occurrence of any of the events referred to in the preceding
clauses (1) through (3) (which notice the Administrative Agent agrees to provide
promptly for and on behalf of the Swing Line Lender), make a Revolving Loan
(which shall initially be funded as a Base Rate Loan) in an amount equal to such
Lender’s Percentage of the aggregate principal amount of all such Swing Line
Loans then outstanding (such outstanding Swing Line Loans hereinafter referred
to as the “Refunded Swing Line Loans”).  On or before 10:00 a.m. (New York City
time) on the first Business Day following the occurrence of one of the foregoing
(provided that if any Lender shall receive such notice at or prior to 10:00 a.m.
(New York City time) on a Business Day such funding shall be made by such Lender
on or before 2:00 p.m. (New York City time) on such Business Day), each such
Lender shall deposit in an account specified by the Swing Line Lender the amount
so requested in same day funds and such funds shall be applied by the Swing Line
Lender to repay the Refunded Swing Line Loans.  At the time the aforementioned
Lenders make the above referenced Revolving Loans, the Swing Line Lender shall
be deemed to have made, in consideration of the making of the Refunded Swing
Line Loans, Revolving Loans in an amount equal to the Swing Line Lender’s
Percentage of the aggregate principal amount of the Refunded Swing Line
Loans.  Upon the making (or deemed making, in the case of the Swing Line Lender)
of any Revolving Loans pursuant to

- 38 -

--------------------------------------------------------------------------------

this clause, the amount so funded shall become outstanding under such Lender’s
Revolving Note and shall no longer be owed under the Swing Line Note.  The
Borrower hereby authorizes the Administrative Agent and the Swing Line Lender to
charge the Borrower’s accounts with the Administrative Agent and the Swing Line
Lender in order to immediately pay the Swing Line Lender the amount of the
Refunded Swing Line Loans to the extent the proceeds of the Revolving Loans made
by the Lenders, including the Revolving Loan deemed to be made by the Swing Line
Lender, are not sufficient to repay in full the Refunded Swing Line Loans.

(ii)If for any reason any Swing Line Loan cannot be refinanced by a Refunded
Swing Line Loan in accordance with clause (i), the request for any such Refunded
Swing Line Loan shall be deemed to be a request by the Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Swing Line Loan,
and each Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to clause (i) shall be deemed payment in respect of
such participation.

(iii)In the event any Lender fails to fund when due as herein provided its
Refunded Swing Line Loan or participation in any Swing Line Loan, the Swing Line
Lender shall be entitled to recover such amount on demand from such Lender
together with interest at a rate per annum equal to the greater of (x) the
Federal Funds Rate or (y) the rate determined by the Administrative Agent in
accordance with banking industry rates on interbank compensation, for the first
Business Day following such Lender’s receipt of such notice, and thereafter at
the interest rate applicable to Base Rate Loans that are Revolving Loans.  Each
Lender’s obligation to make Refunded Swing Line Loans and fund its participation
in any Swing Line Loan shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (A) any set off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence  or continuance of any Default or Event of
Default; (C) the acceleration or maturity of any Loans or the termination of any
Commitment after the making of any Swing Line Loan; (D) any breach of this
Agreement or any other Loan Document by the Borrower, any Lender or the
Administrative Agent; or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(c)Repayment of Participations.

(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii)If any payment that is received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned or
disgorged by the Swing Line Lender for any reason, each Lender shall pay to the
Swing Line Lender its Percentage thereof promptly following a demand therefor by
the Administrative Agent (which demand the Administrative Agent agrees to
promptly make upon the request of the Swing Line Lender), plus interest thereon
from the date of such demand to the date such amount is returned to the Swing
Line Lender, at a rate per annum equal to the greater of (x) the Federal Funds
Rate; or (y) the rate determined by the Administrative Agent in accordance with
banking industry rates on interbank compensation, for the first

- 39 -

--------------------------------------------------------------------------------

Business Day following such Lender’s receipt of such notice, and thereafter at
the interest rate applicable to Base Rate Loans that are Revolving Loans.

Section 2.9Notes.  Each Lender’s Loans under a Commitment shall, if requested by
such Lender, be evidenced by a Note payable to the order of such Lender in a
principal amount equal to such Lender’s Percentage of the original Commitment
Amount.  Each Lender shall record in its records the outstanding amount owing
pursuant to its Notes; provided, however, that the failure of any Lender to make
any such notations shall not limit or otherwise affect any Obligations of the
Borrower or any other Loan Party.  Such notations shall be conclusive and
binding on the Borrower absent manifest error.

Section 2.10Cashless Settlement.  Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all of the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative
Agent, and such Lender.

Section 2.11Increase in Commitment.

(a)Request for Increase.  If no Default or Event of Default has occurred and is
continuing the Borrower may, from time to time, request (each an “Incremental
Commitment Request”) by delivering a notice to the Administrative Agent (who
shall promptly notify the Lenders of the substance thereof) that the Revolving
Loan Commitment Amount be increased by an aggregate amount (for all such
requests) not exceeding $30,000,000 (each such increase, an “Incremental
Commitment”); provided that (i) each such Incremental Commitment Request shall
request an increase in a minimum amount of $10,000,000 (or, if less, the
remaining portion of such of total amount) and integral multiples of $5,000,000
in excess thereof; and (ii) the Borrower may not submit more than two (2)
Incremental Commitment Requests during the term of this Agreement.  The notice
by the Administrative Agent to the Lenders describing each Incremental
Commitment Request shall specify the time period (to be determined by the
Borrower in consultation with the Administrative Agent but in no event to be
less than fifteen (15) Business Days from the date of delivery by the Borrower
of the applicable Incremental Commitment Request to the Administrative Agent)
within which each Lender is required to inform the Administrative Agent whether
such Lender intends to provide any portion of the applicable Incremental
Commitment.

(b)Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within the required time period whether or not it agrees to provide any
portion of the applicable Incremental Commitment and, if so, shall specify the
amount of such Incremental Commitment it desires to be allocated to it.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment Amount.  Each determination by a Lender to provide a
portion of an Incremental Commitment shall be made by it in its sole and
absolute discretion.

(c)Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each Incremental Commitment Request.  To achieve the full amount of the
Incremental Commitment specified in the applicable Incremental Commitment
Request, subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) the Borrower may obtain the agreement of
additional Eligible Assignees to become Lenders pursuant to an Incremental
Commitment

- 40 -

--------------------------------------------------------------------------------

Joinder Agreement.  Each such Eligible Assignee shall, as a condition to
participating in any Incremental Commitment, be required to deliver all forms,
if any, that are required to be delivered by such Eligible Assignee pursuant to
clause (e) of Section 4.6 and any other information that the Administrative
Agent requires from Lenders as a condition to becoming a party to this
Agreement.

(d)Effective Date and Allocations.  If the Commitment Amount is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date of each such increase (each an “Incremental
Commitment Increase Effective Date”) and the final allocation of each
Incremental Commitment.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
applicable Incremental Commitment Increase Effective Date.

(e)Conditions to Effectiveness of Increase.  As a condition precedent to the
occurrence of each Incremental Commitment Increase Effective Date, the Borrower
shall deliver to the Administrative Agent a certificate dated as of the
applicable Incremental Commitment Increase Effective Date (in sufficient copies
for each Lender) and signed by a Financial Officer (i) certifying and attaching
the resolutions adopted by the Borrower approving the applicable Incremental
Commitment; and (ii) certifying that, before and after giving effect to the
applicable Incremental Commitment, (A) the representations and warranties of the
Loan Parties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of such Incremental Commitment
Increase Effective Date; provided, that such representations and warranties (x)
that relate solely to an earlier date shall be true and correct in all material
respects as of such earlier date and (y) shall be true and correct in all
respects if they are qualified by a materiality standard; (B) no Default or
Event of Default shall have occurred and be continuing; (C) for the most
recently completed Rolling Period prior to the applicable Incremental Commitment
Increase Effective Date, the Borrower is in compliance with the covenants set
forth in clauses (a) and (b) of Section 7.2.4 before and after giving pro forma
effect to the Credit Extensions to be made on the Incremental Commitment
Increase Effective Date (to the extent the Borrower is requesting a Credit
Extension on the Incremental Commitment Increase Effective Date), which
compliance shall be evidenced by the due completion, execution and delivery of a
Compliance Certificate; provided that, in the event the initial Credit Extension
hereunder is requested after the Incremental Commitment Increase Effective Date,
the Borrower shall be required to fulfill all conditions precedent set forth in
Section 5.2 with respect to such Credit Extension, and to provide a certificate
for the most recently completed Rolling Period prior to the date of such Credit
Extension with respect to an Incremental Commitment that the Borrower is in pro
forma compliance with the covenants set forth in clauses (a) and (b) of Section
7.2.4 (before and after giving pro forma effect to such Credit Extension); and
(D) all reasonable fees and out-of-pocket expenses (including any accrued fees
and out-of-pocket expenses) of each Lender providing such Incremental Commitment
and Citibank in its capacity as Administrative Agent have been paid in full.

(f)Terms of Incremental Commitment.  The terms and provisions of the Revolving
Loans comprising each Incremental Commitment shall be documented solely as an
increase to the Commitments without any change of terms to this Agreement and
shall (i) rank pari passu in right of payment and of security with, and shall
have the same guarantees as the existing Loans; (ii) have a maturity date that
is not earlier than the Maturity Date of the applicable Class of Loans being
increased; (iii) have a rate of interest as set forth in each applicable
Incremental Commitment Joinder Agreement; provided, however that, with respect
to any Class of the Loans, if the interest rate margin is greater than the
interest rate margin on the existing Loans of such Class, the interest rate
margin on the existing

- 41 -

--------------------------------------------------------------------------------

Loans of such Class shall be increased so as to equal the interest rate margin
applicable to the Revolving Loans of such Class comprising such Incremental
Commitment; and (iv) otherwise be treated the same as, and not be entitled to
any additional benefits than or impose any more obligations than, the existing
Loans.

(g)Notes.  Any existing Lender that has a Note and participates in any
Incremental Commitment shall, substantially contemporaneously with the delivery
of its Note to be replaced to the Borrower, receive a replacement Note that
evidences the aggregate principal amount of its Loans outstanding
hereunder.  Any new Lender requesting a Note shall receive such a Note in an
amount equal to the aggregate principal amount of the Incremental Revolving
Loans it is required to fund pursuant to the terms of this Section.

(h)Percentage Adjustment.  The Borrower and the Lenders authorize the
Administrative Agent to ratably adjust the Percentage of each or Lender in order
to give effect to any Incremental Commitment with respect to the Revolving Loan
Commitment.  Upon a Lender providing any Incremental Commitment, each other
Lender in the same Class as such Lender that does not participate in such
Incremental Commitment shall have its Percentage reduced on a pro rata basis
such that the total Percentage of all Lenders of such Class shall remain 100%.

(i)Incremental Revolver Prepayment.  If the Borrower shall increase the
Revolving Loan Commitment Amount pursuant to this Section it shall prepay any
Revolving Loans that are outstanding on the date of such increase (and pay any
amounts required pursuant to Section 4.4) to the extent necessary to keep the
outstanding Revolving Loan ratable with any revised Percentages as provided in
clause (b) that arise from any non-ratable increase in the Revolving Loan
Commitment Amount.  

ARTICLE III.
PAYMENTS, INTEREST AND FEES

Section 3.1Repayments and Prepayments.  The Borrower shall repay in full the
unpaid principal amount of each Loan on the Maturity Date therefor and pursuant
to Section 8.2 and Section 8.3.  Prior thereto, repayments and prepayments of
Loans shall be made as set forth in this Section.

3.1.1Voluntary Prepayments.  Prior to the applicable Maturity Date, the Borrower
may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loans; provided,
however, that:

(a)any such prepayments shall be made Pro Rata among Loans of the same Class
and, if applicable, having the same Interest Period of all the applicable
Lenders;

(b)all such voluntary prepayments shall require (i) in the case of Eurodollar
Rate Loans, notice to the Administrative Agent on or before 11:00 a.m. (New York
City time) not less than three (3) Business Days in advance of any prepayment
thereof; and (ii) in the case of Base Rate Loans, notice to the Administrative
Agent on or before 11:00 a.m. (New York City time) on the Business Day of any
prepayment thereof; and

(c)all such voluntary partial prepayments shall be (i) in the case of Revolving
Loans, in an aggregate minimum amount of $1,000,000 and an integral multiple of
$100,000 or, if less,

- 42 -

--------------------------------------------------------------------------------

the aggregate principal amount of Revolving Loans outstanding hereunder, or (ii)
in the case of Swing Line Loans, in any minimum.

3.1.2Mandatory Repayments and Prepayments.

(a)Excess Outstandings.  The Borrower shall, on each date (i) when the sum of
(A) the aggregate outstanding principal amount of all Revolving Loans; (B) the
aggregate outstanding principal amount of all Swing Line Loans; and (C) the
aggregate outstanding principal amount of all Letter of Credit Outstandings
exceeds the Revolving Loan Commitment Amount (as it may be reduced from time to
time), first, prepay all the Swing Line Loans until they have been paid in full,
and if after such repayment such sum continues to exceed the Revolving Loan
Commitment Amount (as it may be reduced from time to time), second, repay the
outstanding Reimbursement Obligations until they have been paid in full, and if
after such repayment such sum continues to exceed the Revolving Loan Commitment
Amount (as it may be reduced from time to time), third, prepay the Revolving
Loans until they have been paid in full and, if after such repayment such sum
continues to exceed the Revolving Loan Commitment Amount (as it may be reduced
from time to time), fourth, Cash Collateralize all remaining Letters of Credit
Outstandings in an amount equal to 103% of such Letter of Credit Outstandings,
on terms, pursuant to documentation, and in form and substance satisfactory to
the Administrative Agent and each applicable L/C Issuer; and (ii) when the
aggregate outstanding principal amount of all the Swing Line Loans exceeds the
Swing Line Loan Commitment Amount (as it may be reduced from time to time), make
a mandatory prepayment of the Swing Line Loans, in each case in an aggregate
amount equal to such excess.

(b)Mandatory Prepayments from Certain Sources.  The Borrower shall, on the date
of receipt by the Parent, the Borrower or any of their Subsidiaries of any

(i)Net Disposition Proceeds not received in the ordinary course of business; or

(ii)Net Insurance Proceeds, in each case in excess of $10,000,000, apply 75% of
all such  Net Disposition Proceeds and such Net Insurance Proceeds, as
applicable, to:

(1)first, make a mandatory prepayment of the Swing Line Loans;

(2)second, if all Swing Line Loans have been paid in full, repay outstanding
Reimbursement Obligations;

(3)third, if all Swing Line Loans and outstanding Reimbursement Obligations have
been paid in full, make a mandatory prepayment of the Revolving Loans; and

(4)fourth, if all Swing Line Loans, outstanding Reimbursement Obligations and
Revolving Loans have been paid in full, cash collateralize all other Letter of
Credit Outstandings in an amount equal to 103% of such Letter of Credit
Outstandings, on terms, pursuant to documentation and in form and substance
satisfactory to the Administrative Agent and each applicable L/C Issuer.

- 43 -

--------------------------------------------------------------------------------

(5)The Borrower shall deliver to the Administrative Agent (i) not later than two
(2) Business Days prior to the time of each prepayment required under this
Section a certificate signed by a Financial Officer setting forth in reasonable
detail the calculation of the amount of such prepayment, and (ii) notice of each
mandatory prepayment on or before 10:00 a.m. (New York City time) one Business
Day in advance of such prepayment.

(c)Maturity Date. On the Maturity Date, the Borrower shall (i) repay in full the
then aggregate outstanding principal amount of the Revolving Loans and
Reimbursement Obligations and (ii) Cash Collateralize all other Letter of Credit
Outstandings in an amount equal to 103% of such Letter of Credit Outstandings,
on terms, pursuant to documentation and in form and substance satisfactory to
the Administrative Agent and each applicable L/C Issuer.

(d)Acceleration.  The Borrower shall, immediately upon any acceleration of the
Maturity Date of any Loans or Letter of Credit Outstandings pursuant to Section
8.2 or Section 8.3, (i) repay all (or if only a portion is accelerated
thereunder, such portion of) the Loans and Reimbursement Obligations then
outstanding and (ii) Cash Collateralize all other Letter of Credit Outstandings.

3.1.3Application of Prepayments, etc.

(a)Each prepayment of any Loans made pursuant to this Section shall be applied,
to the extent of such prepayment, first, to the prepayment of Base Rate Loans
and, second, to the prepayment of Eurodollar Rate Loans.

(b)Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty but subject to Section 4.4.

Section 3.2Interest Provisions.  Interest on the outstanding principal amount of
Loans shall accrue and be payable in accordance with this Section.

3.2.1Rates.  Subject to Section 2.4, Section 2.5 and Section 2.8, the Borrower
may elect, pursuant to an appropriately delivered Borrowing Request or
Continuation/Conversion Notice, that Loans comprising a Borrowing accrue
interest at a rate per annum:

(a)on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; and

(b)on that portion maintained from time to time as a Eurodollar Rate Loan
(except in the case of Swing Line Loans), during each Interest Period applicable
thereto, equal to the sum of the Adjusted Eurodollar Rate for such Interest
Period plus the Applicable Margin.

3.2.2Post Default Rates.  Upon the occurrence and during the continuation of an
Event of Default, the Borrower shall pay, but only to the extent permitted by
applicable Law, interest (after as well as before judgment) on the Obligations
at a rate per annum equal to, in the case of Loans, Letter of Credit
Outstandings and other amounts due under this Agreement or under any other Loan
Document, the rate that would be applicable to a Base Rate Loan plus 2% per
annum from the date of such nonpayment until such amount is paid in full (in any
such case, after as well as before judgment);

- 44 -

--------------------------------------------------------------------------------

provided that no interest at such default rate shall accrue or be payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

3.2.3Payment Dates.  Interest accrued on each Loan shall be paid as follows:

(a)on the Maturity Date therefor;

(b)on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c)with respect to Base Rate Loans, on each Monthly Payment Date;

(d)with respect to Eurodollar Rate Loans, on the last day of each applicable
Interest Period; provided, however, that if an Interest Period for a Eurodollar
Rate Loan exceeds three (3) months, the respective dates that fall every three
(3) months after the beginning of such Interest Period shall also be an interest
payment date; and

(e)on that portion of any Loans the Maturity Date of which is accelerated
pursuant to Section 8.2 or Section 8.3, immediately upon such acceleration.

Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Maturity Date, upon acceleration or otherwise) shall be
payable upon demand.

Section 3.3Fees.  The Borrower agrees to pay the fees set forth in this
Section.  All such fees shall be non-refundable.

3.3.1Unused Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent, for the Pro Rata account of each Lender (other than any Defaulting
Lender), for the period (including any portion thereof when the Revolving Loan
Commitment is suspended by reason of the Borrower’s inability to satisfy any
condition of Article V) commencing on the Effective Date and continuing through
the Revolving Loan Commitment Termination Date, an unused commitment fee at the
rate per annum equal to the Unused Commitment Fee Rate on such Lender’s
Percentage of the average daily unused portion of the Revolving Loan Commitment
Amount. Such unused commitment fees shall be payable by the Borrower in arrears
on each Quarterly Payment Date, commencing with the first Quarterly Payment Date
following the Effective Date, and on the Revolving Loan Commitment Termination
Date.  The unused commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Unused Commitment Fee Rate during any quarter, the
actual daily amount shall be computed and multiplied by the Unused Commitment
Fee Rate separately for each period during such quarter that such Unused
Commitment Fee Rate was in effect.  For purposes of calculating the unused
commitment fee the making of Swing Line Loans by the Swing Line Lender shall not
constitute the usage of the Revolving Loan Commitment.

3.3.2Letter of Credit Fee.  The Borrower agrees to pay to the Administrative
Agent, for the Pro Rata account of each Lender, a Letter of Credit fee in an
amount equal to the then Applicable Margin with respect to Revolving Loans that
are Eurodollar Rate Loans (whether or not Eurodollar Rate Loans are actually
outstanding) multiplied by the average daily principal amount of Letter of
Credit Outstandings of each such Letter of Credit, such fee shall be calculated
quarterly in

- 45 -

--------------------------------------------------------------------------------

arrears and shall be paid by the Borrower in arrears on each Quarterly Payment
Date (commencing with the first Quarterly Payment Date following the Effective
Date) and on the expiry date of each such Letter of Credit.  The Borrower
further agrees to pay to each L/C Issuer with respect to each of its newly
issued or re-issued Letters of Credit (a) a fronting fee equal to 0.250% of the
face amount of such Letter of Credit; and (b) all related costs, expenses and
processing charges.

Section 3.4Administrative Agent’s Fees, etc.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees in the amounts, on the dates and
in the manner and subject to limitations set forth in the Fee Letter.

ARTICLE IV.
YIELD PROTECTION, TAXES AND RELATED PROVISIONS

Section 4.1Eurodollar Rate Lending Unlawful.  If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be conclusive and binding on the Borrower) that the
introduction of or any change in or in the interpretation of any Law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender to make, continue or maintain any Loan as, or to
convert any Loan into, a Eurodollar Rate Loan, the obligations of such Lender to
make, continue, maintain or convert any such Eurodollar Rate Loan shall, upon
such determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding Eurodollar Rate Loans of such Lender shall
automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such Law or
assertion.

Section 4.2Inability to Determine Rates.  If the Administrative Agent shall have
determined or been instructed by the Required Lenders that adequate means do not
exist for adequately and fairly determining the cost to the Lenders or do not
adequately cover the costs of such Lenders of making or maintaining Eurodollar
Rate Loans or calculating the same then, upon notice from the Administrative
Agent to the Borrower and the Lenders, the obligations of all Lenders under
Section 2.4 and Section 2.5 to make or continue any Loans as, or to convert any
Loans into, Eurodollar Rate Loans shall forthwith be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

Section 4.3Increased Costs, Generally.  If any Change in Law shall:

(a)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
any L/C Issuer (except any reserve requirement reflected in the Eurodollar
Reserve Requirement);

(b)subject any Lender or any L/C Issuer to any Taxes (other than (i) Indemnified
Taxes; (ii) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes”; and (iii) Connection Income Taxes on its Credit Extensions or
Commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto); or

- 46 -

--------------------------------------------------------------------------------

(c)impose on any Lender, any L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement (other than Taxes), any Loan
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such L/C Issuer of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer (whether of
principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrower will pay to such Lender or such L/C Issuer such
additional amount or amounts as will compensate such Lender or such L/C Issuer
for such additional costs incurred or reduction suffered.  A certificate of such
Lender or such L/C Issuer delivered to the Borrower (with a copy to the
Administrative Agent) as to such additional amount or amounts that are necessary
to compensate such Lender or such L/C Issuer as aforesaid shall, absent manifest
error, be conclusive and binding on the Borrower and shall be payable within 10
days after receipt thereof by the Borrower.  Failure or delay on the part of any
Lender or any L/C Issuer to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender or such L/C Issuer’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender or any L/C Issuer pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such L/C Issuer notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 4.4Funding Losses.  In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a Eurodollar Rate
Loan) as a result of:

(a)any conversion or repayment or prepayment of the principal amount of any
Eurodollar Rate Loans on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 2.5, Section
3.1, Section 4.1, Article VIII or otherwise;

(b)any Loans not being made as Eurodollar Rate Loans in accordance with the
Borrowing Request therefor;

(c)any Loans not being continued as, or converted into, Eurodollar Rate Loans in
accordance with the Continuation/Conversion Notice therefor; or

(d)the operation of Section 4.13;

then, upon the notice of such Lender to the Borrower setting forth in reasonable
detail the basis therefor (with a copy to the Administrative Agent), the
Borrower shall promptly (and, in any event, within three (3) Business Days of
receipt of such notice) pay directly to such Lender such amount as will (in the

- 47 -

--------------------------------------------------------------------------------

reasonable determination of such Lender) reimburse such Lender for such loss or
expense.  Such notice shall, in the absence of manifest error, be conclusive and
binding on the Borrower.  For the purpose of calculating the amount or amounts
payable to a Lender under this Section, each Lender shall be deemed to have
actually funded its relevant Eurodollar Rate Loan through the purchase of a
deposit bearing interest at the Adjusted Eurodollar Rate in an amount equal to
the amount of that Eurodollar Rate Loan and having a maturity comparable to the
relevant Interest Period; provided, that each Lender may fund each of its
Eurodollar Rate Loans in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of the amount or amounts payable
under this Section.

Section 4.5Increased Capital Requirements.  If any Lender or any L/C Issuer
determines that any Change in Law affecting such Lender or such L/C Issuer or
any lending office of such Lender or such L/C Issuer or such Lender or such L/C
Issuer’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender or such L/C
Issuer’s capital or on the capital of such Lender or such L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or such L/C Issuer or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, to a level below that which
such Lender or such L/C Issuer or such Lender or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender or such L/C Issuer’s policies and the policies of such
Lender or such L/C Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or such L/C Issuer
such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender or such L/C Issuer’s holding company for any such
reduction suffered.  A certificate of a Lender or an L/C Issuer delivered to the
Borrower (with a copy to the Administrative Agent) as to any such additional
amount or amounts or reduced returns shall, absent manifest error, be conclusive
and binding on the Borrower, and shall be payable within 10 days after the
receipt thereof.  In determining such amount, each Lender or each L/C Issuer may
use any method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable.  Failure or delay on the part of any Lender
or any L/C Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender or such L/C Issuer’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an L/C Issuer pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such L/C Issuer notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 4.6Taxes.

(a)Defined Terms.  For purposes of this Section, the term “Lender” includes any
L/C Issuer and the term “applicable law” includes FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the

- 48 -

--------------------------------------------------------------------------------

relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender Party receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c)Payment of Other Taxes by the Borrower.  The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)Indemnification by the Borrower.  The Loan Parties shall jointly and
severally indemnify each Lender Party, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Lender Party or required to be withheld or deducted from a payment
to such Lender Party and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so); (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.10 relating to the maintenance of a Participant
Register; and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g)Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the

- 49 -

--------------------------------------------------------------------------------

Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.6(g)(ii)(A),
4.6(g)(ii)(B) and 4.6(g)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed copies of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3,IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that

- 50 -

--------------------------------------------------------------------------------

if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D) “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this clause, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this clause the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed

- 51 -

--------------------------------------------------------------------------------

to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 4.7Payments, Interest Calculations, etc.  

(a)Unless otherwise expressly provided in this Agreement or any other Loan
Document, all payments by the Borrower pursuant to or in respect of this
Agreement, the Notes, each Letter of Credit or any other Loan Document shall be
made by the Borrower to the Administrative Agent for the Pro Rata account of the
Lender Parties entitled to receive such payment, provided, however, that all
payments with respect to the Swing Line Loans shall be made only to the Swing
Line Lender.  All such payments required to be made to the Administrative Agent
or the Swing Line Lender (in the case of the Swing Line Loans), as the case may
be, shall be made without setoff, deduction or counterclaim, not later than
11:00 a.m. (New York City time), on the date due, in same day or immediately
available funds, to such account as the Administrative Agent shall specify from
time to time by notice to the Borrower.  Funds received after that time shall be
deemed to have been received by the Administrative Agent and the Swing Line
Lender (in the case of the Swing Line Loans) on the next succeeding Business Day
and any applicable interest shall continue to accrue thereon.  The
Administrative Agent shall promptly remit (and, in any event, on the same
Business Day if received by the Administrative Agent is so received on or prior
to 11:00 a.m. (New York City time)) in same day funds to each Lender Party its
share, if any, of such payments received by the Administrative Agent for the
account of such Lender Party.

(b)All interest and fees shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period for which such interest or fee is payable over a year comprised of 360
days (or, in the case of interest on Base Rate Loans, 365 days or, if
appropriate, 366 days).  If a Loan is repaid on the same day it is made one
day’s interest shall be charged.  Whenever any payment to be made shall
otherwise be due on a day which is not a Business Day, such payment shall
(except as otherwise required by clause (c) of the definition of the term
“Interest Period” with respect to Eurodollar Rate Loans) be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.

- 52 -

--------------------------------------------------------------------------------

Section 4.8Sharing of Payments.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other Obligations hereunder resulting in
such Lender receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such Obligations greater than its
Pro Rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Disbursements to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 4.9Setoff.  If any Event of Default shall have occurred and be
continuing, each Lender or L/C Issuer and its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or L/C
Issuer or any such Affiliate, to or for the credit or the account of any Loan
Party against any and all of the obligations of any such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, L/C Issuer or Affiliate, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Loan Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender or L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 4.14 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the other Lender Parties,
and (b) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender or L/C Issuer and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, L/C Issuer or its Affiliates may have.  Each Lender and L/C Issuer

- 53 -

--------------------------------------------------------------------------------

agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Section 4.10Use of Proceeds.  

4.10.1The Borrower shall apply, subject to any other restrictions contained
herein, all the proceeds of the Loans to (a) fund the working capital needs of
the Borrower and the other Loan Parties (excluding the Parent); (b) pay for
Permitted Acquisitions contemplated from time to time; (c) pay for Restricted
Payments permitted pursuant to Section 7.2.6, including to the Parent as
specifically permitted thereby; (d) pay all fees, commissions and expenses
relating to the negotiation, preparation, execution, delivery and administration
of this Agreement and each other Loan Document; and (e) finance other general
corporate purposes of the Loan Parties (excluding the Parent) not in
contravention of any Law or of any Loan Document.

4.10.2Neither the Parent nor any of its Subsidiaries will, directly or
indirectly, use the proceeds of any Loans or any Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person: (i) to fund or facilitate any activities or
business of or with (x) any Sanctioned Person that, at the time of such funding
or facilitation; or (y) in any Sanctioned Country; (ii) in any other manner that
will result in a violation of applicable Anti-Terrorism and AML Laws,
Anti-Corruption Laws, or Sanctions by any Person (including any Lender Party
participating in any transactions contemplated hereby or thereby are
consummated).  

Section 4.11Funding and Payment Reliance, etc.  

(a)Unless the Administrative Agent shall have received notice from any Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Percentage of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on such date in accordance with
clause (b) of Section 2.4 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If and to the extent that
such Lender shall not have made its share of the applicable Borrowing available
to the Administrative Agent, such Lender and the Borrower severally agree to pay
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent at:  

(i)in the case of a payment to be made by such Lender, (1) for the first three
(3) Business Days after such payment was due, the greater of (x) the Federal
Funds Rate; and (y) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation; and (2) thereafter, at
the interest rate applicable to Base Rate Loans; and

(ii)in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall

- 54 -

--------------------------------------------------------------------------------

constitute such Lender’s Loan included in such Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative
Agent.  Nothing in this Section or otherwise set forth in this Agreement or any
other Loan Document shall require the Administrative Agent or any Lender to
advance funds on behalf of any other Lender, relieve any Lender from its
obligation to fulfill its commitments hereunder or prejudice any rights that the
Administrative Agent or the Borrower may have against any Lender as a result of
its failure to advance such funds.

(b)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuers hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuers, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or L/C Issuer, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate per annum
equal to the greater of (x) the Federal Funds Rate; or (y) the rate determined
by the Administrative Agent in accordance with banking industry rates on
interbank compensation, for the first Business Day following such Lender’s
receipt of such demand, and thereafter at the interest rate applicable to Base
Rate Loans that are Revolving Loans.

Section 4.12Designation of a Different Lending Office.  If any Lender requests
compensation under Section 4.3 or Section 4.5, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.6, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate or reduce amounts payable pursuant to Section
4.3, Section 4.5 or Section 4.6, as the case may be, in the future; and (b)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 4.13Replacement of Lenders.  If:

(a)any Lender requests compensation under Section 4.3 or Section 4.5,

(b)the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.6, and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section 4.12,

(c)any Lender is a Defaulting Lender, or

- 55 -

--------------------------------------------------------------------------------

(d)any Lender is a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by Section
10.10), all of its interests, rights (other than its existing rights to payments
pursuant to Section 4.3 or Section 4.6) and obligations under this Agreement and
the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in clause (b) of Section 10.10;

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.4) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 4.3 or Section 4.5 or payments required to be made pursuant to
Section 4.6, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)such assignment does not conflict with applicable Law; and

(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 4.14Defaulting Lenders.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8.6 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 4.9 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or

- 56 -

--------------------------------------------------------------------------------

Swing Line Lender hereunder; third, to Cash Collateralize each L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 4.16; fourth, as the Borrower may request (so long as no Default or
Event of Default has occurred and is continuing), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (i) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; and (ii) Cash Collateralize each L/C Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 4.16; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuers or Swing
Line Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, L/C Issuer or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans or Letter of Credit Outstandings in respect of which such
Defaulting Lender has not fully funded its appropriate share; and (B) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied, such payment shall be
applied solely to pay the Loans of, and Letter of Credit Outstandings owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Outstandings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Outstandings and Swing Line Loans are held by
the Lenders pro rata in accordance with the applicable Commitments without
giving effect to clause (iv).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this clause shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)Certain Fees.

(A)Each Defaulting Lender shall be entitled to receive any fee pursuant to
Section 3.3.1 for any period during which that Lender is a Defaulting Lender
only to the extent allocable to the sum of (i) the outstanding principal amount
of the Revolving Loans funded by it and (ii) its Applicable Revolving Percentage
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 4.16.

(B)Each Defaulting Lender shall be entitled to receive a Letter of Credit fee
pursuant to Section 3.3.2 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 4.16.

(C)With respect to any commitment fee or Letter of Credit fee not required to be
paid to any Defaulting Lender pursuant to clause (i) or (ii), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Outstandings or Swing Line

- 57 -

--------------------------------------------------------------------------------

Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below; (y) pay to each L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender; and (z) not be required to pay the remaining amount of any
such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in Letter of Credit Outstandings and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Revolving Percentages (calculated
without regard to such Defaulting Lender’s Revolving Loan Commitment) but only
to the extent that (A) the conditions set forth in Section 5.2 were satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time);
and (B) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Loan Commitment.  Subject to Section 10.18, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral; Repayment of Swing Line Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law, (A) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (B) second, Cash Collateralize
each L/C Issuer’s Fronting Exposure in accordance with the procedures set forth
in Section 4.16.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the Swing
Line Lender and each L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with their Revolving Loan
Commitments (without giving effect to clause (a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Non-Defaulting Lender having been a Defaulting Lender.

Section 4.15New Swing Line Loans and Letters of Credit.  So long as any Lender
is a Defaulting Lender, (i) the Swing Line Lender shall not be required to fund
any Swing Line Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Loan (which determination shall
be conclusive and binding absent manifest error); and (ii) no L/C Issuer shall
be

- 58 -

--------------------------------------------------------------------------------

required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

Section 4.16Cash Collateral by the Borrower.  

(a)At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or any L/C Issuer
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 4.14(a)(v) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

(b)Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Outstandings, to be applied pursuant to clause (c) below.  If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person, other than the Administrative Agent and the L/C Issuers
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section or Section 4.14 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Outstandings (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(d)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section following (i)
the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender); or (ii) the
determination by the Administrative Agent and each L/C Issuer that there exists
excess Cash Collateral; provided that, subject to Section 4.14, the Person
providing Cash Collateral and each L/C Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and, provided, further, that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

ARTICLE V.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 5.1Conditions to Effective Date. The effectiveness of this Agreement is
subject to the condition that each of the conditions precedent set forth in this
Section be satisfied in a manner

- 59 -

--------------------------------------------------------------------------------

acceptable to each Lender Party.  There shall be delivered to the Administrative
Agent, on behalf of each Lender Party, a sufficient number of originally
executed counterparts or copies, as the case may be, of each of the items set
forth below.  

5.1.1Agreement.  The Administrative Agent shall have received this Agreement,
duly executed and delivered by each Lender, the Administrative Agent, and an
Authorized Officer of Borrower and the Parent.

5.1.2Officer’s Certificates; Organizational Documents; Good Standing
Certificates.  The Administrative Agent shall have received from each Loan Party
a certificate, dated the Effective Date, of its Secretary or Assistant Secretary
as to:

(a)resolutions of its board of directors (or equivalent body) then in full force
and effect authorizing the execution, delivery and performance of each Loan
Document to be executed by it;

(b)each Organizational Document of each Loan Party; provided that the Borrower
shall deliver, with respect solely to the Organizational Documentation of
MEALPORT LAS LLC, a certified copy of such Organizational Documentation on a
date not later than 20 days after the Effective Date (the failure of the
Borrower to deliver a certified copy of such Organizational Documentation on or
prior to such 20 day extension shall constitute an immediate Event of Default);
and

(c)the incumbency and signatures of each officer (including each Authorized
Officer and Financial Officer) of each such Loan Party that is authorized to act
with respect to each Loan Document executed by it,

upon which certificate each Lender Party may conclusively rely until it shall
have received a further certificate of the Secretary or Assistant Secretary of
the relevant Loan Party canceling or amending such prior certificate.  In
addition, the Administrative Agent shall have received good standing
certificates for each jurisdiction in which each Loan Party is organized that
affirms the good standing of each of such Loan Party; provided that the Borrower
shall deliver, with respect solely to the good standing certificate of MEALPORT
SAN LLC, such good standing certificate on a date not later than 20 days after
the Effective Date (the failure of the Borrower to deliver such Organizational
Documentation on or prior to such 20 day extension shall constitute an immediate
Event of Default).

5.1.3Delivery of Notes.  The Administrative Agent shall have received, for the
account of each Lender that has requested a Note, its Swing Line Note and
Revolving Note in an amount equal to such Lender’s applicable Commitment Amount,
each dated the Effective Date and duly executed and delivered by an Authorized
Officer of the Borrower.

5.1.4Required Consents and Approvals.  All required consents and approvals shall
have been obtained and be in full force and effect with respect to the
transactions contemplated hereby and from (a) all relevant Governmental
Authorities; and (b) any other Person whose consent or approval the
Administrative Agent deems necessary or appropriate to effect the transactions
contemplated hereby.

5.1.5Opinions of Counsel.  The Administrative Agent shall have received legal
opinions, each dated the Effective Date and addressed to the Administrative
Agent and all the

- 60 -

--------------------------------------------------------------------------------

Lenders, from New York and local legal counsel to the Parent, the Borrower and
the other Loan Parties, in form and substance reasonably satisfactory to the
Lenders and the Administrative Agent.  

5.1.6Financial Information, etc.  The Administrative Agent shall have received a
certificate of a Financial Officer attaching true and correct copies of:

(a)annual audited consolidated financial statements for the Parent and its
Subsidiaries for each of their last three Fiscal Years, in each case prepared in
accordance with GAAP consistently applied and free of any qualification of the
type referred to in clause (a) of Section 7.1.1;

(b)quarterly unaudited consolidated financial statements for the Parent and its
Subsidiaries for the three-month period ending March 31, 2016, certified by a
Financial Officer of the Parent, prepared in accordance with GAAP consistently
applied and subject to year-end audit adjustments and the absence of footnotes;

(c)a pro forma balance sheet for the Parent and its Subsidiaries, certified by a
Financial Officer of the Parent, after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents; and

(d)projections for the Parent and its Subsidiaries for the period from the
Effective Date through the Maturity Date, certified by a Financial Officer,
after giving effect to the transactions contemplated by this Agreement and the
other Loan Documents, which projections shall be prepared on an annual basis.

5.1.7Evidence of Insurance. The Administrative Agent shall have received
evidence of the insurance coverage required to be maintained pursuant to Section
7.1.4.  

5.1.8Guaranty.  The Administrative Agent shall have received the Guaranty, dated
as of the date hereof, duly executed by an Authorized Officer of each Domestic
Subsidiary of the Parent (other than the Borrower).  The Parent shall have duly
executed by an Authorized Officer the Guaranty of the Parent contained in
Article XI of this Agreement.  

5.1.9Pledge Agreement, Pledged Property, Documents, etc.  The Administrative
Agent shall have received (i) the Pledge Agreement, dated as of the date hereof,
duly executed by an Authorized Officer of the Parent, the Borrower and each of
their Subsidiaries (other than any Excluded Foreign Subsidiary); (ii) original
certificates (if any) evidencing all of the issued and outstanding Equity
Interests required to be pledged pursuant to the terms of the Pledge Agreement,
which certificates shall be accompanied by undated stock and other powers duly
executed in blank by each relevant pledgor; provided that the Borrower shall
deliver, with respect solely to the Equity Interests of Seamless Europe, Ltd.,
any documents required pursuant to this sub-clause (ii) on a date not later than
20 days after the Effective Date (the failure of the Borrower to deliver any
such documents on or prior to such 20 day extension shall constitute an
immediate Event of Default); and (iii) the original promissory notes evidencing
intercompany Indebtedness required to be pledged pursuant to the terms of the
Pledge Agreement, duly endorsed in blank by each relevant pledgor in favor of
the Administrative Agent for the benefit of the Secured Parties.  

- 61 -

--------------------------------------------------------------------------------

5.1.10U.C.C. Search Results, etc.  The Administrative Agent shall have received:

(a)U.C.C. search reports certified by a party acceptable to the Administrative
Agent, dated a date reasonably near (but prior to) the Effective Date, listing
all effective U.C.C. financing statements, federal and state tax Liens, and
judgment Liens which name the Parent, the Borrower or any other Loan Party, as
the debtor, and which are filed in each jurisdiction in which U.C.C. filings are
to be made pursuant to this Agreement or the other Loan Documents and any other
appropriate jurisdictions, together with copies of such financing statements
(none of which (other than any Liens permitted under this Agreement and Liens to
be terminated on or prior to the Effective Date) shall cover any of the
Collateral); and

(b)with respect to all the Intellectual Property Collateral, search results from
the United States Patent and Trademark Office and United States Copyright Office
to the extent of any patents, trademarks or copyrights form a part of the
Collateral.

5.1.11Security Agreement, Filings, etc.  The Administrative Agent shall have
received the Security Agreement dated as of the date hereof, duly executed by an
Authorized Officer of the Parent, the Borrower and each of their Subsidiaries
(other than any Excluded Foreign Subsidiary), together with (i) U.C.C.-1
financing statements naming the Parent, the Borrower and each of the other Loan
Parties, as the case may be, as the debtor and the Administrative Agent for the
benefit of the Secured Parties, such U.C.C. financing statements to be filed
under the U.C.C. of all jurisdictions as may be necessary or, in the opinion of
the Administrative Agent, appropriate to perfect the first priority security
interest of the Administrative Agent for the benefit of the Secured Parties
pursuant to the Security Agreement; and (ii) delivery of appropriate trademark,
copyright and patent security agreements or supplements to be filed with the
United States Patent and Trademark Office and United States Copyright Office to
the extent relevant.  

5.1.12Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate in form and substance reasonably satisfactory to it, duly
executed by a Financial Officer of the Parent on behalf of the Parent and each
of its Subsidiaries, dated the Effective Date.  

5.1.13[Reserved].

5.1.14Satisfactory Due Diligence.  Each Lender Party shall have completed, to
its satisfaction, a due diligence analysis with respect to the business, assets,
operations, condition (financial and otherwise) and prospects of the Parent and
its Subsidiaries, including with respect to their ability to comply with the
representations and warranties and covenants contained in this Agreement and the
other Loan Documents, and their customer and vendor references.

5.1.15Patriot Act. The Administrative Agent and Lenders shall have received all
documentation and other information about each Loan Party that is required by
bank regulatory authorities under applicable “know your customer”,
anti-terrorist financing, government sanction and anti-money laundering rules,
guidelines, orders and regulations, applicable Anti-Corruption Laws and
Anti-Terrorism and AML Laws, including the Patriot Act (collectively, “AML
Legislation”), from each Lender subject to the Patriot Act, and the
Administrative Agent (for itself and not on behalf of any Lender.  

- 62 -

--------------------------------------------------------------------------------

5.1.16Borrower IRS Forms.  The Administrative Agent shall have received an IRS
Form W-8 or W-9 duly executed by an authorized officer of the Borrower.

5.1.17Compliance Certificate.  The Administrative Agent shall have received an
initial Compliance Certificate, dated on the Effective Date and duly executed
and delivered by a Financial Officer of the Borrower, evidencing (in reasonable
detail and with appropriate calculation and computations in all respects
satisfactory to the Administrative Agent), compliance with the covenants set
forth in Section 7.2.4 for the Rolling Period ending March 31, 2016.  

5.1.18Deposit Account Control Agreements, etc.  Subject to Section 7.1.10 and
Section 4.9(c) of the Security Agreement, the Administrative Agent shall have
received a duly executed Deposit Account Control Agreement with respect to each
Deposit Account maintained by the Parent or each of the Loan Parties.

5.1.19Administrative Agent’s Closing Fees, Expenses, etc.  The Administrative
Agent shall have received for its own account, and for the account of each other
Lender Party, as the case may be, all costs, fees, expenses (including the
reasonable fees and out of pocket expenses of legal counsel to the
Administrative Agent), due and payable pursuant to Section 3.3 and, if then
invoiced, Section 10.3.  

Section 5.2Condition to Any Credit Extension After the Effective Date.  

5.2.1The obligation of each Lender and L/C Issuer to make any Credit Extension
(including the initial Credit Extension) shall be subject to the fulfillment of
each of the conditions precedent set forth in this Section.

5.2.2Compliance with Warranties, No Default, etc.  Both before and after giving
effect to any Credit Extension:

(a)the representations and warranties set forth in Article VI and in the other
Loan Documents shall be true and correct in all material respects with the same
effect as if then made; provided, that such representations and warranties (i)
that relate solely to an earlier date shall be true and correct in all material
respects as of such earlier date; and (ii) shall be true and correct in all
respects if they are qualified by a materiality standard; and

(b)no Default or Event of Default shall have then occurred and be continuing or
would result therefrom.

5.2.3Credit Extension Request, etc.  The Administrative Agent (and each relevant
L/C Issuer, if a Letter of Credit is being requested) shall have received, as
herein provided, a duly completed and executed Borrowing Request, if a Loan is
being requested or an Issuance Request, if a Letter of Credit is being requested
or extended.  Each delivery of a Borrowing Request or Issuance Request shall
constitute a representation and warranty by the Borrower that on the date of
such Credit Extension (both immediately before and after giving effect to such
Credit Extension and the application of the proceeds thereof) the statements
made in Section 5.2.2 are true and correct.

- 63 -

--------------------------------------------------------------------------------

5.2.4Satisfactory Legal Form.  All documents executed or submitted pursuant
hereto by or on behalf of any Loan Party shall be reasonably satisfactory in
form and substance to each Lender Party and its legal counsel.  

5.2.5Determinations Under Section 5.1.  For purposes of determining compliance
with the conditions specified in Section 5.1, each Lender and L/C Issuer shall
be deemed to have consented to and approved each document or other matter
required thereunder to be consented to or approved by each of them unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received a notice from such Lender
or L/C Issuer prior to the Effective Date specifying its objection thereto and
such Lender shall not have made available to the Administrative Agent its
ratable portion of the requested Borrowing or such L/C Issuer shall not have
issued the requested Letter of Credit.

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES

In order to induce each Lender Party to enter into this Agreement and to make
Credit Extensions hereunder, Holdings and the Borrower represents and warrants
to each Lender Party as set forth in this Article.  

Section 6.1Organization, etc.  Each Loan Party and each of its Subsidiaries (a)
(i) is a corporation, partnership or limited liability company validly organized
and existing and in good standing under the Laws of the jurisdiction of its
organization; and (ii) is duly qualified to do business and is in good standing
as a foreign corporation or partnership in each jurisdiction where the nature of
its business requires such qualification, except where the failure to be so
qualified, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; and (b) has full power and authority
and holds all requisite permits, licenses, authorizations, approvals,
entitlements, accreditations and privileges, from Governmental Authorities or
otherwise, to (i) enter into and perform its Obligations under this Agreement
and each other Loan Document to which it is a party and; (ii) own and hold under
lease its property and to conduct its business substantially as currently
conducted by it, except in the case of this clause (b)(ii), where the failure to
do so, either individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

Section 6.2Due Authorization, Non Contravention, etc.  The execution, delivery
and performance by each Loan Party of this Agreement and each other Loan
Document executed or to be executed by it, are within each such Loan Party’s
corporate or other organizational powers, have been duly authorized by all
necessary corporate or other organizational action, and do not:

(a)contravene or result in a default under any such Loan Party’s Organizational
Documents;

(b)contravene any Law binding on any such Loan Party;

(c)violate, conflict with, result in a breach of, or constitute (alone or with
notice or lapse of time or both) a default or event of default under, or give
rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under, any material indenture, agreement, document
or other instrument;

- 64 -

--------------------------------------------------------------------------------

(d)violate, conflict with, result in a breach of, or result in the impairment,
forfeiture or non-renewal of, any material permit, license, authorization,
approval, entitlement, accreditation or privilege of any Governmental Authority;
or

(e)result in, or require the creation or imposition of, any Lien on any such
Loan Party’s properties (other than Liens in favor of the Lender Parties
pursuant to any Loan Document).

Section 6.3Required Approvals.  Except as duly obtained and in full force and
effect prior to (or, in the case of clause (c), substantially concurrently with
the occurrence of) the Effective Date, no authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person is required for:

(a)the due execution, delivery or performance by each Loan Party of this
Agreement or each other Loan Document to which it is a party;

(b)the grant by any Loan Party of the security interests, pledges and Liens
granted by the Loan Documents; or

(c)the perfection of or the exercise by the Administrative Agent of its rights
and remedies under this Agreement or any other Loan Document.

Section 6.4Validity, etc.  This Agreement constitutes, and each other Loan
Document executed by the Parent, the Borrower and each other Loan Party will, on
the due execution and delivery thereof, constitute, the legal, valid and binding
obligations of the Parent, the Borrower and each other relevant Loan Party
enforceable in accordance with their respective terms, subject in each case to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar Law affecting creditors’ rights generally, and subject to the effect
of general principles of equity (regardless of whether considered in a
proceeding in equity or at Law).  Each of the Loan Documents which purports to
create a security interest in favor of the Administrative Agent (on behalf of
the Lender Parties) creates a valid first priority security interest (subject to
Liens permitted by Section 7.2.3) in the Collateral, securing the payment of the
Obligations, and all filings and other actions necessary or desirable to perfect
such security interest as a first priority security interest (subject, in the
case of non-possessory security interests only, to Liens permitted by Section
7.2.3) have been duly taken.

Section 6.5Financial Condition.  

(a)The balance sheets and financial statements of the Parent and its
Subsidiaries delivered to the Lenders pursuant to Section 5.1.6 and Section
7.1.1 have each been or will be, as the case may be, prepared in accordance with
GAAP consistently applied and do or will, as the case may be, present fairly in
all material respects the financial condition of the Parent and its Subsidiaries
as at the dates thereof and the results of their operations for the periods then
ended; provided that unaudited interim financial statements are subject to
normal year-end adjustments and absence of footnotes.  The pro forma balance
sheet and financial statements delivered pursuant to Section 5.1.6 (i) have been
prepared in good faith based on reasonable assumptions; (ii) are based on the
best information available to the Parent and the Borrower (at the time
delivered) after due inquiry; (iii) accurately reflect in all material respects
all adjustments necessary to give effect to the Loan Documents

- 65 -

--------------------------------------------------------------------------------

as of the Effective Date; and (iv) subject to clause (c) of Section 6.15),
present fairly, in all material respects, the pro forma financial position of
the Parent and its Subsidiaries as of each relevant date.

(b)Except as disclosed in the financial statements referred to above or the
notes thereto and for the items disclosed in the Disclosure Schedule as of the
Effective Date, neither the Parent nor any of its Subsidiaries have any material
Contingent Liabilities.

Section 6.6No Material Adverse Change.  No event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect, since December 31, 2015.

Section 6.7Litigation, Labor Matters, etc.

(a)There is no pending or, to the knowledge of any Loan Party, threatened,
litigation, action, proceeding or labor controversy against any Loan Party, any
of its Subsidiaries, or any of their respective properties, businesses, assets
or revenues, (i) with respect to any Loan Document; or (ii) which could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  

(b)The hours worked by and payments made to employees of each Loan Party and
each of its Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Law dealing with such matters, except as would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  There are no strikes, slowdowns, labor disputes, work
stoppages or controversies pending, or to the knowledge of any Loan Party
threatened, among any Loan Party or any of its Subsidiaries and their employees,
except as could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

Section 6.8Capitalization and Subsidiaries.  As of the Effective Date, (a) the
outstanding Equity Interests in any Loan Party and its Subsidiaries are held by
those Persons set forth in Item 6.8 (“Initial Capitalization”) of the Disclosure
Schedule; provided with respect to the Parent, Item 6.8 only lists those holders
owing at least 5% of the Equity Interests of the Parent as of the Effective Date
based on publicly available information as of the Effective Date; and (b) the
type of entity and the jurisdiction of organization of any Loan Party are as set
forth on Item 6.8.  Except as set forth in such Disclosure Schedule, attached
hereto, as of the Effective Date there are no (a) outstanding rights to
purchase, options, warrants or similar rights pursuant to which any Loan Party
or any of its Subsidiaries may be required to issue, sell, repurchase or redeem
any of its Equity Interests; or (b) voting rights agreements.  The Equity
Interests so specified on the Disclosure Schedule (a) are fully paid and
non-assessable; and (b) except in the case of the Equity Interests of the
Parent, are owned by the applicable Person, directly or indirectly, free and
clear of all Liens (other than Liens in favor of the Administrative Agent
pursuant to the Loan Documents).

Section 6.9Compliance with Laws, etc.  Each Loan Party and each of its
Subsidiaries is in compliance with all Laws applicable to it or its properties,
except where the failure to be in compliance, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

- 66 -

--------------------------------------------------------------------------------

Section 6.10Properties, Permits, etc.  

(a)Each Loan Party and each of its Subsidiaries is in compliance with all
permits, licenses, authorizations, approvals, entitlements, accreditations and
privileges of Governmental Authorities or otherwise that are required for such
Person to lawfully own, lease, manage or operate, or to acquire, each business
currently owned, leased, managed or operated, or to be acquired by such Person,
other than those permits, licenses, authorizations, approvals, entitlements,
accreditations and privileges the lack of which could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.  No
condition exists or event has occurred which, in itself or with the giving of
notice or lapse of time or both, would result in the suspension, revocation,
impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement, accreditation or privilege, and there is
no claim that any of the foregoing is not in full force and effect, except where
such suspension, revocation, impairment, forfeiture, non-renewal or claim could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(b)Each Loan Party and each of its Subsidiaries has good and marketable title
to, valid leasehold interests in, or valid licenses to use, all property and
assets material to its business, free and clear of all Liens except as permitted
pursuant to Section 7.2.3.  All such properties and assets are in good working
order and condition, ordinary wear and tear excepted.

(c)Item 6.10(c) (“Real Property Assets”) of the Disclosure Schedule contains a
true and complete list of: (i) the location by state and address of all Real
Property Assets owned by each Loan Party as of the Effective Date, and describes
the interest therein held by such Loan Party, under the heading “Fee
Properties”; and (ii) all material Real Property Assets leased or subleased by
each Loan Party, as lessee or sublessee, as of the date of the Effective Date,
and describes the type of interest therein held by each such Loan Party, under
the heading “Leased Properties”.

(d)Each Loan Party and its Subsidiaries has (i) good and marketable fee title to
all of its owned Real Property Assets (if any); and (ii) good and valid title to
the leasehold estates in all of its leased Real Property Assets, in each case
free and clear of all Liens, easements, covenants, rights of way and other
similar restrictions of any nature whatsoever, except Liens permitted by Section
7.2.3, or Liens which would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(e)All permits required to have been issued to each Loan Party and its
Subsidiaries with respect to its Real Property Assets to enable such property to
be lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect,
other than such permits which, if not obtained, would not have a Material
Adverse Effect on the intended use or operation of any such Real Property
Assets.  All the Real Property Assets comply in all material respects with all
applicable Laws.  No consent or approval of any landlord or other third party in
connection with any leased Real Property Assets is necessary for any Loan Party
or its Subsidiaries to enter into and execute the Loan Documents, other than
such consents or approvals which, if not obtained, would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(f)All easements, cross easements, licenses, air rights and rights-of-way or
other similar property interests, if any, necessary for the full utilization of
the improvements located on

- 67 -

--------------------------------------------------------------------------------

all Real Property Assets for their intended purposes have been obtained and are
in full force and effect, other than such easements, cross easements, licenses,
air rights and rights-of-way or other similar property interests which, if not
obtained, would not reasonably be expected, individually or in the aggregate,
to  have a Material Adverse Effect on the intended use or operation of any such
Real Property Assets.

(g)The representations and warranties contained in the Collateral Documents and
each other Loan Document with respect to the Collateral are true and correct in
all material respects, provided that such representations and warranties, (i)
that relate solely to an earlier date shall be true and correct in all material
respects as of such earlier date; and (ii) shall be true and correct in all
respects if they are qualified by a materiality standard.

Section 6.11Taxes, etc.  Each Loan Party and each of its Subsidiaries has (a)
timely filed all income Tax and other material Tax returns and reports required
by Law to have been filed by it, which Tax returns and reports are correct and
complete in all material respects; and (b) paid all income Taxes and other
material Taxes of Governmental Authorities thereby shown to be owing, except any
such Taxes which are being diligently contested in good faith by appropriate
proceedings which stay the enforcement of any Lien resulting from the nonpayment
thereof and for which adequate reserves in accordance with GAAP shall have been
set aside on its books.  Item 6.11 (“Taxes, etc.”) of the Disclosure Schedule
sets forth, as of the Effective Date, those taxable years for which any Loan
Party or its Subsidiaries income Tax or other material Tax returns or reports
are currently being audited by any Governmental Authority, and any assessments
or threatened assessments in connection with any such audit that is outstanding.
Except as set forth in Item 6.11 (“Taxes, etc.”), neither the Loan Parties nor
any Subsidiaries of the Loan Parties are a party to any tax sharing agreement.

Section 6.12ERISA.

(a)Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service, or Borrower has adopted a volume
submitter or prototype plan which has obtained an opinion from the IRS National
Office on which the Borrower is entitled to rely.  To the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b)During the 36 month period prior to the Effective Date or the making of any
Credit Extension, (i) no steps have been taken to terminate any Pension Plan;
and (ii) no contribution failure has occurred with respect to any Pension Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA or Section
430(k) of the Code.  No condition exists or event or transaction has occurred
with respect to any Pension Plan which could result in the incurrence by the
Borrower, any of its Subsidiaries or ERISA Affiliates of any material liability,
fine or penalty.  Neither the Borrower nor any Subsidiaries or ERISA Affiliates
have incurred liability to the PBGC (other than for current premiums) with
respect to any Pension Plan.  All contributions (if any) have been made on a
timely basis to any Multiemployer Plan that are required to be made by any Loan
Party or any Commonly

- 68 -

--------------------------------------------------------------------------------

Controlled Entity under the terms of the plan or of any collective bargaining
agreement or by applicable Law; neither the Borrower nor any member of any
Commonly Controlled Entity has withdrawn or partially withdrawn from any
Multiemployer Plan, incurred any withdrawal liability with respect to any such
plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
such plan, and neither the Borrower nor any member of any Commonly Controlled
Entity has received any notice that any Multiemployer Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

Section 6.13Environmental Warranties.  Except, in each case, as may be disclosed
on Item 6.13 (“Environmental Warranties”) of the Disclosure Schedule, and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, neither any Loan
Party nor any of its Subsidiaries (i) has failed to comply with any
Environmental Laws or to obtain, maintain or comply with any permit, license,
authorization, approval entitlement or accreditation required under any
Environmental Law, (ii) has become subject to any liability under any
Environmental Law, (iii) has received any written notice of any claim with
respect to any such liability, or (iv) knows of any basis for any such
liability.

Section 6.14Intellectual Property.  Each Loan Party and its Subsidiaries owns,
or is licensed to use, all trademarks, trade names, copyrights, patents and
other intellectual property necessary to its business as currently conducted,
and the use thereof by each Loan Party and its Subsidiaries does not infringe
upon the rights of any other Person, except for such infringements which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, and, except as set forth on Item 6.14 (“Intellectual
Property”), each Loan Party’s rights thereto are not subject to any licensing
agreement or similar arrangement. Item 6.14 sets forth a complete and accurate
list of all (i) all United States Federally registered trademarks and trademark
applications, United States Federally registered Patents and patent applications
and United States Federally registered copyrights and copyright applications and
domain names; and (ii) all other material intellectual property, in each case
owned by each Loan Party as of the Effective Date. No slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party infringes
upon or conflicts with any rights owned by any other Person, and no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of any
Loan Party, threatened, except for such infringements and conflicts which could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 6.15Accuracy of Information.  

(a)All written information (other than any projections and pro forma financial
information and any general economic or specific industry information) furnished
from time to time (whether prior to or after the Effective Date) by or on behalf
of any Loan Party or any of its Related Parties to the Administrative Agent or
any Lender in connection with this Agreement or any other Loan Document, or any
transaction contemplated hereby or thereby, is and will be, as the case may be,
taken as a whole, true and accurate in all material respects on the date as of
which such information is dated or

- 69 -

--------------------------------------------------------------------------------

certified, and such information does not, or will not, as the case may be, omit
to state any material fact necessary to make such information, taken as a whole,
not misleading.

(b)All information prepared by any consultant or professional advisor on behalf
of any Loan Party or any of its Related Parties which was furnished to the
Administrative Agent or any Lender in connection with the preparation, execution
and delivery of this Agreement or any other Loan Document has been reviewed by
the Borrower, and nothing has come to the attention of the Borrower in the
context of such review which would lead it to believe that such information (or
the assumptions on which such information is based) taken as a whole, is not
true and accurate in all material respects on the date as of which such
information is dated or certified or that such information omits to state any
material fact necessary to make such information, taken as a whole, not
materially misleading.

(c)All projections and estimates prepared by any Loan Party and not delivered to
the Lender Parties hereunder have been prepared in good faith on the basis of
assumptions believed by the preparer thereof to be reasonable at the time made
(it being agreed that projections are subject to uncertainties and contingencies
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein and that
such differences may be material).

Section 6.16Absence of Default.  No Loan Party nor any of its Subsidiaries is
(a) in default in the payment of (or in the performance of any obligation
applicable to) any Indebtedness or (b) in violation of any (i) applicable Law;
(ii) contract, agreement, lease or other instrument; or (iii) permit, license,
authorization, entitlement, accreditation or privilege of any Governmental
Authority, which default or violation, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 6.17Margin Regulations.  Neither the Loan Parties nor any Subsidiaries
of the Loan Parties is engaged in the business of extending credit for the
purpose of purchasing or carrying “margin stock” (as defined in F.R.S. Board
Regulation U).  None of the proceeds of any Credit Extension will be used for
the purpose of, or be made available by any Loan Party or any of its
Subsidiaries in any manner to any other Person to enable or assist such Person
in, directly or indirectly purchasing or carrying “margin stock” (as so defined)
or otherwise in violation of Regulations T, U or X of the F.R.S. Board.

Section 6.18Investment Company Status.  Neither the Loan Parties nor any
Subsidiaries of the Loan Parties is an “investment company” nor a “company
controlled by an investment company” within the meaning of the Investment
Company Act of 1940, as amended.  Neither the Loan Parties nor any Subsidiaries
of the Loan Parties is a “holding company”, a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company” within the meaning of the Public Utility Holding Company
Act of 2005, as amended.

Section 6.19Compliance with Agreements.  Each Loan Party and each of its
Subsidiaries is in compliance with the terms contained in each agreement,
document or instrument to which it is a party or to which any of its property or
assets is bound, except where the failure to be in compliance, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

- 70 -

--------------------------------------------------------------------------------

Section 6.20Solvency.  Each of the Borrower and the Parent is on an individual
basis, and the Loan Parties and their respective Subsidiaries are on a
consolidated basis, on the Effective Date, and after giving effect to any Credit
Extension and all other Indebtedness and obligations incurred in connection with
the Loan Documents or otherwise, will be, Solvent.

Section 6.21Insurance.  Item 6.21 (“Insurance”) of the Disclosure Schedule sets
forth a true, complete and correct description of all insurance maintained by
each Loan Party and each of its Subsidiaries as of the Effective Date.  As of
such date, such insurance is in full force and effect and all premiums have been
duly paid.

Section 6.22Affiliate Transactions.  Except as described on Item 6.22
(“Affiliate Transactions”) of the Disclosure Schedule, no Affiliate of any Loan
Party is a party to any transaction with any Loan Party, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Affiliate, which would violate Section
7.2.11.

Section 6.23Patriot Act, etc.  

(a)Patriot Act.  No Loan Party is in violation of the requirements of the
Patriot Act, to the extent applicable.  

(b)OFAC.  Except as otherwise disclosed to a Governmental Authority, the Parent
and its Subsidiaries, during the last five (5) years, have conducted their
export transactions (if any) in accordance in all material respects with
applicable provisions of OFAC Laws, U.S. export laws and other applicable export
laws of the countries where such entity conducts business, and neither the
Parent nor any of its Subsidiaries has received any notices of noncompliance,
complaints or warnings with respect to its compliance with such U.S. export
laws.

(c)Anti-Terrorism and Anti-Money Laundering Laws.  The use of proceeds of any
Credit Extension by the Borrower or any Loan Party will not violate any
Anti-Terrorism and AML Laws.  Neither the Parent nor any of its Subsidiaries nor
to the knowledge of  the Parent or any of its Subsidiaries, any, director,
officer, employee, agent, affiliate or representative of the Parent or any of
its Subsidiaries is any of the following: (i) in material violation of any
Anti-Terrorism and AML Laws; (ii) a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)); (iii) a Person who engages in any dealings or transactions
prohibited by Section 2 of such Executive Order, or is otherwise associated with
any such Person in any manner that violates such Section 2; or (iv) a Person on
the list of Sanctioned Persons or subject to the limitations or prohibitions
under any other OFAC regulation or executive order.

(d)Anti-Corruption Laws.  Neither the Parent nor, to the knowledge of the
Parent, any director, officer, agent, employee or Affiliate of the Parent or any
of its Subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such Persons of any applicable
Anti-Corruption Laws, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or

- 71 -

--------------------------------------------------------------------------------

authorization of the giving of anything of value, directly or indirectly, to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office in contravention of the FCPA or any other applicable anti-corruption
laws.  The Parent and its Subsidiaries and their respective Affiliates have, to
the best of their information and belief, during the last five years conducted
their businesses in compliance, in all material respects, with applicable
anti-corruption laws and the FCPA and will conduct their business in a manner
designed to promote and achieve compliance, in all material respects, with such
laws and with the representation and warranty contained herein.

Section 6.24Sanctions.

(a)None of the Loan Parties or any of their Subsidiaries, or to the knowledge of
the Parent or any of its Subsidiaries, any director, officer, or any employee,
agent, or Affiliate of the Loan Parties or any of its Subsidiaries, is a Related
Party that is, or is owned or controlled by Related Parties that are, (i) the
subject of any Sanctions; or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions, including,
without limitation, currently a Sanctioned Country.

(b)None of the Loan Parties or any of their Subsidiaries, or to the knowledge of
the Parent or any of its Subsidiaries, any director, officer, agent, employee,
Affiliate or other person acting on behalf of the Loan Parties is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of any applicable anti-bribery law, including but not limited
to, the UK Bribery Act and the FCPA.  

(c)Furthermore, the Loan Parties and their Subsidiaries and their Affiliates, to
the extent applicable, have conducted their businesses in compliance with the UK
Bribery Act, the FCPA, Anti-Terrorism and AML Laws and similar laws, rules or
regulations and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

ARTICLE VII.
COVENANTS

Section 7.1Affirmative Covenants.  The Parent and the Borrower agrees with each
Lender Party that, until all Commitments have irrevocably terminated and all the
Obligations under the Loan Documents (other than unasserted contingent
indemnification liabilities) have been paid in full in cash (or, in the case of
Letter of Credit Outstandings not then due and owing, have been Cash
Collateralized in an amount equal to 103% of such Letter of Credit Outstandings,
on terms, pursuant to documentation and in form and substance satisfactory to
the Administrative Agent and each applicable L/C Issuer) and performed in full,
the Parent and the Borrower will perform the obligations set forth in this
Section.

7.1.1Financial Information, Reports, Notices, etc.  The Parent and the Borrower
will furnish, or will cause to be furnished, to each Lender and the
Administrative Agent copies of the following financial statements, reports,
notices and information (all of which shall be in form and scope reasonably
satisfactory to the Administrative Agent):

(a)(i) as soon as available and in any event within 45 days after the end of
each Fiscal Quarter, balance sheets of the Parent, the Borrower and their
Subsidiaries as of the end of

- 72 -

--------------------------------------------------------------------------------

such Fiscal Quarter and consolidated and consolidating statements of earnings
and cash flow of the Parent, and its consolidated Subsidiaries for such Fiscal
Quarter and for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter, in each case certified as complete
and correct by a Financial Officer of the Parent as fairly presenting in all
material respects the financial position of the Parent and its consolidated
Subsidiaries as of the date thereof and for the period then ended (subject to
year-end audit adjustment and the absence of footnotes), together with
comparable financial statements at the close of and for the corresponding Fiscal
Quarter for the prior Fiscal Year and for the corresponding portion of the
previous Fiscal Year certified as complete and correct by a Financial Officer as
fairly presenting in all material respects the financial position of the Parent
and its consolidated Subsidiaries as of the date thereof and for the period then
ended (subject to year-end audit adjustment and the absence of footnotes)
together with; and (ii) comparable financial statements at the close of and for
the corresponding Fiscal Quarter for the previous Fiscal Year and for the
corresponding portion of the previous Fiscal Year;

(b)as soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the annual audit report for such Fiscal Year for the
Parent and its Subsidiaries to the effect that such consolidated financial
statements fairly present in all material respects, the financial condition and
results of operations of the Parent and its Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, including therein consolidated
balance sheets of the Parent and its Subsidiaries as of the end of such Fiscal
Year and consolidated statements of income and consolidated statements of cash
flow of the Parent and its Subsidiaries for such Fiscal Year, in each case
certified without any “going concern” (or similar qualification) or any
qualification or exception as the scope of audit, by Crowe Horwath LLP or other
independent certified public accountants of nationally recognized standing or
otherwise reasonably satisfactory to the Administrative Agent, together with the
annual letters to such accountants in connection with their audit examination
detailing contingent liabilities and material litigation matters;

(c)concurrently with the delivery of the financial statements pursuant to
clauses (a) and (b), a certificate from a Financial Officer of the Parent that
such Financial Officer has no knowledge of any Default or Event of Default
existing as of such date except as specified in such certificate (and, if any
Default or Event of Default then exists, reasonably detailed information
regarding the same and the actions which the Parent or the Borrower has taken or
propose to take with respect thereto);

(d)concurrently with the delivery of the financial statements pursuant to clause
(b) the final management letter, if any, prepared by the independent public
accountants who prepared such financial statements with respect to internal
audit and financial controls of the Parent and its Subsidiaries;

(e)concurrently with the delivery of the financial statements pursuant to
clauses (a) (with respect to the first three Fiscal Quarters of each Fiscal
Year) and (b), a management discussion and analysis of such financial statements
and the financial information delivered pursuant to clauses (a) and (b) for the
comparable period for the prior Fiscal Year;

(f)concurrently with the delivery of the financial statements pursuant to
clauses (a) (with respect to the first three Fiscal Quarters of each Fiscal
Year) and (b), a Compliance Certificate, executed by a Financial Officer of the
Parent, showing (in reasonable detail and with

- 73 -

--------------------------------------------------------------------------------

appropriate calculations and computations in all respects satisfactory to the
Administrative Agent) computations of the financial covenants set forth in
Section 7.2.4 as of the last day of the immediately preceding Fiscal Quarter;

(g)promptly and in any event within three days after a Financial Officer obtains
knowledge of the occurrence of any Default, Event of Default or event that could
reasonably be expected to result in a Material Adverse Effect, a statement of an
Authorized Officer of the Borrower setting forth reasonably detailed information
regarding such Default, Event of Default or event, and the action which the
Borrower has taken and proposes to take with respect thereto;

(h)promptly and in any event within three days after (i) the occurrence of any
material adverse development with respect to any litigation, action, proceeding
or labor controversy described in Section 6.7; (ii) the commencement of any
litigation, action, proceeding or labor controversy of the type described in
Section 6.7; or (iii) any change in the certified public accountants of the
Borrower, notice thereof by an Authorized Officer of the Borrower and copies of
all documentation relating thereto;

(i)substantially concurrently with the sending or filing thereof, copies of all
(i) material reports and documents which the Parent or any of its Subsidiaries
sends to any of its holders of Equity Interests; (ii) press releases and other
statements made available by the Parent or any of its Subsidiaries to the public
concerning material changes or developments in it business; and (iii) reports,
financial statements and registration statements which the Parent or any of its
Subsidiaries files with the SEC or any securities exchange, except that the
Parent and its Subsidiaries shall not be required to deliver any of the
foregoing which has previously been delivered hereunder;

(j)promptly after becoming aware of any events which would give rise to a
mandatory prepayment under clause (b) of Section 3.1.2, a statement of the
Financial Officer setting forth reasonably detailed information regarding the
same;

(k)all such notices and documents required to be delivered pursuant to the
Security Agreement, the Pledge Agreement and any of the other Collateral
Documents;

(l)promptly when available and, in any event, within 30 days after the end of
each Fiscal Year (i) a budget for the Parent and its Subsidiaries for the next
succeeding Fiscal Year; and (ii) a projected monthly consolidated balance sheet
of the Parent and its Subsidiaries for the next succeeding Fiscal Year, together
with related monthly consolidated statements of projected cash flow income for
the next succeeding Fiscal Year), which projections shall be accompanied by a
certificate of a Financial Officer of the Parent stating that such projections
are based on reasonable estimates, information and assumptions and that such
Financial Officer has no reason to believe that such projections are incorrect
or misleading in any material respect (it being understood that projections are
subject to uncertainties and contingencies and that no assurance can be given
that any projection will be realized);

(m)substantially concurrently with the receipt or delivery thereof the Parent or
any of its Subsidiaries, all material notices, including notices of default or
termination, received or delivered by the Parent or any of its Subsidiaries
pursuant to any Indebtedness of any such party;

- 74 -

--------------------------------------------------------------------------------

(n)promptly after any material change in the accounting policies or financial
reporting practices of the Parent or any of its Subsidiaries, notice thereof;

(o)promptly, and in any event within three days after a Financial Officer
obtains knowledge of the occurrence thereof, notice of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to have a Material Adverse Effect;

(p)promptly, and in any event within three days after a Financial Officer
obtains knowledge of the occurrence thereof, notice of any proceeding, demand,
investigation or claim of any Governmental Authority regarding the
non-compliance by the Parent or any of its Subsidiaries with any Environmental
Law that could reasonably be expected to have a Material Adverse Effect;

(q)promptly after the same become publicly available (but in no event later than
three (3) Business Days after filing any quarterly reports), notice that any
periodic and other reports, proxy statements and other materials have been filed
by the Parent or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC or with any national
securities exchange, or copies of any materials otherwise distributed by the
Parent to its shareholders generally, as the case may be; and

(r)such other information respecting the condition or operations, financial or
otherwise, of the Parent or any of its Subsidiaries as any Lender Party through
the Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to clauses (a), (b), sub-clause
(iii) of clause (i), and clause (q) of this Section 7.1.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which such documents are filed for public availability on the SEC’s
Electronic Data Gathering and Retrieval System; provided that the Parent shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the filing of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Parent shall be required to provide paper copies of the Compliance Certificates
required by clause (f) of this Section 7.1.1 to the Administrative Agent.

7.1.2Compliance with Laws; Payment of Obligations.  

(a)The Loan Parties will, and will cause each of their Subsidiaries to, comply
with all permits, licenses, authorizations, approvals, entitlements,
accreditations and privileges of each Governmental Authority and all applicable
Laws, except where the failure to comply, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(b)The Loan Parties will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Loan Parties, any of their Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

(c)The Loan Parties will, and will cause each of its Subsidiaries to, pay before
the same become delinquent, all (i) its Indebtedness (subject to any
subordination provisions

- 75 -

--------------------------------------------------------------------------------

relating thereto) and other obligations, including all income and other Taxes,
assessments and  charges imposed by Governmental Authorities upon it or upon its
property; and (ii) lawful claims for labor, materials, assessments, charges and
supplies or otherwise, except for the nonpayment of such Indebtedness,
obligations, Taxes and claims that (A) are being contested in good faith by
appropriate proceedings which (i) suspend collection of the contested
Indebtedness, other obligations, Taxes, assessments, charges and claims and any
Lien arising therefrom and (ii) for which, in the case of claims for Taxes,
adequate reserves in accordance with GAAP shall have been set aside on its
books; and (B) could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.  If such contest is terminated,
adversely resolved or the conditions set forth in this Section are no longer
met, the Loan Parties and each of their Subsidiaries, as applicable, shall
promptly pay or discharge the contested Indebtedness, obligations, taxes and
claims.

7.1.3Maintenance of Properties and Franchises.  

(a)The Loan Parties will, and will cause each of their Subsidiaries to, in the
exercise of its reasonable business judgment, maintain, preserve, protect and
keep its material properties in good repair, working order and condition, and
make necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times, in each case except to the extent that any failure to do so could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b)The Loan Parties will, and will cause each of their Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect (i) its legal existence and qualification as a foreign entity in each
jurisdiction where it has assets or conducts business; and (ii) the permits,
licenses, authorizations, approvals, entitlements, accreditations, privileges
and franchises of all Governmental Authorities or otherwise necessary for the
proper conduct of its business; provided, that the foregoing shall not prohibit
any transaction permitted by Section 7.2.5 or 7.2.8 or the termination,
revocation, expiration or absence of any of the foregoing that, either
individually or in the aggregate, could not reasonably expected to have a
Material Adverse Effect.

7.1.4Insurance.  

(a)The Loan Parties will maintain, and will cause each of their Subsidiaries to
maintain, insurance policies and coverage with respect to all their property and
assets to such extent and covering such risks as is customary for companies in
sound financial condition in the same or similar businesses and operations and
in the same or similar locations (after giving effect to any self-insurance
compatible with such standards).  All such insurance policies will be provided
by insurance companies not Affiliates of the Loan Parties who are: (i) insurers
authorized to underwrite such risks; (ii) insurers having an A.M. Best
policyholders rating of not less than “A”; or (iii) such other insurers as the
Administrative Agent may approve.

(b)All premiums on insurance policies required to be maintained pursuant to this
Section will be paid by the applicable Loan Party.  All insurance policies, in
each case if any, relating to business interruption and any loss or damage
sustained in respect of any item constituting a part of the Collateral will
contain a loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent, in favor of the Administrative Agent
on behalf of the Secured Parties.  All insurance policies, in each case if any,
relating to general liability, umbrella and excess

- 76 -

--------------------------------------------------------------------------------

insurance coverages will contain an additional insured endorsement, in form and
substance reasonably satisfactory to the Administrative Agent, in favor of the
Administrative Agent on behalf of the Secured Parties.

All such insurance policies that have been endorsed in favor of the
Administrative Agent on behalf of the Secured Parties will provide that the
insurer will, simultaneously with the delivery to the Loan Parties or any of
their Subsidiaries of any notice of cancellation or termination of such policy,
deliver to the Administrative Agent a copy of such notice.  All such insurance
policies and loss payable clauses will provide that they may not be canceled or
terminated unless the Administrative Agent is given at least the same number of
days’ notice that the insurance company which issued such policies is required
to give the Loan Parties or any of their Subsidiaries.

(c)If the Loan Parties or any of their Subsidiaries fails to maintain any policy
of insurance that is required by this Section the Administrative Agent may (but
shall not be required), at the sole cost and expense of the Loan Parties, obtain
and maintain such policies of insurance, pay the related premiums and take such
other action as it deems reasonably advisable.  Notwithstanding the foregoing,
the Administrative Agent shall have no liability with respect to the cost,
scope, amount or other terms with respect to the insurance purchased by it
pursuant to this provision.

(d)Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the sole right, in the name of the Lenders, the
Loan Parties and their Subsidiaries, to file claims under any policy of
insurance that is required to be maintained pursuant to this Section, to receive
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

7.1.5Books and Records; Inspections.  

(a)The Loan Parties will, and will cause each of their Subsidiaries to, keep
books and records which accurately reflect in all material respects its business
affairs and transactions, in accordance with GAAP.

(b)The Loan Parties will, and will cause each of their Subsidiaries to, permit
the Administrative Agent and each Lender or any of their respective
representatives (including outside auditors), upon reasonable prior notice, at
reasonable times and intervals and during normal working hours, to visit all of
its offices, to discuss its financial matters with its officers and independent
public accountant (and the Parent and the Borrower hereby authorize such
independent public accountant to discuss the Loan Parties and their Subsidiaries
financial matters with each Lender or its representatives whether or not any
representative of the Parent or the Borrower is present) and to examine (and, at
the expense of the Borrower, copy extracts from) of any of its Accounts, other
assets and books or other corporate records (including computer records);
provided that excluding any such visits and inspections during the continuation
of any Event of Default, only one (1) such visit during any six month period of
a calendar year (two (2) total per calendar year) shall be at the Borrower’s
reasonable expense, and during the continuation of any Event of Default such
visits and inspections may be made without the requirement of prior notice to
the Loan Parties and their Subsidiaries and at the Borrower’s expense.

- 77 -

--------------------------------------------------------------------------------

(c)Subject to clause (b), the Borrower will pay all the reasonable fees and
expenses of the Administrative Agent and each Lender in the exercise of their
rights pursuant to this Section.

7.1.6Environmental Covenants.  

(a)The Parent and the Borrower will, and will cause each of their Subsidiaries,
lessees and other Persons occupying any of the Real Property Assets of the Loan
Parties or any of their Subsidiaries to:

(i)use and operate all of its all of such properties in compliance with all
Environmental Laws, keep all permits, approvals, certificates, licenses and
other authorizations relating to environmental matters in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except where the failure to do any of the
foregoing, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect;

(ii)take all such actions as are required by Governmental Authorities so that no
liability with respect to the Environmental Laws may arise which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(iii)promptly notify the Administrative Agent and provide copies upon receipt of
all material written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties regarding compliance with, or
liability pursuant to, Environmental Laws from Governmental Authorities, and
shall cure and have dismissed with prejudice to the reasonable satisfaction of
the Administrative Agent any actions and proceedings regarding compliance with,
or liability pursuant to,  Environmental Laws which, with respect to the
foregoing, either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect;

(iv)promptly notify the Administrative Agent of any Releases at, on or under
such properties which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, and promptly remediate all such
Releases in accordance with applicable Environmental Laws; and

(v)provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section.

(b)If any Loan Party breaches the terms of clause (a) of this Agreement with
respect to environmental matters, promptly following a request therefor by the
Administrative Agent to the Borrower, the Borrower will permit an environmental
consultant selected by the Administrative Agent to perform an environmental
assessment on all Real Property Assets that are the subject of such breach
(including, without limitation, reviewing documents, interviewing knowledgeable
persons, and sampling and analyzing soil, air, surface water, groundwater,
and/or other media in or about property owned or leased by any Loan Party or any
of their Subsidiaries, or on which operations of any Loan Party or any of its
Subsidiaries otherwise take place).  Such environmental assessment shall be in
form, scope, and substance reasonably satisfactory to the Administrative
Agent.  The Loan Parties and each of their Subsidiaries shall cooperate in
permitting the performance of such environmental assessment, and

- 78 -

--------------------------------------------------------------------------------

shall pay the reasonable costs of such environmental assessment promptly
following written demand therefore by the Administrative Agent.  The
Administrative Agent shall have the right, but not the duty, to obtain such
environmental report.

7.1.7Swap Agreements.  

(a)The Parent and the Borrower will, and will cause each of their Subsidiaries
to, only enter into Swap Agreements for the purpose of (i) hedging or mitigating
risks to which the Parent and the Borrower or any of their Subsidiaries has
actual exposure (other than those in respect of Equity Interests of the Parent
and the Borrower or any of their Subsidiaries); and (ii) effectively capping,
collaring or exchanging interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Parent and the Borrower or any
of their Subsidiaries.

(b)All Swap Agreements shall be (i) with a counterparty that at the time of
entering into such Swap Agreement is a Lender, an Affiliate of a Lender or
another Person that is reasonably satisfactory to the Administrative Agent; and
(ii) unsecured unless such counterparty is a Lender or an Affiliate of a Lender
at the time of entering into thereof, in which case the obligations under each
such Swap Agreement shall be secured pro rata with all the other Obligations
hereunder.

7.1.8Future Subsidiaries.  Upon any Person becoming, from and after the
Effective Date, either a direct or indirect Subsidiary of any Loan Party, or
upon any Loan Party acquiring additional Equity Interests of any existing
Subsidiary, the Borrower shall notify the Administrative Agent of such
transaction and, on or prior to the consummation of such transaction:

(a)such Person shall, if it is not an Excluded Foreign Subsidiary, (i) become
(if not already a party thereto) a party to the Guaranty, the Pledge Agreement,
the Security Agreement and any other Collateral Document requested by the
Administrative Agent, in a manner satisfactory to the Administrative Agent; and
(ii) if it maintains any Deposit Accounts, enter into a Deposit Account Control
Agreement with a Deposit Account Bank to the extent requested by the
Administrative Agent;

(b)each applicable Loan Party and each such Subsidiary that is not an Excluded
Foreign Subsidiary shall, pursuant to the Pledge Agreement, pledge to the
Administrative Agent:

(i)all of the outstanding Equity Interests of such Subsidiary owned directly by
it (but, in the case of an Excluded Foreign Subsidiary, not more than 65% of the
voting Equity Interests and 100% of the non-voting Equity Interests of such
Excluded Foreign Subsidiary shall be so pledged), along with undated stock or
other powers for such certificates, executed in blank (or, if any such Equity
Interests are uncertificated, confirmation and evidence satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Administrative Agent in
accordance with the U.C.C. or any similar Law which may be applicable); and

(ii)all notes evidencing intercompany Indebtedness in favor of the Borrower and
each such Subsidiary, as the case may be;

- 79 -

--------------------------------------------------------------------------------

(c)the Administrative Agent shall have received from each such Subsidiary that
is not an Excluded Foreign Subsidiary certified copies of U.C.C. search reports
certified by a party reasonably acceptable to the Administrative Agent, dated a
date reasonably near (but prior to) the date of any such Person becoming a
direct or indirect Subsidiary of the Parent, listing all effective financing
statements, tax liens and judgment liens which name such Person as the debtor
and which are filed in the jurisdictions in which filings are to be made
pursuant to this Agreement and the other Loan Documents, together with copies of
such financing statements (none of which (other than Liens permitted under this
Agreement) shall cover any of the Collateral); and

(d)the Administrative Agent shall have received from each such Subsidiary that
is not an Excluded Foreign Subsidiary, acknowledgment copies of properly filed
U.C.C. financing statements or such other evidence of filing or delivery for
filing as may be acceptable to the Administrative Agent, naming each such
Subsidiary as the debtor and the Administrative Agent as the secured party,
filed under the U.C.C. of all jurisdictions as may be necessary or reasonably
requested of the Administrative Agent, desirable to perfect the first priority
security interest of the Administrative Agent on the assets of such Subsidiary
that is subject to the Security Agreement (including, with respect to any
Intellectual Property Collateral, appropriate trademark, copyright and patent
security supplements with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable.

The foregoing shall be accompanied with other documentary evidence, reasonably
requested by the Administrative Agent, reasonably satisfactory to the
Administrative Agent that evidences the foregoing, including copies of the
resolutions of the board of directors (or equivalent body) of such Subsidiary
authorizing the relevant transactions, copies of such Subsidiary’s
Organizational Documents, incumbency certificates of such Subsidiary,
certificates as to compliance of such Subsidiary with the requirements of this
Section, opinions of legal counsel and evidence of the insurance required to be
maintained pursuant to Section 7.1.4.  The Borrower agrees that if (i) any
Excluded Foreign Subsidiary is permitted to execute and deliver the Guaranty,
the Pledge Agreement, the Security Agreement or any other Collateral Document;
or (ii) it is permitted to pledge more than 65% of the voting Equity Interests
of any Foreign Subsidiary, in any such case without material adverse tax
consequences which would result in such Subsidiary being an Excluded Foreign
Subsidiary, then the provisions of this Section shall thereafter fully apply to
such Foreign Subsidiary.  In furtherance of the foregoing to the extent
permitted by applicable Law, each Loan Party authorizes the Administrative Agent
to execute any such agreements, instruments or other documents in such Loan
Party’s name in the event such Loan Party fails to do so within a reasonable
period of time after a request thereof by the Administrative Agent.  Nothing in
this Section 7.1.8 shall be construed as a consent to form or acquire any
Subsidiary after the Effective Date that is not otherwise permitted in this
Agreement.

7.1.9Further Assurances; Additional Collateral.

(a)The Parent and the Borrower will, and will cause each of their Subsidiaries
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of U.C.C. financing statements, and other documents), which may be
required under any applicable Law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens (subject to the Liens permitted by Section 7.2.3) securing all Obligations
and created or intended to  be created by the

- 80 -

--------------------------------------------------------------------------------

Loan Documents.  The Borrower also agrees to provide to the Administrative
Agent, from time to time upon the reasonable request of the Administrative
Agent, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Loan Documents.

(b)If any property or asset forming a part of the Collateral is acquired or
leased by the Parent, the Borrower or any of their Subsidiaries (other than an
Excluded Foreign Subsidiary) after the Effective Date, the Borrower will
promptly notify the Administrative Agent thereof, provided that, such notice
shall not be required if (i) the Administrative Agent has a valid first priority
perfected security interest in such property or asset by virtue of any actions
previously taken by or on behalf of the Administrative Agent; and (ii) such
actions are not required by the terms of Security Agreement, and will cause such
property or asset to be subjected to a first priority security interest in favor
of the Administrative Agent (subject, in the case of non-possessory security
interests, to the Liens permitted by Section 7.2.3) and will take, and cause
each of their Subsidiaries to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent (other than its Excluded
Foreign Subsidiaries) to grant and perfect such Liens, (including the actions
described in Section 7.1.8 and clause (a).

Notwithstanding the foregoing or anything else in this Agreement, none of the
Borrower, the Parent or any of their respective Subsidiaries shall be required
to file, and the Administrative Agent and the Lenders shall not file, any
mortgages, fixture filings deeds of trust or similar documents with respect to
any Real Property Assets owned or leased by any of them, unless such documents
are in respect of Real Property Assets or fixtures owned by such Loan Party the
fair market value of which equals or exceeds $5,000,000.

7.1.10Deposit Accounts.  Notwithstanding Section 4.9(c) of the Security
Agreement and Section 5.1.18, the Borrower shall not be required to deliver to
the Administrative Agent a duly executed Deposit Account Control Agreement on
the Effective Date with respect to:

(a)each Account set forth in Part I of Item 7.1.10 (“Deposit Accounts”);
provided that (i) the Administrative Agent shall have received a duly executed
Deposit Account Control Agreement in form and substance reasonably satisfactory
to it with respect to each such Account on a date not later than 60 days after
the Effective Date;

(b)the Account held at JP Morgan Chase Bank, N.A. set forth in Part II of Item
7.1.10 (“Deposit Accounts”); provided that; (i) such Account is closed on a date
not later than 90 days after the Effective Date; and (ii) from and including the
Effective Date all amounts deposited in such Account shall be wire transferred
on a daily basis to an Account held by the Parent, the Borrower or other Loan
Party in respect of which the Administrative Agent has received a duly executed
Deposit Account Control Agreement in form and substance reasonably satisfactory
to it; and

(c)the Account held at Wells Fargo Bank, N.A. set forth in Part III of Item
7.1.10 (“Deposit Accounts”); provided that; (i) at any time after the Effective
Date there is no more than $1,969,513 (plus any interest accrued thereon)
deposited in such Account; and (ii) any amounts deposited in such Account are
held solely as cash collateral for a standby credit issued by Wells Fargo Bank,
N.A. in favor of Trizechan 1065 Avenue of the Americas Property Owner LLC in
respect of that

- 81 -

--------------------------------------------------------------------------------

certain lease agreement in connection with 5 Bryant Park dated as of May 1, 2011
between the Borrower and Trizechan 1065 Avenue of the Americas Property Owner
LLC.

Section 7.2Negative Covenants.  The Parent and the Borrower agrees with each
Lender Party that, until all Commitments have irrevocably terminated and all the
Obligations (other than unasserted contingent indemnification liabilities) have
been paid in full in cash (or, in the case of Letter of Credit Outstandings not
then due and owing, have been Cash Collateralized in an amount equal to 103% of
such Letter of Credit Outstandings, on terms, pursuant to documentation and in
form and substance satisfactory to the Administrative Agent and each applicable
L/C Issuer) and performed in full, the Parent and the Borrower will perform the
obligations set forth in this Section.

7.2.1Business Activities.  The Parent and the Borrower will not, and will not
permit any of its Subsidiaries to, engage in any business activity, except
business activity that is in the same or similar line of business as their
respective businesses on the Effective Date or a business reasonably related and
complementary thereto or a logical extension thereof.

7.2.2Indebtedness.  The Parent and the Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist or
otherwise become or be liable in respect of any Indebtedness, other than,
without duplication, the following:

(a)Indebtedness in respect of the Credit Extensions and other Obligations;

(b)Indebtedness in respect of any Swap Agreement entered into in accordance with
Section 7.1.7;

(c)Indebtedness of the Parent or its Subsidiaries identified in Item 7.2.2(c)
(“Existing Indebtedness”) of the Disclosure Schedule, together with Permitted
Refinancing Indebtedness in respect thereof;

(d)Indebtedness of (i) the Borrower owed to any of its Subsidiaries or (ii) any
Subsidiary of the Borrower owed to the Borrower or any other Subsidiary of the
Borrower, provided that (A) all such Indebtedness (except Indebtedness owing to
any Person that is not a Loan Party) shall be evidenced by a promissory note in
form and substance reasonably acceptable to the Administrative Agent; and (B) in
the case of any such Indebtedness of any such Person that is not a Loan Party
that is owing to a Loan Party (other than the Parent) (x) no Default or Event of
Default shall have occurred and be continuing immediately before or after giving
effect thereto; and (y) such Indebtedness shall be permitted only if the
corresponding Investment is permitted under clause (d) of Section 7.2.5;

(e)(A) Indebtedness of any Loan Party (other than the Parent) or any Subsidiary
that is incurred to finance the acquisition, construction or improvement of any
fixed or capital assets, including Capitalized Lease Liabilities and purchase
money Indebtedness; provided that (i) the aggregate principal amount of all such
Indebtedness that may be incurred in any such Fiscal Year shall not exceed
$2,500,000; and (ii) such Indebtedness is incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvements;
and (B) Permitted Refinancing Indebtedness in respect thereof;

(f)Contingent Liabilities of the Borrower and its Subsidiaries in respect of
Indebtedness of the Borrower or any of its Subsidiaries, provided that (i) such
Indebtedness is permitted

- 82 -

--------------------------------------------------------------------------------

by this Section; (ii) in the case of Contingent Liabilities of any Subsidiary of
the Borrower that is a Loan Party in favor of any Subsidiary of the Borrower
that is not a Loan Party, (A) no Default or Event of Default shall have occurred
and continuing immediately before or after giving effect thereto; and (B) such
Contingent Liabilities shall be permitted only if the corresponding Investment
is permitted under clause (d) of Section 7.2.5; and (iii) the Contingent
Liabilities permitted under this clause shall be subordinated to the Obligations
of the Borrower and its Subsidiary if, and on the same terms as, the
Indebtedness so subject to such Contingent Liabilities is subordinated to the
Obligations;

(g)(A) Indebtedness of any Person that becomes a Subsidiary of the Borrower in
connection with a Permitted Acquisition after the Effective Date; provided that
(i) such Indebtedness exists at the time such Person becomes a Subsidiary of the
Borrower and is not created in contemplation of or in connection with such
Person becoming a Subsidiary of the Borrower and after giving effect to such
Indebtedness; (ii) immediately before and after such Person becomes a Subsidiary
of the Borrower, no Default or Event of Default shall have occurred and be
continuing; and (iii) no other Loan Party shall be liable, directly or
indirectly, for such Indebtedness; and (B) Permitted Refinancing Indebtedness in
respect thereof; and

(h)Guarantees of the Loan Parties in respect of Indebtedness otherwise permitted
hereunder.

The Borrower will, prior to entering into any agreement evidencing any Permitted
Refinancing Indebtedness, deliver to the Administrative Agent, reasonably in
advance of the execution thereof, any final or execution form copy of the
agreements evidencing the same, and agrees not to enter into any such agreements
without obtaining the prior written approval of the Administrative Agent.

7.2.3Liens.  The Parent and the Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
of its property, revenues or assets, whether now owned or hereafter acquired,
except:

(a)Liens securing payment of the Obligations and granted pursuant to any Loan
Document in favor of any Secured Party in accordance with the terms thereof;

(b)Liens granted to secure payment of the Indebtedness permitted pursuant to
clause (e) of Section 7.2.2, provided that (i) each such Lien covers only those
assets acquired with the proceeds of such Indebtedness; (ii) each such Lien
attaches to the relevant capital asset concurrently with or within 30 days after
the acquisition thereof; and (iii) the principal amount of such Indebtedness
does not exceed the lesser of the cost or the fair market value of the relevant
asset;

(c)Liens existing on the Effective Date and disclosed on Item 7.2.3(c)
(“Existing Liens”) of the Disclosure Schedule and Liens incurred in connection
with renewals, extensions or refinancings of the Indebtedness secured by such
Liens, provided that such Liens (i) do not spread to cover any additional
property or assets after the Effective Date; and (ii) only secure the
Indebtedness permitted by clause (c) of Section 7.2.2;

(d)Liens for Taxes, assessments or other charges or levies of any Governmental
Authority not at the time delinquent or being diligently contested in good faith
by appropriate proceedings and for which adequate reserves in accordance with
GAAP shall have been set aside on its books;

- 83 -

--------------------------------------------------------------------------------

(e)Liens of carriers, warehousemen, mechanics, materialmen, suppliers, landlords
and similar Liens imposed by Law that are incurred in the ordinary course of
business of the Borrower and either (i) secure obligations that are not overdue
by more than 30 days or (ii) are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

(f)deposits, letters of credit, bank guarantees and pledges of cash securing (i)
obligations in connection with worker’s compensation, unemployment insurance or
other forms of governmental insurance or benefits (other than Liens imposed by
ERISA); (ii) the performance of tenders, statutory obligations, bids, leases,
contracts and other similar obligations (other than for borrowed money); or
(iii) to secure obligations on surety or appeal bonds, but only in each case to
the extent the foregoing is incurred or entered into in the ordinary course of
business of the Borrower or any other Loan Party;

(g)judgment Liens not constituting an Event of Default under Section 8.1.6;

(h)easements, rights of way, zoning and similar restrictions and other similar
encumbrances or title defects which, in the aggregate, are not substantial in
amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Parent or any of its Subsidiaries; and

(i)Liens securing Indebtedness permitted by clause (g) of Section 7.22.

7.2.4Financial Condition.  The Parent and the Borrower will not permit:

(a)Consolidated Interest Coverage Ratio.  The Consolidated Interest Coverage
Ratio for Rolling Period ending on the last date of each Fiscal Quarter to be
less than 2.50 to 1.00.

(b)Consolidated Leverage Ratio.  The Consolidated Leverage Ratio for the Rolling
Period ending on the last day of each Fiscal Quarter to be greater 2.50 to 1.00;
provided that during the four consecutive Fiscal Quarters immediately following
a Material Acquisition, the Consolidated Leverage Ratio shall be no greater than
2.75 to 1.00.

7.2.5Investments.  No Loan Party will, and will not permit any of its
Subsidiaries to, make, incur, assume or suffer to exist any Investment in any
other Person, except:

(a)Investments existing on the Effective Date and identified in Item 7.2.5
(“Investments”) of the Disclosure Schedule;

(b)Investments in the form of cash and Cash Equivalent Investments;

(c)Investments comprising the Equity Interests of Subsidiaries of the Borrower
set forth in Item 6.8 (“Initial Capitalization”) of the Disclosure Schedule and
other Investments from time to time in Subsidiaries of the Borrower; provided
that the aggregate amount of Investments made after the Effective Date by Loan
Parties in Subsidiaries of the Borrower that are not Loan Parties pursuant to
this clause and clause (d) below shall not exceed $30,000,000 in the aggregate
during the term of this Agreement (without regard to any write-down or
write-offs);

- 84 -

--------------------------------------------------------------------------------

(d)intercompany loans and Contingent Liabilities permitted by clause (d) or (f)
of Section 7.2.2; provided, that the aggregate amount of such Investments made
after the Effective Date by Loan Parties in Subsidiaries of the Borrower that
are not Loan Parties pursuant to this clause and clause (c) shall not exceed
$30,000,000 in the aggregate during the term of this Agreement (without regard
to any write-down or write-offs but after giving effect to the repayment of the
principal amount of any such intercompany Indebtedness or termination of any
such Contingent Liabilities);

(e)notes payable to, or Equity Interests issued by, account debtors, to the
Borrower or any of its Subsidiaries in good faith settlement of delinquent
obligations and pursuant to any plan of reorganization or similar proceeding
upon the bankruptcy or insolvency of any such account debtor; and

(f)Investments in the form of Swap Agreements permitted by Section 7.1.7; and

(g)loans and advances to employees, directors and officers of the Borrower and
its Subsidiaries in the ordinary course of business for travel, entertainment or
relocation, in an aggregate amount not to exceed at any time $1,000,000
(determined without regard to any write-downs or write-offs of such loans and
advances);

(h)Investments held by a Subsidiary of the Borrower acquired after the Effective
Date or of a Person merged, amalgamated or consolidated with or into the
Borrower or any of its Subsidiaries, in each case in accordance with this
Section and Section 7.2.8, to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(i)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(j)Investments consisting of purchases and acquisitions of supplies, goods,
materials and equipment, in each case in the ordinary course of business; and

(k)Permitted Acquisitions.

7.2.6Restricted Payments; Payments on Other Indebtedness.  

(a)The Parent and the Borrower will not, and will not permit any of its
Subsidiaries to (notwithstanding the terms of any Organizational Document or any
other agreement or instrument), declare, pay or make on any of its Equity
Interests (or any warrants, options or other rights with respect thereto) any
dividend, distribution or other payment, on account of its Equity Interests,
whether on account of the purchase, redemption, sinking or analogous fund,
retirement or defeasance of any Equity Interests and whether in cash, property
or obligations (other than dividends or distributions payable solely in its
Equity Interests, warrants to purchase its Equity Interests or split ups or
reclassifications of its Equity Interests into additional or other shares of its
Equity Interests), or apply, or permit any of its Subsidiaries to apply, any of
its funds, property or assets to the purchase, redemption, sinking or analogous
fund, retirement or defeasance of, any such Equity Interests (or any options,

- 85 -

--------------------------------------------------------------------------------

warrants or other rights with respect thereto) (any such action, a “Restricted
Payment”); provided, however that:

(i)the Parent may make Restricted Payments, provided that, both before and after
giving effect to such Restricted Payment: (A) on a pro forma basis, either (1)
the Consolidated Leverage Ratio is less than 2.00 to 1.00; or (2) if the
Restricted Payments are not more than $50,000,000 in the aggregate for the
applicable Fiscal Year, the Consolidated Leverage Ratio is equal to or greater
than 2.00 to 1.00, but less than 2.25 to 1.00; (B) as of the end of the most
recent Fiscal Quarter for which financial statements have been delivered, the
Parent and its Subsidiaries shall be in compliance immediately before and after
the Restricted Payment with Section 7.2.4(a); and (C) no Default or Event of
Default shall exist or result therefrom;

(ii)the Subsidiaries of the Borrower may make dividends, distributions and other
payments to the Borrower and its Subsidiaries;

(iii)the Borrower and its Subsidiaries may make, incur, assume or suffer to
exist Investments to the extent permitted by Section 7.2.5;

(iv)the Borrower may make dividends, distributions and other payments to the
Parent for the purpose of the Parent paying its actual (and not anticipated)
federal, state and local income taxes on behalf of such consolidated group;
provided, however, that (A) such dividends, distributions or other payments, as
the case may be, are applied promptly, after the receipt thereof, to the payment
of such income taxes; and (B) all such payments in the form of a loan shall be
evidenced by one or more promissory notes duly executed and delivered to the
Administrative Agent (each such promissory note to be in form and substance
reasonably satisfactory to the Administrative Agent) and shall not be forgiven
or otherwise discharged for any consideration other than the payment in full in
cash; provided further, however, that any tax refunds received by the Parent
shall be returned promptly to the Borrower; and

(v)the Borrower may make dividends, distributions and other payments to the
Parent for the purpose of the Parent (A) paying its corporate overhead expenses
that are incurred in the ordinary course of business on an arm’s-length basis
and expenses required to maintain its corporate existence; and (B) making
Restricted Payments permitted pursuant to clause (i) above; provided that as of
the date of such dividend, distribution or other payment, the Parent and its
Subsidiaries are in compliance with each of the requirements set forth therein.

(b)The Parent and the Borrower will not, and will not permit any of their
Subsidiaries, to make or agree to make, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:  

(i)payment of Indebtedness created under the Loan Documents;

(ii)payment of regularly scheduled interest and principal payments as and when
due in respect of Indebtedness permitted to be incurred by this Agreement;

- 86 -

--------------------------------------------------------------------------------

(iii)any Permitted Refinancing Indebtedness permitted by Section 7.2.2;

(iv)payment of any secured Indebtedness that becomes due as a result of the
voluntary transfer or sale of the property or assets securing such Indebtedness,
subject to any restrictions set forth in this Agreement; and

(v)payment of Indebtedness owed by a Subsidiary of the Borrower that is not a
Loan Party to a Loan Party (other than the Parent).

7.2.7Anti-Corruption Laws.  

(a)The Borrower will not request any Borrowing or Letter of Credit, and the
Parent and the Borrower shall not use, and shall procure that their Subsidiaries
and their respective Related Parties shall not use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or AML and
Anti-Terrorism Laws; (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction with any Sanctioned Person, or in any
Sanctioned Country; or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

(b)The Borrower will not, directly or indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to the Parent, any
Subsidiary, joint venture partner or other Person: (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions; or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor or otherwise).

(c)No part of the proceeds of the Loan will be used, directly or indirectly, for
any payments that could constitute a violation of any applicable anti-bribery
Laws.

7.2.8Fundamental Changes, etc.  The Parent and the Borrower will not, and will
not permit any of their Subsidiaries to, liquidate or dissolve, consolidate or
amalgamate with, or merge into or with, any other Person, or sell, lease,
transfer or otherwise dispose of (in each case in one transaction or series of
transactions) all or substantially all of its assets, other than the following
if no Default or Event of Default has occurred and is continuing immediately
before or after giving effect thereto:

(a)any Subsidiary may merge or consolidate with or into, (i) the Borrower
(provided that the Borrower is the surviving entity); or (ii) any other
Subsidiary that is a Loan Party (other than the Parent) (provided that a Loan
Party (other than the Parent) is the surviving entity);

(b)any Loan Party may sell, lease, transfer or otherwise dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise), to
the Borrower or to any other Loan Party (other than the Parent);

(c)any Subsidiary of the Parent (other than the Borrower) may sell, lease,
transfer or otherwise dispose of all or substantially all of its assets to
another Loan Party (other than the

- 87 -

--------------------------------------------------------------------------------

Parent); provided, that if the transferor in any such transaction is a Loan
Party, the transferee must either be the Borrower or another Wholly-Owned
Subsidiary; and

(d)any Subsidiary that is not a Loan Party may sell, lease, transfer or
otherwise dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or to any other Loan Party (other than
the Parent).

7.2.9Asset Dispositions, etc.  No Loan Party will, and will not permit any of
their Subsidiaries to, sell, transfer, lease, contribute or otherwise convey or
dispose of (in each case in one transaction or series of transactions) all or
any part of its assets (including Accounts, Inventory and Equity Interests owned
by any Loan Party and their Subsidiaries) to any Person, except:

(a)if such sale, transfer, lease, contribution, conveyance or disposition is (i)
of Inventory in the ordinary course of business; or (ii) in respect of cash or
Cash Equivalent Investments in the ordinary course of business;

(b)in respect of (i) Equipment that is worn out or obsolete and is sold or
disposed of in the ordinary course of business; or (ii) assets that are subject
to damage or destruction, or a condemnation proceeding instituted by a
Governmental Authority;

(c)if such sale, transfer, lease, conveyance or disposition is a Permitted
Disposition;

(d)if such sale, transfer, lease, conveyance or other disposition is permitted
by Section 7.2.8;

(e)sales, transfers or dispositions of accounts receivable in the ordinary
course of business in connection with the collection or compromise thereof
(other than in connection with factoring programs, receivables programs or other
similar programs); or

(f)sales, transfers or dispositions of assets by a Subsidiary of the Parent or
any Wholly-Owned Subsidiary; provided, that (i) no Default or Event of Default
shall have occurred and be continuing immediately before or after giving effect
to any such sale, transfer or disposition; (ii) if the transferor of such
property is a Loan Party the transferee must either be the Borrower or another
Loan Party (other than the Parent); and (iii) any such transaction involving a
Subsidiary of the Borrower that is not a Loan Party shall be made in compliance
with Section 7.2.11.

7.2.10Modification of Certain Agreements.  The Loan Parties will not, and will
not permit any of their Subsidiaries to, consent to any amendment, supplement,
waiver or other modification of any of the terms or provisions contained in, or
applicable to, any of their Organizational Documents or any agreement to which
it is a party which in any case:

(a)would violate the terms of this Agreement or any other Loan Document;

(b)could reasonably be expected to be adverse to the rights, interests or
privileges of the Administrative Agent or the Lenders or their ability to
enforce the same; or

(c)could reasonably be expected to result in a Material Adverse Effect.

- 88 -

--------------------------------------------------------------------------------

7.2.11Transactions with Affiliates.  No Loan Party will, nor will it permit any
Subsidiary to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a)
transactions (other than with the Parent) that (i) are in the ordinary course of
business; and (ii) are at prices and on terms and conditions not less favorable
to such Loan Party or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties; (b) transactions between or among any
Borrower and any Subsidiary that is a Loan Party not involving any other
Affiliate; and (c) transactions that are otherwise expressly permitted by the
terms of this Agreement and the other Loan Documents.

7.2.12 Negative Pledges, Restrictive Agreements, etc.  The Parent and the
Borrower will not, and will not permit any of its Subsidiaries to, enter into
any agreement (excluding this Agreement and any other Loan Document) prohibiting
or restricting: (a) the ability to comply with and perform their Obligations;
(b) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired, or the ability of the Parent or
any of its Subsidiaries to amend or otherwise modify this Agreement or any other
Loan Document; or (c) the ability of any Subsidiary of the Borrower to make any
payments, directly or indirectly, to the Borrower by way of dividends,
distributions, return on equity, advances, repayments of loans or advances,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments, or any other agreement or arrangement
which restricts the ability of any such Subsidiary to make any payment or
transfer any property or asset, directly or indirectly, to the Borrower.  

The foregoing shall not, in any event, prohibit (i) restrictions imposed by any
agreement relating to Liens permitted by Section 7.2.3 if such restrictions
apply only to the property subject to such permitted Liens; (ii) customary
restrictions contained in agreements relating to the sale of assets pending the
closing of such sale if such restrictions apply only to the assets to be sold;
(iii) customary provisions in licenses and of intellectual property entered into
in the ordinary course of business that do not materially interfere with the
business of the Parent and its Subsidiaries; (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of either the Parent or any of their Subsidiaries; (v) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business; and (vi) the terms of applicable Law.

7.2.13 UK Pensions.  The Loan Parties will, and will cause its Subsidiaries to,
to the extent applicable, ensure that no member of the group of companies of
which they are party is or has been at any time an employer (for the purposes of
sections 38 to 51 of the United Kingdom Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the United Kingdom Pension Schemes Act 1993) or, except as would not reasonably
be expected to have a Material Adverse Effect, “connected” with or an
“associate” of (as those terms are used in sections 38 or 43 of the United
Kingdom Pensions Act 2004) such an employer.

7.2.14Fiscal Year-End, etc.  The Loan Parties will not, and will not permit any
of their Subsidiaries to, change its Fiscal Year.  In addition, except as
required by GAAP neither the Loan Parties nor any of their Subsidiaries shall
make any significant change in its accounting treatment or reporting practices.

7.2.15Limitation on Sale and Leaseback Transactions.  The Loan Parties will not,
and will not permit any of their Subsidiaries to, enter into any arrangement
with any Person

- 89 -

--------------------------------------------------------------------------------

whereby in a substantially contemporaneous transaction the Loan Parties or any
of their Subsidiaries sells or transfers all or substantially all of its right,
title and interest in an asset and, in connection therewith, acquires or leases
back the right to use such asset.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

Section 8.1Events of Default.  Each of the following events or occurrences
described in this Section shall constitute an “Event of Default”.

8.1.1Non-Payment of Obligations.  Any Loan Party shall default in the payment or
prepayment when due of any (a) principal on any Loan; (b) Reimbursement
Obligation; or (c) interest on a Credit Extension, fee, indemnity or other
monetary Obligation hereunder or under any other Loan Document; provided, that
in the case of clause (c) only, such default shall continue for a period of
three (3) Business Days.

8.1.2Breach of Representations and Warranties.  Any representation or warranty
of any Loan Party made or deemed to be made hereunder, in any other Loan
Document or any other writing or certificate furnished by or on behalf of any
Loan Party to any Lender Party in connection with this Agreement or any such
other Loan Document (including any certificates delivered pursuant to Article
V), is or shall be incorrect in any material respect when made (or in all
respects if such representation or warranty is qualified as to materiality).

8.1.3Non Performance of Certain Covenants and Obligations.  Any Loan Party shall
default in the due performance and observance of any of its obligations under
Section 4.10, the proviso to clause (b) of Section 5.1.2, the proviso to the
final paragraph of Section 5.1.2, the proviso to sub-clause (ii) of Section
5.1.9, Section 5.1.18, or 7.1.1 (subject to a three Business Day grace period
with respect to Section 7.1.1, except with respect to clause (g) of Section
7.1.1, for which there shall be no grace period), clause (b) of Section 7.1.3
(with regard to maintenance of corporate existence), Sections 7.1.4, 7.1.5,
7.1.7, 7.1.10, or Section 7.2.

8.1.4Non Performance of Other Covenants and Obligations.  Any other Loan Party
shall default in the due performance and observance of any other agreement
contained herein or in any other Loan Document (other than items covered by
Sections 8.1.1 or 8.1.3), and such default shall continue unremedied for a
period of 30 days after the earlier of (x) notice thereof from the
Administrative Agent to the Borrower; and (y) the date a Financial Officer or
other executive officer or director of the Borrower or such other Loan Party
becomes aware of such failure.

8.1.5Default on Other Indebtedness.  A default shall occur in the payment when
due, whether by scheduled repayment, prepayment, acceleration or otherwise, in
respect of any Indebtedness (other than Indebtedness described in Section 8.1.1)
of any Loan Party or any of its Subsidiaries having a principal amount,
individually or in the aggregate, in excess of $5,000,000 (including undrawn
committed amounts), or a default shall occur in the performance or observance of
any obligation or condition with respect to such Indebtedness if the effect of
such default is to either (a) accelerate the maturity of any such Indebtedness
or (b) permit the holder or holders of such Indebtedness, or any trustee or
agent for such holders, to cause such Indebtedness to become due and payable
prior to its expressed maturity.

- 90 -

--------------------------------------------------------------------------------

8.1.6Judgments.  Any (a) money judgment, writs or warrants of attachment,
executions or similar processes involving any aggregate amount (to the extent
not paid or fully covered by insurance maintained in accordance with the
requirements of this Agreement and as to which the relevant insurance company
has acknowledged coverage) in excess of $5,000,000 shall be rendered against any
Loan Party or any of its Subsidiaries or any of their respective properties; or
(b) non-monetary judgment shall be rendered against any Loan Party or any of its
Subsidiaries that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect and, in either case, (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order; or (ii) there shall be any period of 60 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal,
bond or otherwise, shall not be in effect.

8.1.7ERISA Events.  An ERISA Event shall have occurred that, individually or
when taken together with all other ERISA Events that have occurred and are
continuing, could reasonably be expected to have a Material Adverse Effect.

8.1.8Change in Control.  Any Change in Control shall occur.

8.1.9Bankruptcy, Insolvency, etc.  Any Loan Party or any of its Subsidiaries
shall:

(a)generally fail to pay debts as they become due, or admit in writing its
inability to pay debts as they become due;

(b)apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator, or other custodian for any Loan Party or any of its
Subsidiaries or any property of any thereof, or make a general assignment for
the benefit of creditors;

(c)in the absence of such application, consent or acquiescence, permit or suffer
to exist the involuntary appointment of a trustee, receiver, sequestrator or
other custodian for any Loan Party or any of its Subsidiaries or for a
substantial part of the property of any thereof, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 60 days;

(d)permit or suffer to exist the involuntary commencement of, or voluntarily
commence, any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any Debtor Relief Laws, or permit or suffer to exist the
involuntary commencement of, or voluntarily commence, any dissolution, winding
up or liquidation proceeding, in each case, by or against any Loan Party or any
of its Subsidiaries; provided, however, that if not commenced by any such Loan
Party or any of its Subsidiaries such proceeding shall be consented to or
acquiesced in by any such Loan Party or any of its Subsidiaries, or shall result
in the entry of an order for relief or shall remain for 60 days undismissed; or

(e)take any corporate action authorizing, or in furtherance of, any of the
foregoing.

8.1.10Impairment of Loan Documents, Security, etc.  Any Loan Document, or any
Lien granted thereunder, shall (except in accordance with its terms), in whole
or in part, terminate, cease to be effective or cease to be the legally valid,
binding and enforceable obligation of

- 91 -

--------------------------------------------------------------------------------

any Loan Party that is a party thereto; any Loan Party shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability; or any security interest in favor of the Administrative Agent
for the benefit of the Secured Parties securing (or required to secure) any
Obligation shall, in whole or in part, cease to be a perfected first priority
security interest (subject, in the case of non-possessory security interests
only, to Liens permitted by Section 7.2.3).

Section 8.2Action if Bankruptcy.  If any Event of Default described in clauses
(a) through (d) of Section 8.1.9 shall occur, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations shall
automatically become immediately due and payable, without notice or demand.

Section 8.3Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9)
shall occur and be continuing for any reason, whether voluntary or involuntary,
the Administrative Agent, may, and upon the direction of the Required Lenders,
shall, by notice to the Borrower declare all or any portion of the outstanding
principal amount of the Loans and other Obligations to be due and payable and
the Commitments (if not theretofore terminated) to be terminated, whereupon
(without further notice, demand or presentment) the full unpaid amount of such
Loans and other Obligations which shall be so declared due and payable shall
become immediately due and payable and the Commitments shall terminate.

Section 8.4Foreclosure on Collateral.  If any Event of Default shall occur and
be continuing, the Administrative Agent shall have, in addition to all rights
and remedies provided for in the U.C.C. and applicable Law, all such rights
(including the right of foreclosure) with respect to the Collateral as provided
in the Pledge Agreement, the Security Agreement, each other Collateral Document
and each other Loan Document.

Section 8.5Appointment of Administrative Agent as Attorney in Fact.  The Parent
and the Borrower hereby constitute and appoint the Administrative Agent as their
attorney in fact with full authority in the place and stead of them and in the
name of each of them, from time to time in the Administrative Agent’s discretion
while any Event of Default is continuing, to take any action and to execute any
instrument that the Administrative Agent may deem necessary or advisable to
accomplish the purposes of this Agreement and any other Loan Document, including
to:  (a) ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral; (b) enforce the obligations of any account debtor or
other Person obligated on the Collateral and enforce the rights of any Loan
Party with respect to such obligations and to any property that secures such
obligations; (c) file any claims or take any action or institute any proceedings
that the Administrative Agent may deem necessary or desirable for the collection
of or to preserve the value of any of the Collateral or otherwise to enforce the
rights of the Administrative Agent and the Lenders with respect to any of the
Collateral; (d) pay or discharge Taxes or Liens levied or placed upon or
threatened against the Collateral in amounts necessary to discharge the same as
determined by the Administrative Agent in its sole discretion (all of such
payments made by the Administrative Agent shall become Obligations, due and
payable immediately without demand); (e) sign and endorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, assignments,
verifications and notices in connection with the Accounts, chattel paper or
general intangibles and other documents relating to the Collateral; (f) take any
act required of any Loan Party under this Agreement or any other Loan Document;
and (g) sell, transfer, pledge, make any agreement with respect to or otherwise
deal with any of the Collateral as fully and completely as though the

- 92 -

--------------------------------------------------------------------------------

Administrative Agent were the absolute owner thereof for all purposes, and to
do, at the Administrative Agent’s option and the Borrower’s expense, at any
time, all acts and things that the Administrative Agent deems necessary to
protect, preserve or realize upon the Collateral.  The Parent and the Borrower
hereby ratify and approve all acts of the Administrative Agent made or taken
pursuant to this Section, agree to cooperate with the exercise by the
Administrative Agent in the exercise of its rights pursuant to this Section and
shall not, either directly or indirectly, take or fail to take any action which
could impair, in any respect, any action taken by the Administrative Agent
pursuant to this Section.  The appointment pursuant to this Section of the
Administrative Agent as the Parent’s and the Borrower’s attorney and the
Administrative Agent’s rights and powers are coupled with an interest and are
irrevocable, so long as any of the Commitments hereunder shall be in effect and
until indefeasible payment in full in cash of all Obligations (other than
unasserted contingent indemnification liabilities).

Section 8.6Payments Upon Acceleration.  After the occurrence of an Event of
Default and the acceleration of the Obligations pursuant to Section 8.2 or
Section 8.3, the Administrative Agent shall apply all payments in respect of the
Obligations and all proceeds of Collateral to the Obligations in the following
order:

(a)first, to pay Obligations (other than Swap Liabilities and Cash Management
Liabilities) in respect of any fees, expenses or indemnities then due to the
Administrative Agent (including, without limitation, fees and expenses referred
to in Section 3.3, Section 10.3 and Section 10.4), whether or not the same is
allowed in any bankruptcy or insolvency proceeding of any Loan Party;

(b)second, to pay Obligations (other than Swap Liabilities and Cash Management
Liabilities) in respect of any fees, expenses or indemnities then due to the
Lenders and the L/C Issuers, whether or not the same is allowed in any
bankruptcy or insolvency proceeding of any Loan Party;

(c)third, to pay interest due in respect of the Loans and Letters of Credit
(whether or not the same is allowed in any bankruptcy or insolvency proceeding
of any Loan Party);

(d)fourth, to (i) pay the principal outstanding with respect to the Loans and
Reimbursement Obligations and Swap Liabilities arising from any Swap Agreement
that is required to be maintained by the terms of this Agreement and at the time
of entering into was between the Borrower or any of its Subsidiaries, on the one
hand, and a Lender or an Affiliate of a Lender, on the other hand, and Cash
Management Liabilities and (ii) Cash Collateralize all other Letter of Credit
Outstandings (in an amount equal to 103% of such Letter of Credit Outstandings)
on terms and pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable L/C Issuer on terms pursuant to
documentation and in form and substance satisfactory to the Administrative Agent
and each applicable L/C Issuer;

(e)fifth, to pay all other Obligations (including Swap Liabilities arising from
any Swap Agreement that was not required to be maintained by the terms of this
Agreement and at the time of entering into was between the Borrower or any of
its Subsidiaries, on the one hand, and a Lender or an Affiliate of a Lender, on
the other hand); and

- 93 -

--------------------------------------------------------------------------------

(f)sixth, to pay who may be lawfully entitled thereto, including any Loan Party.

In carrying out the foregoing: (i) amounts received shall be applied in the
numerical order of each category and shall only be applied to the next
succeeding category after all amounts in the preceding category have been paid
in full in cash; and (ii) amounts owing to each relevant Lender Party in clauses
(b) through (e) shall be allocated to the payment of the relevant Obligations
ratably, based on the proportion of each Lender Party’s (or, in the case of Cash
Management Liabilities and Swap Liabilities that are referred to above, each
such Lender Party’s Affiliates) interest in the aggregate outstanding
Obligations described in each such relevant clause.

Section 8.7Swap Liabilities and Cash Management Liabilities.  Except as
otherwise expressly set forth in this Agreement or in any Guaranty or any
Collateral Document, no Lender or Affiliate of a Lender that obtains the
benefits of Section 8.6 as a result of holding Swap Liabilities or Cash
Management Liabilities in accordance with the terms of this Agreement, any
Guaranty or any Collateral by virtue of the provisions of this Agreement or of
any Guaranty or any Collateral Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article VIII to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Swap Liabilities or Cash Management Liabilities unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender or Affiliate of the Lender, as the case may
be.

ARTICLE IX.
THE ADMINISTRATIVE AGENT

Section 9.1Appointment; Lender Indemnification.  

(a)Each Lender and L/C Issuer hereby irrevocably appoints Citibank to act on its
behalf as Administrative Agent under and for purposes of this Agreement and each
other Loan Document.  Each Lender and L/C Issuer authorizes the Administrative
Agent to act on behalf of such Lender and L/C Issuer under this Agreement and
each other Loan Document and, in the absence of other written instructions from
the Required Lenders received from time to time by the Administrative Agent
(with respect to which the Administrative Agent agrees that it will comply,
except as otherwise provided in this Section or as otherwise advised by
counsel), to exercise such powers hereunder and thereunder as are specifically
delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers as may be reasonably incidental thereto.  In performing its
duties hereunder the Administrative Agent is acting solely on behalf of itself,
the Lenders and the L/C Issuers, and shall not have any fiduciary, trust or
similar relationship with any Loan Party.  Without limiting the foregoing, the
parties agree that the duties of the Administrative Agent shall be mechanical
and administrative in nature.  Other than with respect to the Borrower’s express
rights set forth in Section 9.5, the provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuers, and no
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

- 94 -

--------------------------------------------------------------------------------

(b)The Administrative Agent shall not be required to take any action hereunder
or under any other Loan Document, or to prosecute or defend any suit in respect
of this Agreement, the Notes or any other Loan Document, unless it is
indemnified hereunder to its satisfaction.  If any indemnity in favor of the
Administrative Agent shall be or become, in the determination of the
Administrative Agent, inadequate, the Administrative Agent may call for
additional indemnification from the Lenders and cease to do the acts indemnified
against hereunder until such additional indemnity is given.

Section 9.2Exculpation.

(a)Neither the Administrative Agent, nor any of its directors, officers,
employees, agents or Related Parties thereof, shall be liable to any Lender or
L/C Issuer for any action taken or omitted to be taken by it under this
Agreement or any other Loan Document, or in connection herewith or therewith,
except as determined by a final non-appealable judgment of a court of competent
jurisdiction to have resulted from its or his own willful misconduct or gross
negligence.  Under no circumstances shall the Administrative Agent or its
Related Parties be responsible for, incur any liability with respect to, or have
any duty to ascertain or inquire into:  (i) any representations or warranties or
statements made by any Loan Party in connection with any Loan Document; (ii) the
effectiveness, enforceability, validity or due execution of any Loan Document;
(iii) the creation, perfection or priority of any Liens purported to be created
by any of the Collateral Documents or any other Loan Document; (iv) the
validity, genuineness, enforceability, existence, value or sufficiency of, or
taking any action with respect to the care, protection or preservation of, any
Collateral; (v) the performance or observance by any Loan Party of any covenants
or agreements or other terms or conditions contained in the Loan Documents; (vi)
the contents of any certificate, report or document delivered pursuant to or in
connection with any Loan Document; (vii) the satisfaction of any conditions
(including any conditions set forth in Article V) set forth in the Loan
Documents; (viii) the existence of any Default or Event of Default; or (ix) the
financial condition of any Loan Party.

(b)The Administrative Agent (i) is not required to make any inquiry respecting
the performance by any Loan Party of its obligations hereunder or under any
other Loan Document (other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent), and any such inquiry which may be
made by the Administrative Agent shall not obligate it to make any further
inquiry or to take any action; (ii) shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, or be liable
for the failure to disclose, any information relating to any Loan Party or any
of their Affiliates that is communicated to or obtained by the Administrative
Agent or any of its Affiliates; (iii) shall not be deemed to have knowledge of
the existence of any Default or Event of Default unless it has received written
notice from an Authorized Officer or a Lender that specifically refers to and
describes the same; (iv) shall not be subject to any fiduciary or other implied
duties, regardless of whether any Default or Event of Default has occurred and
is continuing; and (v) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other percentage of the Lenders as shall be expressly
provided for herein), provided that the Administrative Agent shall not, in any
event, be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may

- 95 -

--------------------------------------------------------------------------------

effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law.

(c)The Administrative Agent shall not in any event be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 10.1).

Section 9.3Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or L/C Issuer, the Administrative Agent may presume that such condition
is satisfactory to such Lender or L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or L/C Issuer prior
to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.4Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise any and all of its rights under the Loan
Documents by or through any of its directors, officers, employees, agents,
sub-agents or Related Parties thereof, and the exculpatory provisions of this
Article shall apply to each such Person or when acting on behalf of the
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any Person appointed by it to act on its behalf,
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of any such Person.

Section 9.5Resignation of Administrative Agent.  

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above,
provided that if the Administrative Agent shall notify the Borrower, the Lenders
and the L/C Issuers that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; and (b) the
Required Lenders shall

- 96 -

--------------------------------------------------------------------------------

thereafter perform all the duties of the retiring Administrative Agent under the
Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
(or retired) Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.3
and Section 10.4 shall continue in effect, for the benefit of such retiring
Administrative Agent and its directors, officers, employees, agents and Related
Parties thereof, in respect of any actions taken or omitted to be taken by any
of them while the retiring Administrative Agent was acting as Administrative
Agent.

(b)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time (i) any L/C Issuer assigns all of its Revolving Loan Commitments and
Revolving Loans pursuant to Section 10.10(b), such L/C Issuer may upon 30 days’
notice to the Borrower and the other Lenders, resign as an L/C Issuer; and/or
(ii) any Swing Line Lender assigns all of its Revolving Loan Commitments and
Revolving Loans pursuant to Section 10.10(b), such Swing Line Lender may upon 30
days’ notice to the Borrower, resign as a Swing Line Lender.  In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of the applicable L/C Issuer or
Swing Line Lender, as the case may be.  Upon the resignation of the applicable
L/C Issuer, it shall retain all the rights, powers, privileges and duties of an
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all Letter of Credit
Commitments with respect thereto (including the right to require the Lenders to
make any required reimbursement payments to such L/C Issuer pursuant to Section
2.7.2(b)).  Upon the resignation of the applicable Swing Line Lender, it shall
retain all rights of a Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation.  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be; and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

Section 9.6Rights as a Lender.  Citibank shall have the same rights and powers
with respect to the Credit Extensions made by it or any of its Affiliates as any
other Lender, and may exercise such rights and powers to the same extent as if
it were not the Administrative Agent.  Citibank and each of its Affiliates may
accept deposits from, lend money to, act as a financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Parent, the Borrower or any Subsidiary or Affiliate thereof as if it were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.  Citibank shall have no duty to disclose any information obtained
or received by it or any of its Affiliates relating to any Loan Party or any
Subsidiary or Affiliate of any

- 97 -

--------------------------------------------------------------------------------

Loan Party to the extent such information was obtained or received in any
capacity other than as Administrative Agent.

Section 9.7Non Reliance on Administrative Agent and Other Lenders.  Each Lender
and L/C Issuer acknowledges that it has, independently and without reliance upon
any other Lender Party or any of their Related Parties, and based on such
Lender’s or L/C Issuer’s review of the financial information of the Loan Parties
and each of their Subsidiaries and such other documents, information and
investigations as such Lender and L/C Issuer has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other Loan
Documents, and to extend its Commitments and make its Credit Extensions.  Each
Lender and L/C Issuer also acknowledges that it will, independently and without
reliance upon any other Lender Party or any of their Related Parties, and based
on other documents, information and investigations as it from time to time shall
deem appropriate, continue to make its own decisions as to exercising or not
exercising from time to time any rights and privileges available to it under
this Agreement or any other Loan Document.

Section 9.8Copies, etc.  The Administrative Agent shall give prompt notice to
each Lender of each notice or request given to the Administrative Agent by the
Parent or the Borrower and required to be delivered to the Lenders pursuant to
the terms of this Agreement (unless concurrently delivered to the Lenders by the
Parent or the Borrower).  The Administrative Agent will distribute to each
Lender each document or instrument received for its account and copies of all
other communications received by the Administrative Agent from the Parent or the
Borrower for distribution to the Lenders by the Administrative Agent in
accordance with the terms of this Agreement.

Section 9.9Certain Collateral Matters.

(a)The Administrative Agent is authorized on behalf of all the Lenders, without
the necessity of any notice to or further consent from the Lenders, from time to
time to take any action with respect to any Collateral or the Collateral
Documents or the other Loan Documents which may be necessary to perfect and
maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Collateral Documents and the other Loan Documents.

(b)Each Lender and L/C Issuer agrees that none of them shall have any right
individually to seek to realize upon the Collateral, it being agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Secured Parties pursuant to the terms of the Collateral Documents
and the other Loan Documents.

(c)Each Lender and L/C Issuer irrevocably authorize the Administrative Agent, at
its option and in its discretion, to release any security interest or Lien
granted to or held by the Administrative Agent upon any Collateral (i) upon
termination of the Commitments and payment in full in cash or cash
collateralization of all Loans and all other Obligations (other than unasserted
contingent indemnification Obligations) payable under this Agreement and the
other Loan Documents; (ii) constituting property sold or to be sold or disposed
of as part of or in connection with any disposition permitted hereunder; (iii)
constituting property in which the Loan Parties or any of their Subsidiaries own
no interest at the time the security interest is requested to be released; (iv)
constituting property leased to the Loan Parties or any of their Subsidiaries
under a lease which has expired or been terminated in a transaction permitted
under this Agreement; (v) consisting of an instrument evidencing Indebtedness or
other debt instrument, if the Indebtedness evidenced thereby has been paid in
full; or

- 98 -

--------------------------------------------------------------------------------

(vi) if approved by the Required Lenders or, if required by Section 10.1, each
Lender and L/C Issuer, if applicable.  Upon request by the Administrative Agent
at any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
Section.

(d)Each Lender and L/C Issuer irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any security interest on
property granted to or held by the Administrative Agent under any Loan Document
to the holder of a security interest on such property that is permitted by
clause (e) of Section 7.2.2.

(e)Each Lender and L/C Issuer irrevocably authorize the Administrative Agent, at
its option and in its discretion, to release any other Loan Party from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted by this Agreement.

(f)The Administrative Agent may from time to time make disbursements and
advances that, in its sole discretion, it deems necessary or desirable to
preserve, protect, prepare for sale or lease or dispose of the Collateral, to
enhance the likelihood or maximize the amount of the Obligations that are repaid
by the Loan Parties or pay any other amount chargeable to the Loan Parties
hereunder.  All such amounts disbursed or advanced by the Administrative Agent
shall be Obligations that are secured by the Collateral and be repayable by the
Borrower on demand.

Section 9.10Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Laws or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Outstandings shall then be
due and payable and irrespective of whether the Administrative Agent shall have
made any demand on the Parent, the Borrower or any other Loan Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a)to file and prove a claim for the whole or any part of the amount of the
principal and interest owing and unpaid in respect of the Loans, Letter of
Credit Outstandings and all other Obligations that are owing and unpaid, and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lender Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lender Parties and
their respective agents and counsel and all other amounts due the Lender Parties
under Section 3.3, Section 10.3 and Section 10.4) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuers to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 3.3,
Section 10.3 and Section 10.4.

- 99 -

--------------------------------------------------------------------------------

Section 9.11Application to L/C Issuers.  Each Lender agrees that each L/C Issuer
shall act on behalf of the Lenders with respect to any Letters of Credit issued
by it and the documents associated therewith.  Each L/C Issuer shall have all of
the rights, benefits and immunities:

(a)provided to the Administrative Agent in this Article with respect to: (i)
acting in its capacity as L/C Issuer; and (ii) any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications pertaining to such Letters of
Credit as fully as if the term “Administrative Agent”, as used in this Article,
included such L/C Issuer with respect to such acts or omissions.

(b)as additionally provided in this Agreement with respect to such L/C Issuer.

ARTICLE X.
MISCELLANEOUS PROVISIONS

Section 10.1Waivers, Amendments, etc.  

(a)Except for actions expressly permitted to be taken by the Administrative
Agent pursuant to the terms of the Loan Documents, no amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, or any consent to any departure by the Parent, the Borrower, any other
Loan Party or their respective Subsidiaries therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Administrative
Agent, the Borrower, the other applicable Loan Parties and the Required
Lenders.  Except as set forth in clause (b) below, all such amendments,
modifications, terminations or waivers requiring the consent of the Lenders
shall only require the written consent of the Required Lenders. Any waiver of
any provision of this Agreement, and any consent to any departure by the
Borrower from the terms of any provision of this Agreement, shall be effective
only in the specific instance and for the specific purpose for which given and
shall be in writing and signed by: (i) in the case of a vote of the Required
Lenders, the Administrative Agent and the Required Lenders; or (ii) the
Administrative Agent, if such right to waive or consent is expressly delegated
to the Administrative Agent under the terms of this Agreement.

(b)Notwithstanding clause (a), no amendment, modification, termination or waiver
of this Agreement or any other Loan Document shall, unless in writing and signed
by the Administrative Agent, each affected L/C Issuer and each Lender directly
affected thereby:  (i) increase the Commitment Amount or change the Percentage
of any affected Lender; (ii) reduce the principal of, rate of interest on, or
fees payable with respect to any Loan or Letter of Credit Outstandings of any
affected Lender; (iii) extend the due date for, or reduce the amount of, any
scheduled payment or prepayment under clause (a), (b) or (c) of Section 3.1.2 of
principal on any Loan or Reimbursement Obligation of any affected Lender; (iv)
extend the due date for, or reduce the amount of, any payment of interest (other
than any waiver of any increase in the interest rate pursuant to Section 3.2.2)
or fees as to any affected Lender; (v) release all or substantially all of the
Collateral (which action shall be deemed to affect all the Lenders) other than
in accordance with the terms of any Loan Document; (vi) release all or
substantially all Loan Parties from their guarantee obligations under any Loan
Document (which action shall be deemed to affect all the Lenders) other than in
accordance with the terms of any Loan Document; (vii) alter in any manner the
pro rata sharing of payments required hereunder (which action shall be deemed to
affect all the Lenders) or the term “Pro Rata”; (viii) amend or waive this
Section or the definition of the “Required Lenders”, or any other provision
specifying the number or percentage of

- 100 -

--------------------------------------------------------------------------------

Lenders required to take any action under any Loan Document (including amending
this clause (b)) or amending the voting percentages of the Lenders (which action
shall be deemed to affect all the Lenders); (ix) change Section 8.6) (which
shall be deemed to affect all the Lenders); or (x) postpone the scheduled date
of expiration of any Commitment of any affected Lender.  Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
the Administrative Agent, the Swing Line Lender or any L/C Issuer under this
Agreement or any other Loan Document shall be effective unless in writing and
signed by the Administrative Agent, the Swing Line Lender or such L/C Issuer, as
the case may be, in addition to Lenders required hereinabove to take such
action.

(c)No failure or delay or course of dealing on the part of any Lender Party in
exercising any power, right, or privilege under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right, or privilege.  No notice to or
demand on the Parent, the Borrower or any other Loan Party in any case shall
entitle it to any notice or demand in similar or other circumstances.  The
remedies provided in this Agreement are cumulative and shall be in addition to
and independent of all rights, powers and remedies existing by virtue of any
statute or rule of law or in any of the other Loan Documents. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy nor to be construed
to be a waiver thereof, not shall it preclude the further exercise of any such
right, power or remedy.

(d)In addition, notwithstanding anything to the contrary contained in this
Section 10.1 or any other Loan Document, (a) if the Administrative Agent and any
Loan Party have jointly identified an obvious error or any error or omission of
a technical nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the applicable Loan Party shall be permitted to
amend such provision; and (b) guarantees, Collateral Documents and related
documents executed by any Loan Party or any Subsidiary in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented or waived without the consent of any Lender if such
amendment, supplement or waiver is delivered in order to (x) comply with local
law or advice of local counsel; (y) cure ambiguities, omissions, mistakes or
defects; or (z) cause such guarantee, Collateral Document or other related
documents to be consistent with this Agreement and the other Loan Documents.

Section 10.2Notices.

(a)Except in the case of notices and communications expressly permitted to be as
provided in clause (b) all notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in
writing, shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, and addressed to such party
at its address or facsimile number set forth on the Guarantors Schedule hereto,
in an Assignment and Assumption or at such other address or telecopy number as
may be designated by such party in a notice to the other parties given in
accordance with this Section.  Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).  Notices delivered through electronic
communications to the extent provided in clause (b), shall be effective as
provided therein.

- 101 -

--------------------------------------------------------------------------------

(b)Notices and other communications to the Lenders and L/C Issuers hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or L/C Issuer pursuant to Article II if such Lender or L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent, the Parent, the Borrower or any other Loan Party may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient; and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor;

(c)The Parent, the Borrower and the other Loan Parties agree that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Lender Parties by posting the Communications
on Debt Domain, IntraLinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).

(d)The Platform is provided “as is” and “as available.”  The Administrative
Agent and its Related Parties do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by the Administrative Agent and its Related Parties in
connection with the Communications or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties have any liability to any
Loan Party, any other Lender Party or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform.  

Section 10.3Payment of Costs and Expenses.

(a)The Parent and the Borrower agrees to pay all reasonable fees and
out-of-pocket expenses of the Administrative Agent, its directors, officers,
employees, agents and their Related Parties (including, without limitation, the
reasonable fees and out-of-pocket expenses of legal counsel to the
Administrative Agent and accountants, appraisers, investment bankers,
environmental advisors, management consultants and other consultants, if any,
who may be retained by the Administrative Agent) that are incurred in connection
with:

(i)the syndication of the credit facilities provided for herein;

- 102 -

--------------------------------------------------------------------------------

(ii)the negotiation, preparation, execution, delivery and administration of this
Agreement and each other Loan Document (including with respect to due diligence
matters, the preparation of additional Loan Documents, the review and
preparation of agreements, instruments or documents pursuant to Section 7.1.8,
Section 7.1.9 and Section 9.9), and any amendments, waivers, consents,
supplements or other modifications to this Agreement or any other Loan Document
as may from time to time hereafter be required, and the Administrative Agent’s
consideration of their rights and remedies hereunder or in connection herewith
from time to time whether or not the transactions contemplated hereby or thereby
are consummated;

(iii)the filing, recording, refiling or rerecording of the Collateral Documents
and any of the other Loan Documents executed in connection with the transactions
contemplated hereby;

(iv)the preparation and review of the form of any document or instrument
relevant to this Agreement, any Collateral Document or any other Loan Document;

(v)sums paid or incurred to pay any amount or take any action required by the
Parent, the Borrower or any other Loan Party under the Loan Documents that the
Parent, the Borrower or any such Loan Party fails to pay or take; and

(vi)costs of appraisals, field exams, inspections and verification of the
Collateral, including, without limitation, travel, lodging, meals and other
charges, including the costs, fees and expenses of independent auditors and
appraisers (subject to the limitations otherwise set forth herein).

(b)The Borrower further agrees to reimburse each Lender Party upon demand for
all expenses (including, without limitation, the fees and out of pocket expenses
of legal counsel and consultants to each Lender Party who may be retained by
each such Lender Party) incurred by each Lender Party in connection with (i) the
consideration of their rights and remedies hereunder; (ii) the negotiation of
any restructuring or “work out”, whether or not consummated, of any Obligations;
(iii) the enforcement or protection of its rights in connection with this
Agreement, any Collateral Document or any other Loan Document; and (iv) any
litigation, dispute, suit or proceeding relating to this Agreement, any
Collateral Document or any Loan Document.

(c)To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under clause (a) to be paid by it to the Administrative Agent or
any L/C Issuer (or any director, officer, employee, agent or Related Party
thereof), each Lender severally agrees to pay to the Administrative Agent or
such L/C Issuer (or any such director, officer, employee, agent or Related Party
thereof), such Lender’s Percentage (determined as of the time that the
applicable unreimbursed expense or payment is sought) of such unpaid
amount.  The obligations of the Lenders under this clause are several and not
joint.

(d)All amounts due under this Section shall be payable promptly and, in any
event, not later than three Business Days after demand therefor.

- 103 -

--------------------------------------------------------------------------------

Section 10.4Indemnification by the Borrower.

(a)The Borrower agrees to indemnify, exonerate and hold each Lender Party and
each of their respective directors, officers, employees, agents and Related
Parties (collectively, the “Indemnified Parties”) free and harmless from and
against any and all actions, causes of action, suits, losses, costs,
liabilities, claims, damages and expenses (in each case whether asserted by any
third party or any Loan Party or any of their Affiliates and irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), including, without limitation, the fees
and out-of-pocket expenses of the Indemnified Parties (including the fees and
out-of-pocket expenses of legal counsel and consultants to the Indemnified
Parties who may be retained by the Indemnified Parties) (collectively, the
“Indemnified Liabilities”), that arise out of or relate to:

(i)the negotiation, preparation, execution, delivery or performance of the terms
of, or consummation of the transactions contemplated by, this Agreement, any
other Loan Document or any other agreement or instrument contemplated thereby
(including any action brought by or on behalf of the Parent, the Borrower or any
other Loan Party as the result of any determination by the Required Lenders
pursuant to Article V not to fund any Borrowing);

(ii)any Credit Extension or any transaction financed or to be financed in whole
or in part, directly or indirectly, with the proceeds of any Credit Extension
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit);

(iii)any acquisition or proposed acquisition by the Parent, the Borrower or any
other Loan Party of all or any portion of the Equity Interests or assets of any
Person, whether or not the Administrative Agent or any Lender is party thereto;

(iv)Environmental Laws relating to the Parent, the Borrower, any other Loan
Party or any their Subsidiaries, including the assertion of any Lien thereunder;

(v)the presence on or under, or the discharge, emission, spill or disposal from,
any Real Property Assets or into or upon any land or the atmosphere, of any
Hazardous Material where a source of the Hazardous Material is such Real
Property Assets (including, without limitation, (1) the costs of defending and
or counterclaiming or claiming over against third parties in respect of any
related action or matter; and (2) any cost, liability or damage arising out of a
settlement of any such action entered into by any Lender);

(vi)complying with or otherwise in connection with any order, consent, decree,
settlement, judgment or verdict arising from the deposit, storage, disposal,
burial, dumping, injection, spilling, leaking, or other placement or release in,
on or from any property owned or leased by the Parent, the Borrower, any other
Loan Party or any of their Subsidiaries of any Hazardous Material (including,
without limitation, any order under the Environmental Laws to clean up or
decommission), whether or not such deposit, storage, disposal, burial, dumping,
injecting, spillage, leaking or other placement or release in, on or from any
such property of any Hazardous Material (1) results by, through or under any
Real Property Assets of the Parent, the Borrower, any other Loan Party or any of
their Subsidiaries, (2) occurred with the Parent’s, the Borrower’s or any other
Loan Party’s

- 104 -

--------------------------------------------------------------------------------

knowledge and consent, or (3) occurred before or after the Effective Date,
whether with or without the Parent’s, the Borrower’s or any other Loan Party’s
knowledge or;

(vii)any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory;

except in each case for any such Indemnified Liabilities arising solely from the
relevant Indemnified Party’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  This clause shall not apply with respect to Taxes other than any
Taxes that represent losses or damages arising from any non-Tax claim.  If and
to the extent that the foregoing undertaking may be unenforceable for any
reason, the Parent, the Borrower and the other Loan Parties agree to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable Law.  Such indemnification
shall be available regardless whether the relevant Indemnified Party is found to
have acted with comparative, contributory or sole negligence.  Under no
circumstances shall any Indemnified Party be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(b)To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under clause (a) to be paid by it to the Administrative Agent or
any L/C Issuer (or any director, officer, employee, agent or Related Party
thereof), each Lender severally agrees to pay to the Administrative Agent or
such L/C Issuer (or any director, officer, employee, agent or Related Party
thereof), such Lender’s Percentage (determined as of the time that the
applicable unreimbursed indemnity payment is sought) of such unpaid amount.  The
obligations of the Lenders under this clause are several and not joint and shall
survive the termination of this Agreement.

(c)All amounts due under this Section shall be payable promptly and, in any
event, not later than three (3) Business Days after demand therefor.

(d)The Borrower and the Parent each agrees that, without the prior consent of
the Administrative Agent (not to be unreasonably withheld), neither it nor any
of its Affiliates will settle, compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding in respect of
which indemnification has been or could be sought under the indemnification
provisions hereof (whether or not any Indemnified Party is an actual or
potential party to such claim, action or proceeding), unless such settlement,
compromise or consent (i) includes a full and unconditional written release of
each Indemnified Party from all liability arising out of such claim, action or
proceeding and (ii) does not include any statement as to or an admission of
fault, culpability or failure to act by or on behalf of any Indemnified Party.

Section 10.5Survival.  The obligations of the Parent and the Borrower under
Section 4.3, Section 4.4, Section 4.5, Section 4.6, Section 10.3, and Section
10.4, and the obligations of the Lenders under Section 9.1, shall in each case
survive any termination of this Agreement, the payment in full of all the
Obligations and the termination of all the Commitments.  All covenants,
agreements, representations and warranties made by each Loan Party in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lender Parties and shall survive the

- 105 -

--------------------------------------------------------------------------------

execution and delivery of the Loan Documents and the making of any Credit
Extension, regardless of any investigation made by any Lender Party or on its
behalf and notwithstanding that any Lender Party may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder.  The terms of this
Agreement and the other Loan Documents supersede all prior agreements, written
or oral, with respect to the matters covered thereby, provided that the Fee
Letter shall continue to control the matters covered thereby.

Section 10.6Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.7Headings.  The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

Section 10.8Execution in Counterparts, Effectiveness, etc.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuers, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 5.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 10.9Governing Law; Entire Agreement.  THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL EACH BE GOVERNED BY, AND EACH BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.  THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH
RESPECT THERETO.

- 106 -

--------------------------------------------------------------------------------

Section 10.10Assignments and Participations.

(a)Successors and Assigns Generally.  The provisions of this Agreement and each
other Loan Document shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or any other Loan Document without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of clause (b) of this
Section; (ii) by way of participation in accordance with the provisions of
clause (d) of this Section; or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of clause (e) of this Section (and
any other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
clause (d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)Minimum Amounts.  

(A)In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified (b)(i)(B) of this Section
in the aggregate or in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned.

(B)In any case not described in (b)(i)(A) of this Section the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $1,000,000 unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(such consent of the Borrower not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause shall not apply to the Swing Line Lender’s
rights and obligations in respect of Swing Line Loans.

- 107 -

--------------------------------------------------------------------------------

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) any Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund with respect to such Lender; and

(C)the consent of each L/C Issuer and Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment of
Revolving Loan Commitments.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation.

(v)No Assignment to Certain Persons.  No such assignment shall be made to (1)
the Parent or any of the Parent’s Affiliates or Subsidiaries; or (2) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause.

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent,
each L/C Issuer, each Swing Line Lender and each other Lender hereunder (and
interest accrued thereon); and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and Swing
Line Loans in accordance with its Applicable Revolving
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under

- 108 -

--------------------------------------------------------------------------------

applicable Law without compliance with the provisions of this clause, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 4.3, Section 4.4, Section 4.5, Section
4.6, Section 10.3 and Section 10.4 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.  Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  

(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at an office specified from time to time a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(d)Participations.  (i) Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, or
the Parent or any of the Parent’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Administrative Agent, the Lenders and each other
Lender Party shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.4 with respect to any payments made by such Lender to its
Participants.

(ii)Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement

- 109 -

--------------------------------------------------------------------------------

and to approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of all the Lenders or any
affected Lender (if it is the same Lender selling the participation to the
Participant) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Section 4.3, Section 4.4 and
Section 4.6 (subject to the requirements and limitations therein, including the
requirements under Section 4.6, it being understood that the documentation
required under Section 4.6 shall be delivered to the participating Lender) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 4.12 and
Section 4.13 as if it were an assignee under clause (b) of this Section; and (B)
shall not be entitled to receive any greater payment under Section 4.3 or
Section 4.6, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
4.13 with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.9 as though it
were a Lender; provided that such Participant agrees to be subject to Section
4.8 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

(f)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper based
record keeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State

- 110 -

--------------------------------------------------------------------------------

Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act.

Section 10.11Press Releases and Related Matters.  The Parent and the Borrower
agree that neither it nor any other Loan Party will issue any press release or
other public disclosure using the name of the Administrative Agent, any Lender
or its Affiliates (other than the filing of the Loan Documents and related
required filings with the SEC) without the prior consent of the Administrative
Agent and each such Lender (such consent not to be unreasonably withheld or
delayed).  The Parent and the Borrower consent to the publication by the
Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this
Agreement.  The Administrative Agent and each such Lender shall provide a draft
of any such tombstone or similar advertising material to the Borrower for review
and reasonable comment prior to the publication thereof.  In addition, the
Administrative Agent reserves the right to provide to industry trade
organizations customary information for inclusion in league table measurements.

Section 10.12Forum Selection and Consent to Jurisdiction.  THE PARENT, THE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE PARENT, THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  THE
PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION 10.12.  THE PARENT, THE BORROWER AND EACH
OTHER LOAN PARTY HEREBY IRREVOCABLY WAIVES,

- 111 -

--------------------------------------------------------------------------------

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.  TO THE EXTENT THAT THE PARENT, THE BORROWER OR ANY OTHER LOAN PARTY HAS
OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE PARENT, THE BORROWER OR ANY OTHER LOAN PARTY HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  THE PARENT, THE BORROWER AND EACH LOAN PARTY IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.2 AT THE NEW YORK ADDRESS FOR SUCH PARTIES SET FORTH ON SCHEDULE IV
HERETO.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVICE PROCESS IN ANY OTHER MATTER
PERMITTED BY LAW.  

Section 10.13Waiver of Jury Trial, etc.  EACH PARTY HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE LENDER PARTIES, THE PARENT OR THE BORROWER.  THE PARENT AND THE BORROWER
EACH ACKNOWLEDGE AND AGREE THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDER PARTIES ENTERING INTO THIS AGREEMENT.

Section 10.14Waiver of Consequential Damages, etc.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY, ON THE ONE
HAND, AND EACH LENDER PARTY ON THE OTHER HAND, SHALL NOT ASSERT, AND HEREBY
WAIVES, ANY CLAIM AGAINST THE OTHER PARTY ON ANY THEORY OF LIABILITY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, ANY LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, ANY CREDIT
EXTENSION OR THE USE OR INTENDED USE OF THE PROCEEDS THEREOF.  NO LENDER PARTY
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

Section 10.15No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no

- 112 -

--------------------------------------------------------------------------------

presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

Section 10.16Confidentiality.  Each Lender Party agrees to keep confidential the
Information (as defined below), except that each Lender Party shall be permitted
to disclose Information (a) to its Affiliates and to its and its Affiliates’
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
or required by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners) or in connection
with any pledge or assignment permitted by clause (e) of Section 10.10; (c) to
the extent required by applicable Laws or by any subpoena or similar legal
process; (d) in connection with the exercise of any remedies hereunder or in any
suit, action or proceeding relating to the enforcement of its rights hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights thereunder;
(e) to any other party hereto; (f) subject to any agreement containing
provisions substantially the same as set forth in this Section, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement; or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower or
any of its Subsidiaries or any of their obligations, this Agreement or payments
hereunder; (g) with the consent of the Borrower or the Parent; (h) on a
confidential basis to (i) any rating agency in connection with rating the
Parent, the Borrower or their Subsidiaries or the Loans; or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section; or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a non-confidential basis
from a source other than the Parent or the Borrower.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information that is
received from any Loan Party or any of its Subsidiaries relating to any Loan
Party or any of its Subsidiaries or any of their respective businesses other
than any such information that is available to the Administrative Agent, any
Lender or any L/C Issuer on a non-confidential basis prior to its disclosure by
a Loan Party or any of its Subsidiaries, provided, that in the case of
information received from any Loan Party or any of its Subsidiaries after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord its own confidential information.

Section 10.17Patriot Act Information.  Each Lender that is subject to the
Patriot Act, and the Administrative Agent (for itself and not on behalf of any
Lender), hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification of each Loan Party and other information that will allow such
Lender or the Administrative Agent, as

- 113 -

--------------------------------------------------------------------------------

applicable, to identify each Loan Party in accordance with the Patriot
Act.  Each Lender and the Administrative Agent (for itself and not on behalf of
any Lender) may also, pursuant to the applicable AML Legislation, be required to
obtain, verify and record information regarding the Loan Parties, their
directors, authorized signing officers, direct or indirect shareholders and the
transactions contemplated by this Agreement or the other Loan Documents.  Each
Loan Party shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable AML Legislation, including the Patriot
Act.

Section 10.18Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the applicable Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability, into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEA Resolution Authority.

Section 10.19No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and the Parent acknowledge and agree, and
acknowledge their Affiliates and Subsidiaries understanding, that: (i) (1) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Co-Lead Arrangers, and the Lenders are arm’s-length
commercial transactions between the Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Co-Lead
Arrangers, and the Lenders, on the other hand; (2) each of the Borrower and the
Parent has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate; and (3) each of the Borrower and the
Parent is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transaction contemplated hereby and by the other Loan
Documents; (ii) (1) the Administrative Agent, the Co-Lead Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Loan Parties or any
of their respective Subsidiaries and Affiliates, or any other Person; and (2)
neither the Administrative Agent, the Co-Lead Arrangers nor any Lender has any
obligation to the Loan Parties or any of their respective Subsidiaries and
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Co-Lead Arrangers, the Lenders, and their
respective Subsidiaries and Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties,
their respective Subsidiaries and Affiliates, and neither the Administrative
Agent, the Co-Lead Arrangers nor any Lender has any obligation to disclose any
of such interests to any of the Loan Parties or any of their respective

- 114 -

--------------------------------------------------------------------------------

Subsidiaries or Affiliates.  To the fullest extent permitted by law, each of the
Borrower and the Parent hereby waives and releases any claims that it may have
against the Administrative Agent, the Co-Lead Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 10.20Other Agents.  Each of Citibank, N.A. and BMO Capital Markets Corp.
is designated as a Co-Lead Arranger in connection with the syndication of the
Revolving Loan Commitments under this Agreement.  None of such Persons shall
have any additional rights or obligations or any liabilities under this
Agreement or any other Loan Document as a result of such designation.

ARTICLE XI.
GUARANTY

Section 11.1Guaranty.  For valuable consideration, the receipt of which is
hereby acknowledged, and to induce the Administrative Agent and the Lenders to
make extensions of credit to the Borrower hereunder, the Parent hereby
absolutely and unconditionally guarantees the prompt payment and performance
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Obligations.  Any term or provision of this Article XI
to the contrary notwithstanding, (i) the aggregate maximum amount of the
Obligations for which the Parent shall be liable under this Article XI shall not
exceed the maximum amount for which the Parent can be liable without rendering
this Agreement or any other Loan Document, as it relates to the Parent, void or
voidable under applicable Law relating to fraudulent conveyance or fraudulent
transfer and (ii) the Obligations, as to the Parent, shall not include any
obligations under any Lender Provided Swap Agreement to the extent and for any
period that the Parent’s guarantee of such obligations would violate or be void
or voidable under the Commodity Exchange Act.  

Section 11.2Waivers.  The Parent hereby waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Obligations or any part
thereof.  The Parent further waives diligence, presentment, protest, notice or
demand or action or delinquency in respect of the Obligations or any part
thereof, including any right to require the Administrative Agent or any Lender
to sue the Borrower, any other guarantor or any other Person obligated with
respect to the Obligations or any part thereof, or otherwise to enforce payment
thereof against any collateral securing the Obligations or any part thereof,
provided that if at any time any payment of any portion of the Obligations is
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, the Parent’s
obligations hereunder with respect to such payment shall be reinstated at such
time as though such payment had not been made.  The Administrative Agent and the
holders of the Obligations shall have no obligation to disclose or discuss with
the Parent their assessments of the financial condition of the Borrower.

Section 11.3Guarantee Absolute.  This Guarantee is a guarantee of payment and
not of collection, is a primary obligation of the Parent and not merely one of
surety, and the validity and enforceability of this Guaranty shall be absolute
and unconditional irrespective of, and shall not be impaired or affected by, any
of the following: (a) any extension, modification or renewal of, or indulgence
with respect to, or substitution for, the Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Obligations or any part thereof
or any agreement relating thereto, or any collateral; (c) any

- 115 -

--------------------------------------------------------------------------------

waiver of any right, power or remedy with respect to the Obligations or any part
thereof or any agreement relating thereto or with respect to any collateral; (d)
any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral, any other
Guaranty with respect to the Obligations or any part thereof, or any other
obligation of any Person with respect to the Obligations or any part thereof;
(e) the enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral; (f) the application of payments received from
any source to the payment of obligations other than the Obligations, any part
thereof or amounts which are not covered by this Article XI even though the
Administrative Agent or any other holder of an Obligation might lawfully have
elected to apply such payments to any part or all of the Obligations or to
amounts which are not covered by this Article XI; (g) any change in the
ownership of the Borrower or the insolvency, bankruptcy or any other change in
the legal status of the Borrower; (h) change in or the imposition of any law,
decree, regulation or other governmental act which does or might impair, delay
or in any way affect the validity, enforceability or the payment when due of the
Obligations; (i) the failure of the Borrower or any other Loan Party to maintain
in full force, validity or effect or to obtain or renew when required all
governmental and other approvals, licenses or consents required in connection
with the Obligations or this Article XI, or to take any other action required in
connection with the performance of all obligations pursuant to the Obligations
or this Article XI; (j) the existence of any claim, defense, deduction,
recoupment, setoff or other rights which the Parent may have at any time against
the Borrower, any or Loan Party or any other Person in connection herewith or an
unrelated transaction; or (k) any other circumstance, whether or not similar to
any of the foregoing, which could constitute a defense to a guarantor (including
all defenses based on suretyship or impairment of collateral); all whether or
not the Parent shall have had notice or knowledge of any act or omission
referred to in the foregoing clauses (a) through (k) of this Section.  It is
agreed that the Parent’s liability hereunder is several and independent of any
other Guaranty or other obligations not arising under this Article XI at any
time in effect with respect to the Obligations or any part thereof and that the
Parent’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other Guaranty or other
obligations not arising under this Article XI or any provision of any applicable
Law purporting to prohibit payment by the Borrower or any other Loan Party of
the Obligations in the manner agreed upon by the Borrower and the Administrative
Agent or any other holder of Obligations.  This Guaranty is continuing, and
shall remain in effect until all Obligations have been paid in full.  The Parent
hereby waives any right to revoke this Guaranty as to any future transaction
giving rise to any Obligation.

Section 11.4Acceleration.  The Parent agrees that, as between the Parent on the
one hand, and the Administrative Agent and the other holders of Obligations, on
the other hand, the obligations of the Borrower guaranteed under this Article XI
may be declared to be forthwith due and payable, or may be deemed automatically
to have been accelerated, as provided in Article VII, for purposes of this
Article XI, notwithstanding any stay, injunction or other prohibition (whether
in a bankruptcy proceeding affecting the Borrower or otherwise) preventing such
declaration as against the Borrower and that, in the event of such declaration
or automatic acceleration, such obligations (whether or not due and payable by
the Borrower) shall forthwith become due and payable by the Parent for purposes
of this Article XI.

Section 11.5Delay of Subrogation, etc.  Notwithstanding any payment made by or
for the account of the Guarantor pursuant to this Article XI, the Parent shall
not be subrogated to any right of the Administrative Agent, any Lender or any
other holder of Obligations, or have any right to obtain reimbursement or
indemnification from the Borrower, until such time as the Administrative Agent,
the

- 116 -

--------------------------------------------------------------------------------

Lenders and the other holders of Obligations shall have received final payment
in cash of the full amount of the Obligations.  

Section 11.6Subordination of Indebtedness.  Any Indebtedness of the Borrower now
or hereafter owed to the Parent is hereby subordinated in right of payment to
the payment of the Obligations, and if a default in the payment of any
Obligations shall have occurred and be continuing, any such Indebtedness of the
Borrower owed to the Parent, if collected or received by the Parent, shall be
held in trust by the Parent for the holders of the Obligations and be paid over
to the Administrative Agent for application in accordance with this Agreement.

Section 11.7Keepwell.  Each Loan Party that is an ECP Guarantor at the time any
Guaranty or the grant of the security interest under the Loan Documents, in each
case, by any Specified Loan Party, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such ECP Guarantor’s obligations and undertakings
under this Article XI voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations and undertakings of each ECP Guarantor under this Section shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full.  Each ECP Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

Section 11.8Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Revolving Loan Commitments and this Agreement with respect to the Obligations
are terminated.  Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or the Parent is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of the Parent under this Section 11.8 shall survive termination in
this Guaranty.

Section 11.9Stay of Acceleration.  If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against the Parent or the Borrower under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by the Parent immediately upon
demand by the Secured Parties.

Section 11.10Condition of Borrower.  The Parent acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such

- 117 -

--------------------------------------------------------------------------------

information concerning the financial condition, business and operations of the
Borrower and any such other guarantor as the Parent requires, and that none of
the Secured Parties has any duty, and the Parent is not relying on the Secured
Parties at any time, to disclose to the Parent any information relating to the
business, operations or financial condition of the Borrower or any other
guarantor (the Parent waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

 

- 118 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

GRUBHUB HOLDINGS INC.,

as Borrower

 

By:

/s/ Matthew Maloney

 

Name: Matthew Maloney

 

Title: Chief Executive Officer and President

 

GRUBHUB INC.,

as Guarantor

 

By:

/s/ Matthew Maloney

 

Name: Matthew Maloney

 

Title: Chief Executive Officer and President

 

 




 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

 

By:

/s/ Bill Allen

 

Name: Bill Allen

 

Title: Senior Vice President

 




 

--------------------------------------------------------------------------------

LENDERS:

 

CITIBANK, N.A.

 

By:

/s/ Bill Allen

 

Name: Bill Allen

Title: Senior Vice President

 

BMO HARRIS BANK, N.A.

 

By:

/s/ Sean Lightner

 

Name: Sean Lightner

Title: Vice President

 

BANK OF AMERICA, N.A.

 

By:

/s/ Casey Klepsch

 

Name: Casey Klepsch

Title: Assistant Vice President

 

BANK OF THE WEST

 

By:

/s/ David Wang

 

Name: David Wang

Title: Director

 

THE PRIVATEBANK AND TRUST COMPANY

 

By:

/s/ Kurt Nichols

 

Name: Kurt Nichols

Title: Managing Director

 

SCHAUMBURG BANK & TRUST CO., N.A.

 

By:

/s/ Jon Swanson

 

Name: Jon Swanson

Title: VP

 

 